Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 1 of 139

 

 

EXHIBIT 14

 

 
 

Case 1:17-cv-01357-SAG Document 91-17

Filed 10/10/19 Page 2 of 139

 

 

Page 1 Page 2
IN THE UNITED STATES DISTRICT COURT 1 Deposition of MICHAEL S. KNOX, JD, held at the
FOR THE DISTRICT OF MARYLAND 2 offices of:
------------- 5 xX 3
MADISON MECHANICAL, INC., : 4
et al., 5 WILEY REIN LLP
Plaintiffs, : Civil Action No. 6 1776 K Street Northwest
v. : 1:17-CV-01357-GLR 7 Washington, D.C. 20006
THE HARTFORD FINANCIAL 8 (202) 719-7049
SERVICES, et al., 9
Defendants. 10
wee eee eee Xx il
12
Deposition of MICHAEL S. KNOX, JD 13 Pursuant to notice, before Paul P. Smakula,
Washington, D.C. 14 Notary Public in and for the District of Columbia.
Tuesday, July 30, 2019 15
10:39 a.m. 16
i7
18
19
Job No.: 252544 20
Pages: 1 - 97 21
Reported By: Paul P. Smakula 22
Page 3 Page 4
1 APPEARANCES 1 CONTENTS
2 ON BEHALF OF PLAINTIFFS MADISON MECHANICAL: 2 EXAMINATION OF MICHAEL S. KNOX, JD PAGE
GARY R. JONES, ESQUIRE 3 By Mr. Jones 5
4 DANIELLE M. VRANIAN, ESQUIRE 4
5 BAXTER, BAKER, SIDLE, CONN & JONES, PA 5
6 120 East Baltimore Street 6 EXHIBITS
7 Suite 2100 7 (Attached to transcript.)
8 Baltimore, Maryland 21202 8 KNOX DEPOSITION EXHIBITS PAGE
9 (410) 230-3800 9 Exhibit 1 Notice of Deposition 8
10 10 Exhibit 2 Twin City Policy 10
11 ON BEHALF OF DEFENDANTS THE HARTFORD: 11 Exhibit 3 11/11/15 Scarlett Letter 14
12 CHARLES C. LEMLEY, ESQUIRE 12 Exhibit 4 4/19/17 Letter 18
13 WILEY REIN LLP 13 Exhibit 5 10/18/16 Letter 21
14 1776 K Street Northwest 14 Exhibit 6 6/23 Garofalo Email 29
15 Washington, D.C. 20006 15 Exhibit 7 Binder 44
16 (202) 719-7049 16
17 17
18 18
19 19
20 20
21 21
22 22

 

 

1 (Pages 1 to 4)

 

 

 
 

Case 1:17-cv-01357-SAG Document 91-17

Filed 10/10/19 Page 3 of 139

 

 

Page 5 Page 6
1! PROCEEDINGS 1 Q Give me a little bit of background,
2 MICHAEL S. KNOX, JD, 2 education -- where did you go college? Law
3 having been duly sworn, testified as follows: 3 school?
4 EXAMINATION BY COUNSEL FOR THE PLAINTIFFS 4 A I went to college at the University of
5 BY MR. JONES: 5 Towa. I went to law school at the University of
6 Q Good moming. 6 Minnesota. I graduated from there in 1985. [
7 A Good moming. 7 went to work for a law firm in Chicago called
8 Q Can you state your full name and address 8 Peterson Ross as an associate. And I was also an
9 for the record. 9 associate at a spin off firm called McCullough,
10 A Michael Scott Knox, K-N-O-X. 120 East 10 Campbell & Lane. M-C-C-U-L-L-O-U-G-H, Campbell &
11 34th Street, New York, New York 10016. 11 Lane, L-A-N-E.
12 Q Okay. And your employer? 12 Q And did you do any insurance coverage work
13 A Hartford —- Hartford Life Insurance 13 when you were in the private practice?
14 Company, I believe. 14 A Yes.
15 Q Okay. i5 Q How much of a percentage of your work was
16 A No, I take that back. Now I remember. 16 in insurance coverage?
17 Hartford Fire Insurance Company. I'm sorry. 17 A I would say 100 percent.
18 Q It's all right. 18 Q Okay. And then at some point --
19 A Just started my coffee here. 19 A As monitoring counsel. There's a
20 Q And how long have you been employed by 20 distinction in my business between coverage
21 Hartford Fire Insurance? 21 counsel and monitoring counsel but on the company
22 A Almost 10 years. 22 side.
Page 7 Page 8
1 Q Okay. And when you left private practice, 1 professional liability claim. When we open the
2 did you go straight to Hartford or was there other 2 claim we investigate the claim with the policy
3 companies? 3 holder, we appoint defense counsel if we have a
4 A I worked for a TPA, a claims TPA in 4 duty to defend. We track the progress of the
5 Chicago called CR Vince, V-I-N-C-E, and Associates 5 underlying lawsuit. We analyze the liability and
6 for 13 years, handling professional liabilities 6 damages. We make decisions as to settling the
7 claims. And then I was in Flonda for a few years 7 case, trying the case. So everything from the day
8 and then I joined Hartford in 2009. 8 that the claim comes in to the day the case is
9 Q Okay. What's your current title at 9 either dismissed or we pay a settlement or a
10 Hartford? 10 judgment.
il A Actaims consultant. 11 Q Okay. And you're here today also as the
12 Q Has that changed since 2009? 12 corporate designee of Twin City; is that correct?
13 A No. 13 A That's my understanding, correct.
14 Q And tell me a little bit about what type 14 MR. LEMLEY: On the claim issues that we
15 of claims you're involved with? 15 laid out?
16 A Professional liability, now it's primarily 16 MR. JONES: Sure. I think just to
17 management liability. I'm a director and officers 17 document everything I'll mark this as Exhibit 1.
18 claims. 18 It's the notice.
i3 Q And tell me a little bit about what your 19 (KNOX Deposition Exhibit 1 marked for
20 role is in terms of managing those types of D&O 20 identification and attached to the transcript.)
21 claims? ai Q And my understanding from your counsel,
22 A It's the entire spectrum of handling a 22 Mr. Lemley, is that all the documents that we had

 

 

 

2 (Pages 5 to 8)

 
Case 1:17-cv-01357-SAG Document 91-17

Filed 10/10/19 Page 4 of 139

 

 

Page 9 Page 10
1 requested, he was kind enough to produce a few 1 Life?
2 months ago. So you're not producing any 2 A Hartford Fire.
3 additional documents today; is that correct? 3 Q I'msorry. Hartford Fire and Twin City?
4 A No. 4 A I think Twin City is a subsidiary of
5 Q Okay. And you're also here individually 5 Hartford Fire, an operating company you would say.
6 as Michael Knox, so your role here is as corporate 6 Q And what is Hartford Financial Products?
7 designee for Twin City and also as you; is that 7 A That's a trade name that we use. Most of
8 correct? 8 the policies that I've seen have been Twin City
9 A That's my understanding, yes. 9 Fire -- Twin City policies that we issue.
10 Q Okay. Now, Twin City, is -- the policy 10 Hartford Financial Products is kind of a trade
11 that was issued to my client, to Madison 11 name that we use for the section of Hartford that
12 Mechanical was issued by Twin City; is that 12 writes mainly professional liability insurance.
13 correct? 13 Q Okay.
14 A Yes. 14 A It's not a company per se, it's a trade
15 Q And Twin City, I'm assuming, is admitted 15 name.
16 paper in Maryland or regulated under the Maryland 16 Q Okay. And would that also include EPL
17 Insurance Administration? 17 type claims, employment practices?
18 A I believe it is. I'm not sure if it is — 18 A Yes.
19 I think it's admitted. I don't know that for an 19 Q Let's go ahead and mark the 2015 Twin City
20 absolute fact. 20 policy as Exhibit 2.
al Q Okay. What is the relationship between 21 (KNOX Deposition Exhibit 2 marked for
22 your employer, which I think you said is Hartford 22 identification and attached to the transcript.)
Page 11 Page 12
1 MR. JONES: Off the record. 1 were made prior to that date or were pending on
2 (Off the record from 10:45 a.m. to 10:47 2 that date.
3 am.) 3 Q Okay. And it also lists next to Item 2,
4 Q So Exhibit 2, though, the 2015 insurance 4 producer's name and address, it lists Franey Muha
5 policy, if you'll take a look at that. Is that 5 Alliant, is that agency the producer of this
6 the policy that was issued to Madison Mechanical, 6 policy?
7 Inc. and Madison Mechanical OS Corp. by Twin City? 7 A I believe so. I'm not involved in the
8 A Yes, it does appear to be the policy that 8 underwriting side, but that's what it says here.
9 was issued by Twin City. 9 Q Okay.
10 Q Okay. And the inception date of the 10 A I've heard their names so I presume that's
11 policy, Exhibit 2, is May 1 of 2015; is that 11 correct.
12 correct? 12 Q Have you had any conversations with a
13 A Yes. 13 fellow named Bill Franey about anything related to
14 Q And the policy, Exhibit 2, contains both a 14 Madison or anything related to this case?
15 directors and officers liability, or entity 15 A Bill Franey, I don't believe so.
16 liability coverage form as well as a employment 16 Q Okay. Now, in reviewing the policy,
17 practices liability coverage form and fiduciary 17 Exhibit 2, the employment practices liability in
18 liability; is that correct? 18 the D&O section of the policy are combined in some
19 A Yes. 19 ways, they have certain common coverage forms; is
20 Q Okay. When it says prior pending date of 20 that accurate?
21 May 1 of 2009, what does -- what does that mean? 21 MR. LEMLEY: Objection to form. You can
22 A There's an exclusion for any claims that 22 answer.

 

 

 

 

3 (Pages 9 to 12)
 

Case 1:17-cv-01357-SAG Document 91-17

Filed 10/10/19 Page 5 of 139

 

oa aD WO we WD NY FE

10
11
12
13
14
15
16
17
18
19
20
21
22

Page 13

A I wouldn't put it that way. I would say
that they, you know, have separate coverage parts.

Q Okay.

A But they are -- the very first part in the
policy is the common tenns and conditions that
apply to both.

Q That's much better said than my question.
So there's separate coverage forms for D&O and
EPL. Is that common or is it more common to have,
in your experience, a separate, a completely
separate policy for D&O and a completely separate
practice for employment practices liability?

A I think in the private company space it's
fairly common to have these combined policies that
have both or multiple coverages. In the public
company space, I think it's more common to have a
separate D&O policy and a separate EPL policy.

Q And in terms of your handling of claims,
have you handled claims where there was a separate
policy for D&O and a separate policy for EPL but
they were both triggered in the same claim?

A I've handled claims where the D&O part in,

oO OB HS HD OB W NY

Page 14

say, a public company claim was triggered. I
don't remember one where there was also an EPL
part and a separate EPL policy that was triggered
at the same time.

Q Okay. What about in a situation such as
in Exhibit 2 where you have a separate policy form
for EPL and a separate policy form for D&O but
they were both triggered in the same claim; have
you had that in your experience?

A Yes.

Q Okay. Now, let's mark the November 11th
letter as Exhibit 3?

MS. VRANIAN: No. He gets the marked one.
(KNOX Deposition Exhibit 3 marked for

identification and attached to the transcript.)

Q So this is Exhibit 3. Mr. Knox, can you
identify that document?

A Yes, it's a letter from attorney
Robert Scarlett, S-C-A-R-L-E-T-T, of Scarlett
Croll, C-R-O-L-L, and Myers, M-Y-E-R-S. Dated
November 11th, 2015, addressed to five individuals
who I think are directors and officers or

 

oOo OD YW HO F W NY

NNN PP RP RP BB BP eB pL
Nye FP Oo 6 ODO HJ HO OT BB W HS F

Page 15

shareholders of Madison Mechanical.

Q Okay. And do you know based on either
your review of the file or your handling of the
Buczkowski, B-U-C-Z-K-O-W-S-K-I, Buczkowski claim,
do you know if these five individuals were owners
or members of the Madison, Inc. or OS Corp.? Or
are they members of the Madison Mechanical
Contracting, LLC? Or do you know?

A I think you wrote to me at one point and
explained that to me — but I don't have that
information right in front of me at the moment.

Q Okay. When did you first become involved
in the Buczkowski claim with regard to Madison
Mechanical, do you know?

A When you reported it on behalf of Madison
Mechanical on July 29, 2016.

Q Okay. And the claim was assigned to you?

A Yes.

Q And when did you first have any knowledge
of Exhibit 3, which is the November 11, 2015,
letter?

A I think it was referenced in the

 

oat D oO Ff W DY

10
11
12
13
14
15
16
17
18
19
20
21
22

Page 16

complaint, in the original Buczkowski state court
-- the underlying state court action.

Q Okay.

A And I think it might have been an exhibit
but it wasn't attached to the materials that we
received with the original tender.

Q Okay. Now, in your role as corporate
designee of Twin City, can you tell me if Twin
City had a copy or had been provided with a copy
of the November 11, 2015, letter, Exhibit 3, at
any time in 2015?

A No.

Q And do you know when you were first
provided with a copy of Exhibit 3?

A I think it was February 27th, 2017, when
you provided a copy -- or your office provided a
copy.

Q Okay. That's a good memory. In
preparation for today, just tell me what, if
anything, you've reviewed? Any documents?

A [read the two coverage letters that we
sent -- that I wrote and we sent. I looked at the

 

 

 

 

4 (Pages 13 to 16)
Case 1:17-cv-01357-SAG Document 91-17

Filed 10/10/19 Page 6 of 139

 

 

 

 

Page 17 Page 18
1 complaint that you filed in the -- the original DJ 1 officers and other shareholders saying that you're
2 was in the state court, I read the complaint that 2 diverting corporate opportunities from my client,
3 you filed, and I read the answer and counterclaim 3 you're costing my client money, and if you don't
4 that Wiley Rein filed. I read this letter again. 4 rectify the situation either by paying money or by
5 Q Exhibit 3? 5 other civil nonmonetary relief -- for example, I
6 A Exhibit 3. That was about it. 6 think he says ceasing and desisting from
7 Q Okay. When you were provided a copy of 7 mnisappropriating corporate opportunities, then
8 the letter, Exhibit 3, February 27 of 2017, did 8 we're going to file a lawsuit against you.
9 you have that reviewed by anyone, any coverage 9 So to me that satisfied the definition of
10 counsel? 10 a -- well, a claim under the policy, I guess,
11 A No. 11 would be an insured person claim because there
12 Q Did you have any determination made as to 12 weren't any entities listed here. So under the
13 whether Exhibit 3 was a claim letter or a demand 13 D&O coverage part, it's a claim and that subsumes
14 letter as that's defined in the policy? 14 an insured person claim.
15 A I made that determination myself. 15 Q Okay. Now, let's look at — keep that in
16 Q Okay. And tell me what determination you 16 front of you, Exhibit 3. But let's look at the
17 made. 1? second letter that you wrote that you referenced a
18 A That it's a claim. Because the definition 18 moment ago. And I'll mark this as Exhibit 4. And
19 of entity claim talks about a written demand for 19 I'll give you the stickered copy. This is the
20 monetary relief or civil nonmonetary relief. And 20 April 19, 2017, letter.
21 I thought the attorney Scarlett was asking for 21 (KNOX Deposition Exhibit 4 marked for
22 both. He was threatening to sue the directors and 22 identification and attached to the transcript.)
Page 19 Page 20
1 Q Mr. Knox, if you look at Exhibit 4, is 1 part of the 2015 policy, "In the absence of the
2 this a letter that you drafted? 2 threshold coverage issues raised above, the suit
3 A Yes, 3 would be an employment practices claim with
4 Q And it's addressed to me; is that correct? 4 respect to Madison Mechanical OS Corp., Haslam,
5 A Yes. 5 and Garofalo." Do you see that?
6 Q And at the bottom of page one of the 6 A Yes.
7 letter, Exhibit 4, it says the November | 1th 7 Q And then it says, "Count I seeks a
8 demand letter was not provided to us until 8 declaration from the court with respect to these
9 February 27th, 2017; we take this opportunity to 9 defendants that plaintiff was wrongfully
10 update our October 18 letter based upon the 10 terminated and must be reinstated." Do you see
11 November 11, 2015, demand letter; do you see that? 11 that?
12 A Yes. 12 A Yes.
13 Q And the November 11, 2015, demand letter 13 Q Do you agree with me that the claims
14 that you're referencing is Exhibit 3; is that 14 trigger for the EPL coverage part was triggered by
15 correct? 15 the November 2015 claim letter?
16 A Yes. 16 A No.
17 Q Okay. Now, in Exhibit 4, the April 17 Q Why?
18 letter, turn to the section dealing with EPL 18 A Because there's no reference to any
19 coverage part. So it's on page 10 of Exhibit 4. 19 employment actions in this letter.
20 A Okay. 20 Q Do you agree with me that under the EPL
21 Q And in the paragraph that's labeled EPL 21 part of the 2015 policy, there would have been
22 coverage part on page 10, you state under the EPL 22 coverage under the employment practice claim form

 

 

5 (Pages 17 to 20)
Case 1:17-cv-01357-SAG Document 91-17

Filed 10/10/19 Page 7 of 139

 

 

 

 

Page 21 Page 22
1 if it had been reported in 2015? 1 Q And tum again to the section under the
2 A No, it wouldn't have been. Because there 2 EPL coverage part, it's on page 12. And under
3 aren't any references to any employment wrongful 3 that heading where it says EPL coverage part you
4 acts. 4 wrote, "Under the EPL part, the suit is an
5 Q Okay. Do you have knowledge as to when 5 employment practices claim with respect to Madison
6 Mr. Buczkowski was terminated? 6 Mechanical OS Corp., Haslam, and Garofalo.
7 A I believe it was in November of 2015, same 7 Count I seeks a declaration from the court with
8 month as this letter. I'm not sure, but I think 8 respect to these defendants that plaintiff was
9 it was in November of 2015. 9 wrongfully terminated and must be reinstated." Do
10 Q Okay. Keep this one in front of you but 10 you see that?
il let's also mark the October 18, 2016, letter as 11 A Yes.
12 Exhibit 5. 12 Q And then it says, "Twin City will provide
13 (KNOX Deposition Exhibit 5 marked for 13 a defense for this claim as well with respect to
14 identification and attached to the transcript.) 14 these defendants." Correct?
15 Q Now, is Exhibit 5 a letter that you 15 A Yes.
16 drafted? 16 Q So is it accurate that as of the time you
17 A Yes. 17 wrote the letter in October 2016 that the
18 Q And it's also addressed to me; is that 18 employment practices claim trigger had been
19 correct? 19 triggered under the Madison policy?
20 A Yes. 20 MR. LEMLEY: Objection to form of the
21 Q And it’s dated October 18th, 2016? 21 question.
22 A Yes. 22 Q You can answer.
Page 23 Page 24
1 A Yeah. I mean, my feeling today is that 1 correct?
2 it's really not a wrongful termination claim. 2 A Yes.
3 It's not an EPL claim, because there's no cause of 3 Q And then you go on to say that Twin City
4 action for wrongful termination. They weren't 4 will provide a defense for the claim with respect
5 seeking relief under that tort or anything 5 to these defendants, and you're talking about a
6 similar: And the case is really a mmority 6 claim under the employment practices liability
7 shareholder oppression case -- about how 7 portion of the policy; correct?
8 Buczkowski was ousted from the company. And the 8 A Yes.
9 wrongful termination was part and parcel of what 9 Q Okay. And then you say that because,
10 they were -- their, you know, alleged strategy to 10 "Both the EPL part and the D&O part are in part
11 force him out of the company, so... ii triggered, please note the section Roman numeral
12 Q Okay. So it's your testimony today that 12 VII, ‘Coordination of Coverage in the EPL Part,'
13 the claim was only triggered under the D&O 13 provides that loss shall be first covered and paid
14 coverage form and not the EPL? 14 under the EPL part." What does that mean?
15 A Correct. 15 A This coordination of coverage provision
16 Q Is that what you said in the letter, 16 says that if both parts are triggered, the EPL
17 Exhibit 5, October 18, 2016? 17 part will pay first.
18 A No, that's not what I said. 18 Q Okay. And I think what you're saying in
19 Q Okay. In fact, in Exhibit 5 you say that 19 the October 2016 letter was both the EPL part and
20 Count I seeks a declaration from the court with 20 the D&O part are triggered in this claim; correct?
21 respect to these defendants that plaintiff was 21 A That's what it says.
22 wrongfully terminated and must be reinstated; 22 Q Okay. And that the EPL part will pay

TT)

 

 

 

 

 

6 (Pages 21 to 24)
 

Case 1:17-cv-01357-SAG Document 91-17

Filed 10/10/19 Page 8 of 139

 

 

 

Page 25 Page 26
1 first. Do you mean defense cost? Or what do you L in total to the EPL portion of the policy?
2 mean by pay first -- pay what first? 2 A Hang on one second.
3 A Defense costs and indemnity. 3 Q Sure.
4 Q Okay. So that if under the policy there 4 A Yes, if there was $100,000 in defense
5 is a limit of liability of -- I'm back to 5 costs and/or indemnity, it would be paid first
6 Exhibit 2 -- a limited liability for directors and 6 under the EPL part.
7 officers of 2 million with a $10,000 retention or 7 Q Okay.
8 deductible and an aggregate limit of liability of 8 A But notice that there's a $2 million
9 2 million under the employment practices 9 aggregate limit of liability. So if $2 million
10 liability, you're saying that the EPL portion, 10 was paid under the EPL part, there wouldn't be
11 that 2 million, would be paid first? 11 anything left to put in the --
12 A Yes. 12 Q Correct. And you don't have 4 million in
13 Q Okay. And also defense cost would be 13 coverage. I got that.
14 allocated toward the EPL portion of the policy 14 A Right.
15 before being allocated to the D&O portion? 15 Q But the fist 2 million in defense costs
16 MR. LEMLEY: Object to the form. 16 would be paid under the Employment Practices
17 A I'll take a quick look. 17 Liability portion of the policy, not the D&O
18 Q Yeah. And I'm not sure about -- that 18 portion; is that night?
19 question, it's an open ended question because I'm 19 A Correct.
20 not sure how it works. But if there were, let's 20 Q Okay. Now, do you have any understanding
21 say hypothetically, one $100,000 of defense costs, 21 as to when Mr. Buczkowski was told that he was
22 would that hypothetical $100,000 be all allocated 22 being terminated from Madison?
Page 27 Page 28
1 A I think it was in November 2015. 1 employment practices liability claim, the
2 Q Okay. And how do you know that? 2 exclusion for the 10 percent shareholder exclusion
3 A Teither saw a letter or I was told that 3 is not an exclusion under the EPL coverage part of
4 there was a letter from counsel to Buczkowski 4 the policy, only the D&O?
5 telling him that his employment was terminated. 5 A Under the 2015 policy?
6 Q Okay. And I believe that letter was 6 Q Uh-huh. Or '16. J think it's the same.
7 Wednesday November 2018, but do you know if 7 I think it's in endorsement four?
8 Mr. Buczkowski was told prior to that that he was 8 A Two in 2015. Right. It only applies to
9 being terminated? 9 the D&O coverage part.
10 A I don't know. 10 Q Okay. And it does not apply to the EPL
11 Q Okay. Do you have any testimony as to 11 coverage part; correct?
12 whether or not to the extent that Mr. Buczkowski 12 A Correct. I do not have a copy of the '16
13 was making a wrongful termination claim whether 13 policy in front of me here, but you're right as to
14 that claim was made in 2015? 14 the '15 policy.
15 A I'm not aware of any wrongful termination 15 Q Okay. And also under -- and this question
16 claim in 2015. 16 is still under the 2015 policy that you have in
7 Q Are you aware of any wrongful termination 17 front of you, the insured versus insured
18 claim in 2016? 18 exclusion, are you familiar with that?
19 A I don't think there was one in 2016 19 A Yes.
20 either. - 20 Q And that also applies to the D&O coverage
21 Q Okay. Would you agree with me that 21 part of the policy; is that correct?
22 hypothetically to the extent that there's an 22 A Yes.

 

 

 

 

 

7 (Pages 25 to 28)
Case 1:17-cv-01357-SAG Document 91-17

Filed 10/10/19 Page 9 of 139

 

 

 

 

 

Page 29 Page 30

1 Q And it does not apply to the EPL portion 1 let Bob know he would not be part of Madison's or

2 of the policy; is that correct? 2 Newco's future?

3 A Yes. 3 A No.

4 Q Okay. We'll mark this as six. 4 Q Do you know what he's referring to when he i

5 MR. JONES: This one, Charlie, I don't 5 says Newco? i

6 know if you've seen. | think -- off the record. 6 A I don't know but I would presume he's /

7 (Brief conversation took place off the 7 referring to the new Madison Mechanical entity.

8 record.) 8 But I don't know. j

9 (KNOX Deposition Exhibit 6 marked for 9 Q Allright. And the new Madison Mechanical —

10 identification and attached to the transcript.) 10 entity would have been Madison Mechanical

11 Q Take a minute, Mr. Knox, and look at that. 11 Contracting, LLC; is that correct?

12 A Thank you. 12 MR. LEMLEY: Objection to the form. You

13 Q And if you look it's Bates-stamped 13 can answer the question. :

14 MMO01243, at the top there's an email from 14 A That's my speculation that that's what |

15 Gary Garofalo from Tuesday June 23rd to 15 they're referring to. /

16 Bill Franey; do you see that? 16 Q Allright. Are you aware that the entity, |

17 A Yes. 17 Madison Mechanical Contracting, LLC was formed in

18 Q And it says, "FYI, Glen let Bob know he 18 August 2015?

19 was not part of Madison's or Newco's future. I'm 19 A No, I was not aware of that. |

20 not sure if he will be retained on the 1099 basis 20 Q Are you aware of whether or not :

21 going forward to close out Madison issues." Do 21 Mr. Buczkowski was an owner or member of Madison |,

22 you know what he's referring to in terms of Glen 22 Mechanical Contracting, LLC?
Page 31 Page 32 |

1 A I think you said in the letter of November 1 A Section 14, and it's referring to changes

2 11th and the lawsuit that he wasn't. 2 in exposure. '

3 Q He was not? 3 Q And what does it say? :

4 A He was not. 4 A It says if the insured entity creates a

5 Q Allright. If Madison Mechanical 5 subsidiary -- well, let me go back. I don't know

6 Contracting, LLC had been formed in August of 6 if Madison Mechanical Contracting was a

7 2015, would it have automatically been made part 7 subsidiary.

8 of the coverage issued under that 2015 policy 8 Q Okay.

9 that's Exhibit 2? 9 A I don't think it was, because otherwise it :
10 MR. LEMLEY: I'd object that it's calling 10 would have been OS Madison Mechanical and ‘
11 for a legal conclusion unless you've already done 11 Buczkowski still would have owned his 13 percent.
12 the analysis. 12 So it was a separate company. \
13 A They would have had to comply with 13 Q Okay. Do you know when, if at all, the |
14 Section 14 in the common terms and conditions, 14 Madison Mechanical Contracting, LLC was added to
15 referring to changes in exposure. 15 the coverage under the policy, Exhibit 2?
16 Q Okay. What's the -- what's the -- is that 16 A I think it was on January Ist, 2016.
17 numbered? Is there either a page number or Bates 17 Q Allright: And how was it added?
18 stamp? Give me the Bates stamp number at the 18 A There was an endorsement to the 2015
19 bottom? 19 policy adding that company.
20 A PL009604. 20 Q Okay. Do you know why it was added as |
21 Q Allright. And read to me again the 21 opposed to a new policy issued for Madison 5
22 section you're referencing? 22 Mechanical Contracting LLC?

 

 

 

 

 

8 (Pages 29 to 32)
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 10 of 139

 

 

 

 

eeeael

 

Page 33 Page 34
1 A I don't know. That was an underwriting 1 described below subject to its reservation of
2 decision. 2 rights. Do you see that?
3 Q Okay. Now in the October letter, the 3 A Yes.
4 October '16 letter that you wrote, you're agreeing 4 Q And what did you mean by that?
5 on behalf of Twin City that Twin City will provide 5 A That we would appoint and pay for the
6 a defense of the lawsuit for the covered entities 6 counsel to defend the entities and insured persons
7 and persons as described below subject to a 7 subject to a reservation of rights.
8 reservation of rights or subject to its 8 Q Okay. And who was appointed, if anyone,
9 reservation of rights; do you see that? 9 to provide a defense?
10 A. The October 18, 2016, letter? 10 A Well, at that point your firm was
ii Q October 17, 2016, letter, yes. 11 defending the case and so we allowed your firm to
12 A October 17? 12 continue defending the case.
13 MR. JONES: Off the record a second. 13 Q Okay. And at that time was the defense
14 (Off the record from 11:20 a.m. to 11:20 14 being provided on behalf of the D&O coverage part
15 a.m.) 15 or the EPL coverage part of the policy or both?
16 Q What's the exhibit sticker for the 16 A With respect to any entities or persons
17 October '16 letter? What's the number? 17 who were insured under both the D&O part and the
18 A Five. 18 EPL part, I would say both.
19 Q Okay. Exhibit 5 on page one, which is the i9 Q Okay. And were any defense costs actually
20 October 2016 letter, you wrote that this confirms 20 paid?
21 that Twin City will provide a defense of the 21 A I don't believe so.
22 lawsuit for the covered entities and persons as 22 Q Do you know why?
Page 35 Page 36
1 A We were'still investigating the coverage 1 Q And in that policy he lists himself as a
2 issues and we had requested additional information 2 13 percent shareholder of Madison; is that
3 from Madison Mechanical, including the 3 correct?
4 November 11, 2015, Buczkowski letter, all 4 MR. LEMLEY: Objection to form.
5 correspondence between -- among Buczkowski, the 5 A In the application. I think you said
6 insured persons, and the companies. And we also 6 policy. In the application.
7 requested additional information on the percentage 7 Q I misspoke. In the application. Okay.
8 shareholder endorsement because Buczkowski was 8 But I think we talked about a few minutes ago that
9 alleging that he was a 13 percent shareholder and 9 the endorsement with regard to the percentage
10 that was in an application that he submitted to us 10 shareholder exclusion would not apply to the EPL
11 that he signed as the CFO. And Madison Mechanical 11 part of the policy; is that correct?
12 was telling us that he was either diluted down to 12 A Yes.
13 seven percent or he lost all of his shares when he 13 Q So even if he were a 13 percent
14 was terminated. 14 shareholder there still would have been a -- at a
15 Q Okay. 15 minimum, a defense cost obligation under the EPL
16 A So we were trying to understand how to 16 part of the policy?
17 apply the percentage shareholder exclusion. 1? A Correct. Sorry, I'm looking.
18 Q Okay. And the application that you're 18 Q It's all right. For the record, I think
19 referring to that Mr. Buczkowski signed was in 19 he's looking at Exhibit 2.
20 April of 2015 that he signed as CFO for Madison; 20 A Yes. Sorry. Gary, could you repeat the
21 is that correct? 21 question?
22 A Correct. 22 Q Sure. Even if the -- you said you were

 

9 (Pages 33 to 36)
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 11 of 139

 

 

 

 

Page 37 Page 38
1 evaluating this percentage shareholder exclusion. 1 Q Okay. So I think what you're saying is
2 Even if Mr. Buczkowski was a 13 percent owner of 2 that the duty of defense and the coverage would
3 Madison, which would've triggered the 3 not be applicable under the policy because the
4 endorsement -- the percentage shareholder 4 November 11, 2015, letter had already triggered a
5 exclusion, under that scenario would not there be 5 claim; correct?
6 a duty of defense under the EPL coverage part of 6 A Yes.
7 the policy? 7 Q And it was not reported to The Hartford
8 MR. LEMLEY: Object to the form. 8 and Mr. Haslam signed a questionnaire on December
9 _ A I don't think so, because the letter had 9 27 or 29 of 2015 and he checked off no to question
10 been received by the other directors and officers 10 number three; is that correct?
11 of the company before the application was 11 A The prior knowledge questions, and the
12 submitted so they had knowledge of this claim that 12 lost history questions.
13 Buczkowski was making. And then one of the Ds and 13 Q Okay. But what you're refernng to is as
14 Os, Haslam I think, signed an application for the 14 of the time at the end of December where
15 new company which said that they had no knowledge 15 Mr. Haslam signed off on the questionnaire, the
16 of any claims or potential claims and that there 16 claim had already occurred and Madison and its
17 weren't any lawsuits or claims out there. And 17 owners knew about the claim because they got the
18 that was incorrect. And there's a prior knowledge 18 November 11 letter; is that correct?
19 exclusion and there's a lost history exclusion 19 A Yes.
20 that would bar coverage for both D&O claims and 20 Q Okay. So when you issued the next
21 EPL claims because of that failure to advise Twin 21 coverage letter, which I believe is in April of
22 City about the Buczkowski claim. 22 2017, you at that point deny coverage on behalf of
Page 39 Page 40 |
1 Twin City for the claim; is that correct? 1 covered or not. :
2 A Yes. 2 Q Tunderstand. And I believe you. And
3 Q And so the position that -- the coverage 3 that's not my question. But between October of
4 position that is taken in Apnil of '17 with regard 4 '16 and April of '17, the only thing that changed
5 to a denial of coverage, is different than the 5 is in August -- excuse me, in October of '16 you
6 coverage position in October of '16 where you're 6 did not have the November 11 letter. In April of
7 providing a duty of defense pursuant to a 7 ‘17 you did because I gave it to you on
8 reservation of rights; correct? 8 February 27th. And that's what's changed the
9 MR. LEMLEY: Objection to fonn. 9 coverage position was the November 11 letter; is
10 Q Go ahead. 10 that correct?
11 A We were providing the defense in October 11 A That was important to the question of when
12 of 2016 contingent on receiving the information -- 12 was the claim made. We learned then it was made
13 Q Sure. 13 in the 2015 policy, not the 2016 policy. We
14 A -- which we clearly laid out in the close 14 learned that the application for the edition of
15 of the letter and bullet pointed at the end of the 15 the new entity had misrepresentations on it with
16 letter that we need especially this Bucezkowski 16 regard to the prior knowledge and --
17 letter which we had never seen. 17 Q I'm sorry, I didn't mean to interrupt you.
18 Q Sure. 18 A -— the lost history.
19 A So I would say that we were providing a 19 Q But the misrepresentation is based upon
20 defense contingent on receiving that information 20 the November 11 letter and nothing else; is that
21 so we could complete our coverage investigation 21 correct?
22 and determine whether this claim was actually 22 A Well, I haven't seen all the

 

 

 

 

 

10 (Pages 37 to 40)
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 12 of 139

 

}
|
|
|
i
1
$

 

 

 

 

Page 41 Page 42
1 correspondence that was going back and forth 1 is between October of 2016 where you had agreed to
2 between the entities at that time. We felt like 2 provide a defense pursuant to a reservation of
3 that was enough to show that the claim was in 2015 3 rights while you investigate all these issues, and
4 and they knew about it. But there may be other 4 April of '17, the only additional document that
5 correspondence that I'm not aware of. And also 5 you had that's determinative is the November 11
6 I'd point out we were still investigating the 6 letter, there's nothing else; is that correct?
7 percentage shareholder issue. Madison Mechanical 7 A Just on this issue of putting aside the
8 was telling us that he was diluted to seven 8 percentage shareholder exclusion issue?
9 percent or didn't have any shares at all because 9 Q Yes, because you just told me it didn't
10 he was terminated. So we were investigating both 10 apply to the EPL coverage part?
11 those issues. 11 A Yes, that was the main piece of
12. MR. LEMLEY: I think he's just worried 12 information that we had received that changed our
13 about the "only," the emphasis on only -- 13 view on when the claim was made and whether we had
14 MR. JONES: I got it. I think we're on 14 been given the information we asked for in the
15 the same wave length. 15 application.
16 Q The -- you've told me that the percentage 16 Q It was the only piece of information.
17 shareholder exclusion does not apply to the EPL 17 That was the only piece of information that you
18 coverage part of the policy; is that correct? 18 had in April that you did not have in October?
19 A Yes. 19 A I don't recall if that was the only piece
20 Q We've been over that? 20 of information we received. I think we requested
21 A Yes. 21 and received quite a bit of information from you.
22 Q Allright. So I think what you're saying 22 Q That's true. But is there anything else
Page 43 Page 44
1 other than the November 11 letter that changed the 1 a.m.)
2 position of Twin City from the position it took in 2 (KNOX Deposition Exhibit 7 marked for
3 October to the position it took in April? 3 identification and attached to the transcript.)
4 A On this issue? 4 Q We were talking about what had changed
5 Q Yes. 5 between the October 2016 letter and the April 2017
6 A This issue of the application? 6 letter. Do you have anything you wanted to add,
7 Q On the issue of the application, on the 7 Mr. Knox?
8 issue of it being a 2015 claim, on the issue of 8 A Yes. I don't recall all of the
9 providing a defense and on the issue of 9 information that we received and that we reviewed
10 misrepresentation in the December questionnaire. 10 and we considered in making that change in our
il That's the only piece of evidence that you can 11 coverage position, but certainly the November 11,'
12 point to. If you can point to another one, tell 12 2015, letter was an essential part of the decision
13 me. 13 that we made, essential basis for the decision we
14 MR. LEMLEY: Objection form. It's been 14 made.
15 asked and answered. 15 Q Allright. Thank you. So in the next
16 Q And I'm not trying to argue with you. 16 exhibit, Exhibit 7, which is the binder, tum to
17 A. Yeah, I don't recall any others sitting 17 Tab 5. And I believe this is a Hartford document
18 here right now. This was two years ago. 18 or Twin City document from your file; is that
19 Q Okay. 19 correct?
20 MR. LEMLEY: Can we take a break? 20 A. Yeah. It looks like it's redacted, but it
21 MR. JONES: Yeah. 21 looks like a claim we call a claim alert. It's an
22 (Off the record from 11:33 a.m. to 11:37 22 internal -- see subject is claim alert. It's

 

 

 

11 (Pages 41 to 44)
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 13 of 139

 

 

 

 

 

Page 45 Page 46
1 called a claim alert and it's an internal Hartford 1 attached to that email are — are five pages of
2 document. 2 documents; do you see that?
3 Q Okay. And what's the purpose of the claim 3 A Yes.
4 alert? Is that alerting you to the claim and 4 Q And it's Hartford Bates stamp 49, 50, 51,
5 opening up the file or what is it? 5 52, 53. Did you receive these documents back in
6 A It's -- see the two lines to Amy Hoodling, 6 October of 2016?
7 who was the underwriter at the time? And the CCs 7 A I think so, yes.
8 are all underwniters -- J think with a couple of 8 Q Okay. Were these some of the documents
9 exceptions. It's to alert the underwriters when a 9 that you referred to earlier that you had
10 claim is set up that there's a new claim. 10 requested?
11 Q Okay. 11 A Yes.
12 A On their account — Amy's boss was alerted 12 Q And this was part of the inquiry with
13 and all these people on the underwriting side to 13 regard to the dilution of Mr. Buczkowski's
14 let them know there was a new claim. 14 ownership that Madison had told you about; is that
15 Q Okay. Thank you. Tum to the next tab, 15 nght?
16 Tab 6. Tab 6, for the record, is an email from 16 A Yes.
17 Danielle Vranian to Michael Knox October 6, 2016, 17 Q Okay. And if you look at the document
18 enclosing some documents. Do you see that? 18 that's Hartford 52 and Hartford Bates stamp 53, it
19 A Yes. 19 shows that there's a listing by Robert Buczkowski
20 Q And it says attached are the resolutions 20 that's showing a percentage share of 7 percent or
21 that you asked us to send that cover 21 7.006, that's on Bates stamp 53; do you see that?
22 Mr. Buczkowski's diluted ownership interest. And 22 A Yes.
Page 47 Page 48
1 Q Allright. Do you have -- strike that. 1 Q Why was it important to you as the claims
2 Do you dispute that Mr. Buczkowski's 2 handler on the file to find out information with
3 shares in Madison Mechanical OS Corp. were diluted 3 regard to the dilution of Mr. Buczkowski's
4 to seven -- approximately 7 percent? 4 ownership?
5 A Dol dispute it? 5 A Because if he owned 10 percent or more of
6 Q Uh-huh. 6 the shares in the company his claim under the D&O
7 A I don't know. 7 coverage part would have been barred by the
8 Q Okay. 8 percentage shareholder exclusion.
9 A Iknow that he was alleging that he owned 9 Q Okay. Does it make a difference as to at
10 13 percent. And I'm not admitted to the bar in 10 what point in time Mr. Buczkowski owned 13 percent
11 Maryland, nor am I a corporate lawyer, so I don't 11 of Madison Mechanical OS Corp.?
12 know. 12 MR. LEMLEY: Object to the form.
13 Q Okay. And you agree with me that in the 13 A I think the relevant time period is the
14 complaint that Mr. Buczkowski filed in May of 2016 14 date the claim was made.
15 that he alleges in the complaint that he's a is Q Allright. And I think we've established
“16 13 percent shareholder; is that correct? 16 that the date the claim was made was
17 A Yes. 17 November 11th, 2015; correct?
18 Q And you also mentioned that in the renewal 18 A Yes.
19 questionnaire from April of 2015, which 19 Q So the inquiry with regard to the
20 Mr. Buczkowski signed, he lists himself as a 20 percentage shareholder exclusion would be at that
21 13 percent shareholder; correct? 21 point in time on November 11th, 2015, what
22 A Correct. 22 Mr. Buczkowski's ownership interest in Madison

 

 

 

|
:
:

 

 

 

12 (Pages 45 to 48)
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 14 of 139

 

4
i
\

 

 

 

 

Page 49 Page 50
1 Mechanical OS Corp. was; is that correct? 1 A [remember receiving the November 1 1th,
2 A Yes. 2 2015, letter.
3 Q Mr. Knox, if you skip to Tab 8, there's an 3 Q Okay. That's okay.
4 email it looks like from me to you December 15 of 4 A I think that's as far as I went.
5 2016, where it says, "Mike, for your file. 5 Q Let me ask a different question. The page
6 Opinion is value of Madison OS Corp. is zero and 6 that you're referring to, The Hartford 203 page,
7 plaintiffs loss is zero." Do you recall what 7 do you see that? The Bates stamp? It's the
8 that referred to? And if you don't that's okay, 8 Monday February 27, 2017, email and transmittal.
9 because I don't remember. 9 Is this what you're referring to earlier in the
10 A Sorry, Gary, what was your question again? 10 deposition where you said that you got the
11 Q Do you recall -- and I don't know if the 11 November 11 letter on February 27th, 2017?
12 attachment is on here, but it says, "For your 12 A Yes, I think so.
13 file, opinion is value of Madison OS Corp. is zero 13 Q Okay. And it also lists some other
14 and plaintiff's loss is zero.” I think it's 14 information and documents in the body of the email
15 referring to the Hertzbach expert designation, but 15 where it says Friday, February 24, 2017, and then
16 in your file there was nothing attached to it. 16 it's forwarded to you on Monday, February 27; do
17 And if you don't recall, it's okay. 17 you see that?
18 A Inmy file there was no attachments to 18 A Yes.
19 this email? 19 Q Going back to this November 11 letter,
20 Q Not attached to the email. There's copies 20 when you got it in February, did you ever ask
21 of the Hertzbach report in your file. And if you 21 anyone at Alliant about the letter? Mr. Franey?
22 don't know, it's okay. 22 Mrs. Bederman? Anyone else?
Page 51 Page 52
L A Idon't think so, no. 1 stamp 218 of Mr. Buczkowski's letter, it says,
2 Q And you never recall Mr. Franey calling 2 "This letter shall constitute a demand that the
3 you about the claim? 3 board of directors of Madison Mechanical OS corp.
4 A No. 4 vote to institute legal action against you,
5 Q Okay. Turn all the way to Tab 12 of 5 Mr. Garofalo, Mr. Lombardo, Mr. Kraemer,
6 Exhibit 7. Tab 12. 6 Mr. Amold, and Madison Mechanical Contracting,
7 A I'm sorry, I'm at the wrong place. 7 LLC. Should the board fail to do so within
8 Q It's a May 12, 2016, letter? 8 15 days of the date of this letter I intend to
9 A Yes, sorry about that. 9 bring a derivative action on behalf of Madison
10 Q Have you seen this letter before, if you 10 Mechanical OS Corp. against you, Mr. Garofalo,
11 recall? 11 Mr. Lombardo, Mr. Kraemer, Mr. Arnold, and Madison
12 A I think so. Was it part of the original 12... Mechanical Contracting, LLC." My question is,
13 tender that we received from you? 13 does this constitute a derivative demand as that's
14 Q Yes. 14 defined in the 2015 policy, Exhibit 2?
15 A Ido remember seeing this. 15 A 2015 policy. Even though I think it was
16 Q And would you agree that this May 10, 16 in the 2016 policy. But I'm looking at the 2015
17 2016, letter from Mr. Buczkowski is a derivative 17 policy.
18 demand? 18 Q That's fine.
19 A As that term is defined in -- 19 A And I don't think it changed. I would say
20 Q In Exhibit 2? 20 yes with the caveat that there's a requirement in
21 A -- in the 2015 policy? 21 the definition of derivative demand in the policy
22 Q Yes. And specifically at Hartford Bates 22 that the demand be made without the assistance,

 

 

 

13 (Pages 49 to 52)
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 15 of 139

 

 

 

 

 

 

 

 

Page 53 Page 54

1 participation, or solicitation of any manager. 1 and I apologize if I did, but do you have an

2 And Buczkowski was a manager at one point in time 2 opinion factually as to whether Mr. Buczkowski's

3 anyway, he was the CFO. If he was still a manager 3 ownership interest was 7.774 in 2015?

4 then the question is whether this requirement is 4 A I don't have a legal opinion on that.

5 satisfied. 5 Q Okay.

6 Q Okay. But as of the date of the letter, 6 A I made my judgment based on the

7 May 10 of 2016, he wasn't a manager any longer, 7 application where he said he was a 13 percent

8 was he? He was terminated in November of '15? 8 shareholder, the original claim, the demand letter

] A That's my understanding. 9 of November 11th, 2015, where he said he was a
10 Q Allright. Turn to Tab 14. This is 10 13 percent shareholder, and the lawsuit where he
11 Hartford Bates stamp 222, and following the entire il said he was a 13 percent shareholder.
12 tab is a tax form. Do you see that? 12 Q Okay. And if you tum to Tab 15, there's
13 A Yes. 13 another email from Danielle Vranian to you from
14 Q This was part of your file? 14 Friday, March 10, 2017, do you see that? ;
15 A Okay. 15 A Yes.
16 Q Do you know? 16 Q And this email sets forth some analysis
17 A I believe you. 17 with regard to the dilution of Mr. Buczkowski's
18 Q Okay. Hartford Bates stamp 222, which is 18 ownership interest in Madison Mechanical OS Corp,
19 a Schedule K-1, it lists Mr. Buczkowski's 19 do you see that?
20 shareholder percentage as 7.774, do you see that? 20 A Yes.
21 A Yes. 21 Q As of March 10, 2017, were you still
22 Q Okay. I may have asked you this before, 22 evaluating whether the percentage shareholder

Page 55 Page 56

1 exclusion applied to this claim? 1 legal issue with regard to the dilution?

2 A Yes. 2 A I don't think so.

3 Q And as of that date, March 10, 2017, had 3 Q Okay. Do you dispute or do you know one

4 you concluded one way or the other whether you 4 way or the other whether Mr. Buczkowski failed to

5 thought that the percentage shareholder exclusion 5 make capital contributions into Madison Mechanical

6 barred coverage under the D&O coverage part for 6 OS Corp.?

7 this claim? 7 A I don't really know what capital

8 A I felt it did because the shareholder 8 contributions were required or made.

9 agreement didn't have any provisions for the type 9 Q Okay. During your evaluation of the
10 of dilution that Danielle was talking about under 10 claim, did you ask for information with regard to
11 Maryland law. 11 capital contributions made by the owners of
12 Q Okay. 12 Madison OS Corp. and whether Mr. Buczkowski had |,
13 A And I thought -- I'm not a corporate 13 put all his money in that was required, if you
14 lawyer, but I was looking at the shareholder 14 remember?
15 agreement and I was looking at what he was saying 15 A I don't recall. :
16 in his lawsuit, and he was saying based on the 16 Q Okay. Would you agree with me that the
17 shareholder agreement, I own 13 percent of the 17 inquiry with regard to this percentage shareholder !
18 company. 18 exclusion is not limited to just the allegations :
19 Q Okay. I don’t want you to tell me any 19 in the Buczkowski lawsuit? i
20 communications, but did you seek any counsel, 20 A Well, I think it was his position based on |
21 either in-house or outside counsel to evaluate 21 the shareholder agreement and based on his history
22 this, what you're saying is a corporate issue or a 22 with the company that he owned 13 percent, that

 

14 (Pages 53 to 56)
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 16 of 139

 

 

 

 

 

 

 

 

Page 57 Page 58 |:

1 was very clear. Obviously, Madison Mechanical had 1 represented to us as the insurance company that he
2 a different view of things. We operate off the -- 2 owned 13 percent. '
3 what's in the four comers of the complaint or the 3 Q Okay. Is it significant at all to your |
4 demand, claim, and so that was my main focus 4 analysis on the 13 percent and the shareholder
5 during this process. 5 exclusion that the resolution that the board |
6 Q Okay. But I think you also said that you 6 passed documenting the dilution wasn't issued
7 were focused on the November 11th, 2015, letter 7 until September 15 of 2016? !
8 that -- the claim letter that triggered the claim; 8 MR. LEMLEY: Object to the form.
9 correct? 9 A The what?

10 A Yes. 10 Q The resolution that -- off the record.

11 Q And I think you said in that letter he 11 (Off the record from 12:06 p.m. to 12:07

12 alleges he's a 13 percent owner; correct? 12 p.m.)

13 A Yes. 13 Q Tab 6, we looked at this a few seconds

14 Q And you also referenced at one point the 14 ago. :

15 questionnaire that he filled out in April of 2015 15 A Yeah. |

16 and signed as CFO; is that correct? 16 Q There's some attached documents, including

17 A Yes. 17 Hartford Bates 49, 50, 51, 52, and 53. If you

18 Q So it's not limited to the four comers of 18 look at Hartford 52 and 53, there's a Madison

19 the complaint, you're looking at other things in 19 Mechanical OS Corp. consent of sole director dated

20 addition to that? 20 September 15, 2016. That was the document I was |)

21 A Right. That application he signed as the 21 referring to.

22 CFO, said he owned 13 percent, so the company 22 A Okay.

Page 59 Page 60 |

1 Q And my question is, is there any 1 is dated September 15, 2016, so this dilution
2 significance to the fact that, assume Mr. Haslam 2 apparently took place on that date. That was |
3 will testify that Mr. Buczkowski's ownership 3 after the claim was already made. 5
4 interest was diluted to 7 percent back as of 4 Q Okay. And just a couple of references
5 April 1, 2015, but he didn't issue this consent of 5 back in your binder. The stockholders agreement
6 sole director until September 15 of 2016, is that 6 that I believe you mentioned a few minutes ago,
7 significant at all to your analysis on the 7 look at Tab 17 in Exhibit 7. And do you see a
8 shareholder percentage exclusion? — 8 document that's labeled stockholders agreement?
3 MR. LEMLEY: Object to the form. 9 A Yes.

10 A Yes, because this consent was dated 10 Q And it's Bates stamped Hartford 373

11 September 15, 2016, and that was after the claim 11 through 392. Is this document part of your file?

12 was first made in 2015 and after the lawsuit was 12 A Yes, I think it was.

13 filed. . 13 Q Okay. Did you review it?

14 Q Okay. Why is that significant to you? 14 A Yes,

15 A Because that's the date the alleged 15 Q And then if you look at Tab 18, there's a

16 dilution -- assuming there was a dilution at all, 16 letter, Hartford 398, dated November 18, 2015. Do

17 and I don't know. 17 you see that?

18 Q LT understand. 18 A Yes.

19 A I know there was a fight over it and maybe 19 Q And is this the letter that you referred

20 it's been resolved now, but Buczkowski was 20 to earlier that was on the occasion of

21 alleging that he owned 13 percent; the company was 21 Mr. Buczkowski being terminated from Madison?

22 alleging that he owned 7 percent. This document 22 A Yes, I think this was the letter by which

 

 

15 (Pages 57 to 60)
Case 1:17-cv-01357-SAG Document 91-17

Filed 10/10/19 Page 17 of 139

 

 

 

 

Page 61 Page 62
1 Buczkowski's employment was terminated. 1 A I was trying to determine which
2 Q Okay. And this is part of your file, 2 individuals were insured persons under the policy.
3 Hartford Bates 398? 3 Q Okay. Why was that important to you?
4 A So we produced this if it says Hartford. 4 A Because only insured persons are covered.
5 Q Yes. Do you recall! seeing this letter 5 Q Allright. And at that point, October of
6 before? 6 2016, we were under the reservation of rights and
7 A It does look familiar, yes. 7 you were providing a defense to the claim. Was
8 Q Okay. Allright. Now, if you go to 8 this analysis being done with regard to making any
9 Tab 19, there's an email from me to you dated 9 determination about who insured persons under the
10 October 13, 2016. This is in response to your 10 applicable policy but also any portion of defense
11 questions, and there's a letter attached to it; 11 costs that would be paid, if you recall?
12 it's Hartford 539. Do you see that? 12 A I think you said that we were already
13 A Yes. 13 providing a defense as of this date?
14 Q And in that letter, you're receiving 14 Q Yes.
15 information with regard to Mr. Lombardo, 15 A That was actually effective on
16 Mr. Kraemer, Mr. Arnold, Mr. Haslam, and 16 October 18th.
17 Mr. Garofalo and their various roles within 17 Q Okay. That's fine. But in terms of the
18 Madison; do you see that? 18 determination of who are insured persons under the
19 A Yes. 19 applicable policy, were you doing this to make any
20 Q Did you request that information? 20 type of pro rata payment of defense cost or not or
21 A Yes. al do you remember?
22 Q Why? 22 A Yeah, we would — well, it's possible. We
Page 63 Page 64
1 would have tried to allocate defense costs between 1 Q And do you recall when that was?
2 the insured persons and the uninsured persons if 2 A Not specifically, no.
3 we felt like we should use one lawyer to defend. 3 Q Okay. And during that meeting was there
4 everybody, which could make sense, they're all Ds 4 any discussion with regard to providing a defense
5 and Os of the same company. So yeah, it would 5 subject to a reservation of rights to this claim?
6 here's 100 percent of the defense cost you pay a 6 A I think so, yes.
7 certain fraction of those and we'll pay a certain 7 Q And during that meeting was there a
8 fraction of those the insurance company pay a 8 discussion that Hartford or Twin City would use my
9 certain fraction. 9 firm to provide a defense and that we were
10 Q Okay. Was that analysis being done by you 10 currently defending the case?
11 as part of your evaluation of this claim? 11 A I don't recall specifically.
12 A Yes. 12 Q Okay. Do you recall any discussion with
13 Q Okay. And then if you go to the next tab, 13 regard to whether defense costs, legal fees that
14 there's Tab 20, it's a cover letter from me to you 14 had previously been paid by Madison would be
15 with regard to a series of invoices, it looks 15 reimbursed to Madison?
16 like, and I believe the invoices are in your file. 16 A What was the date of the meeting?
17 Do you recall receiving invoices with regard to 17 Q It was right before Thanksgiving of 2016.
18 defense costs? 18 A Yeah, I don't recall specifically what we
19 A I don't recall specifically. 19 discussed.
20 Q Okay. Do you recall a period of time 20 Q Okay. Do you remember any discussion
21 where I came up to New York to meet with you? 21 about experts or expert fees?
22 A Yes. 22 A No.

 

 

 

 

 

 

16 (Pages 61 to 64)
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 18 of 139

 

 

 

 

Page 65 Page 66
1 Q Now, turn to Tab 22. And there's a series 1 earlier as the April 2015 application that
2 of documents that start Hartford 590 through 2 Mr. Buczkowski signed; correct?
3 Hartford 616, do you see that? 3 A Yes.
4 A Yes. 4 Q Okay. Now, if you go to the next page
5 Q Allright. And if you look at Bates stamp 5 starting on Hartford 597, and if you go to
6 Hartford 596, you can see that Mr. Buczkowski 6 Hartford 606. This is a document, it looks like,
7 signed this renewal application questionnaire on 7 that Mr. Haslam signed as president of Madison
8 April 6, 2015, as CFO for the company, do you see 8 dated December 29, 2015; correct?
9 that? 9 A Yes.
10 A Yes. 10 Q Okay. And is this an application that was
il Q Is this the questionnaire you were 11 filled out for insurance coverage for the new
12 referring to earlier that I believe listed himself 12 entity for the Madison Mechanical Contracting,
13 as a 13 percent owner? 13 LLC?
14 MR. LEMLEY: Object to the form. 14 A Yes.
15 A We call it an application, but the answer 15 Q And if you look at Hartford 598, there's
16 is yes. 16 questions with regard to prior knowledge, then
17 Q Okay. Then on Hartford page 592 of the 17 there's a question 3A and 3B, do you see that?
18 application, you can see that the ownership's 18 A Yes.
19 listed and Mr. Buczkowski is listed as a 19 Q And they're checked off no?
20 13 percent owner? 20 A Yes.
21 A Yes. 21 Q Do you know if these questions in this
22 Q And that's what you were referring to 22 application even needed to be answered at all?
Page 67 Page 68
1 A I think they should have been because 1 application? I know who signed it, but do you
2 they're adding a brand new entity to the coverage, 2 know who submitted it to The Hartford?
3 so they're expanding the coverage quite a bit. 3 A I don't know. That would have been done
4 And as we leamed in the future, it's being done 4 on the underwniting side.
5 with the alleged intent of misappropriating 5 Q Okay. And then if you go to the next, if
6 corporate opportunities from the Oldco to the 6 you start at The Hartford 608, which is nght
7 Newco, so when you're talking about expanding the 7 behind that application and go to Hartford 616,
8 coverage, yes, these questions should have been 8 which is an attachment, you can see on Hartford
9 answered, and they were. 9 614 that the application -- this application was
10 Q Okay. And expanding the coverage for -- 10 signed on April 14, 2016, by Glenn Haslam as
11 for which entity? For the new Madison Mechanical 11 president of Madison Mechanical Contracting, LLC;
12 Contracting, LLC, or for Madison Mechanical OS 12 is that correct?
13 Corp. and Madison Mechanical Inc.? 13 A Sir, again, what was the question?
14 A You're adding a brand new entity and 14 Q If you look at Hartford 614?
15 you're expanding the risk for the entire corporate 15 A Yes.
16 organization because of what's going on behind the 16 Q This is the signature of Glenn Haslam on
17 scenes with Buczkowski. 17 the application dated -- or he signed it on
18 Q Okay. Is it your position that 3A and 3B 18 April 14, 2016, as president of Madison Mechanical
19 should have been checked off yes given the 19 Contracting; is that true?
20 November 11th letter? 20 A Well, he signed on behalf of the applicant
21 A Yes. 21 company, which is Item 1A.
22 Q Okay. Do you know who submitted this 22 Q Okay.

 

17 (Pages 65 to 68)

 

 

 

 
Case 1:17-cv-01357-SAG Document 91-17

Filed 10/10/19 Page 19 of 139

 

 

 

 

 

Page 69 Page 70
1 A And that's Madison Mechanical Contracting, 1 Q Okay. And if you look at Hartford 616?
2 LLC, Madison Mechanical -- 2 A Yes.
3 Q Right. 3 Q There's a schedule of -- it's an
4 A ~ Ine. -- 4 attachment to the application, but there's a
5 Q Inc., and Madison Mechanical OS Corp. If 5 schedule of directors, officers, Madison
6 you look at the next page, Hartford 609, there's 6 Mechanical OS Corp., and it lists Mr. Buczkowski,
7 another question three, prior knowledge? 7 previous ownership, 13 percent; current ownership,
8 A Hartford 609? 8 zero percent, do you see that?
9 Q Uh-huh. Yes. 9 A Yes.
10 A Yes. 10 Q Okay. Now, go to Tab 23. With regard to
11 Q Ifyou read question three, you see it's 11 the application that we looked at a minute ago,
12 checked off no? 12 the one dated December 29 of 2015, that was being
13 A Yes. 13 done as a standalone policy for the new company or
14 Q Is it your position that question three 14 was it to endorse the new company onto the old
15 under prior knowledge of this application should 15 policy?
16 have been checked off yes? 16 A I wasn't involved in the underwriting
17 MR. LEMLEY: Object to the form. 17 issues --
18 A Yes. 18 Q Okay.
19 Q Okay. And same question on this 19 A - but what I understand is that the
20 application, do you know who submitted this 20 broker was seeking a standalone policy for the new
21 application to The Hartford? 21 company.
22 A No, I don't know. 22 Q Okay. That's correct. And you see on
Page 71 Page 72
1 Hartford 617, there's an email from Daniel -- I'm 1 Q Yeah. 590 through 597. And if you look
2 going to mispronounce this -- but 2 at 597, it's the first page of the application
3 A-N-T-R-O-S-I-G-L-I-O to Nancy Cuter dated January 3 dated December 29. And again, I know you're not
4 11th? 4 the underwriter, but as of the time that this
5 A Yes. 5 application was submitted on December 29th, this
6 Q And it says, "I am thinking the best, 6 would have been an application for a standalone
7 cleanest option at this time is to add the new 7 policy for the new company; is that accurate?
8 entity to our current policy. As we discussed 8 A I'mnot the underwriter, as you said, but
9 last week, in essence we are ensuring the same 9 yes, it's my understanding that the broker and the
10 company business practices for both entities, and 10 applicant were seeking a standalone policy.
11 I'm treating this as a nuptial name change with 11 Q Okay. And the standalone policy would
12 some minor shareholder change." Do you see that? 12 have been at the same aggregate limit of liability
13 A Yes. 13 of $2 million; is that accurate or do you know?
14 Q And that's what actually occurred, they 14 A It doesn't say.
15 added the new company as an endorsement to Madison 15 Q Okay.
16 Inc.'s policy; is that correct, if you know? 16 A On page 2, it's being asked what limits
17 A That's my understanding, yes. 17 are you requesting, and it's just blank.
18 Q Now, back to the December 29 18 Q Okay. Who is Nancy Cuter?
19 questionnaire, which we looked at a minute ago, so 19 A She's an underwriter at Hartford Financial
20 go back to Bates stamp Hartford 590 through 597, 20 Products.
21 it's the tab previous. 21 Q Have you ever had any discussions with
22 A Okay. 590? 22 Nancy Cuter about this claim?

 

 

 

18 (Pages 69 to 72

)
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 20 of 139

 

 

 

 

Se a eimnnerenen

 

 

Page 73 Page 74
1 A Yes, 1 are serious ethical concerns about the honesty and
2 Q Have you discussed with her the 2 integrity of their management and how they handle
3 November 11th letter? 3 their business operations. In addition, this
4 A Yes, I think we've discussed that. 4 appears it will be a costly claim with no entity
5 Q Did you have any discussions with Nancy 5 coverage and possibly some coverage for insured
6 Cuter about the nonrenewal of the policy in 2017 6 persons still as yet to be determined." Do you
7 to Madison? 7 know what Ms. Cuter's talking about when she says,
8 A No, I was not involved in that. 8 "Serious ethical concerns about the honesty and
9 Q Okay. Do you know what the basis of the 9 integrity of their management"?
10 nonrenewal was? 10 A I don't know.
11 A No. il Q Did you ever discuss with Mr. Cuter
12 Q Okay. If you turn -- look at Tab 23 and 12 whether she had any serious ethical concems about
13 go to Hartford, the Bates is 623. 13 the honesty and integrity of the Madison
14 A Okay. 14 management?
15 Q And there's an email from Nancy Cuter to, 15 A I don't recall a discussion like that.
16 it looks like Jennifer C-O-T-R-O-N-E-0? 16 Q Did it ever come up in the context of
17 A February 17th? 17 discussing the November 1 1th letter and whether
18 Q Yes, sir. 18 Ms. Cuter had any opinions with regard to the fact
19 A Yes, I see it. 19 that the November 11th letter was not disclosed to
20 Q And it says "Hi, Jennifer. The reason we 20 The Hartford in 2015?
21 want to non-renew,, it's more about the nature of 21 A Could you repeat the question?
22 the claim than it is about question three. There 22 Q In the context of discussions with Nancy
Page 75 Page 76
1 Cuter about the November 11th letter, if you had 1 material misrepresentation by Madison?
2 any, did any issues come up from Ms. Cuter with 2 A. I don't know if we ever discussed that
3 regard to the honesty and integrity of management 3 issue. I mean, I was told that they would -- if
4 of Madison in the context of the November 11th and 4 they had known about it they would have either
5 her position that it wasn't reported to The 5 excluded it from coverage, the claim, they
6 Hartford in 2015? 6 would've -- they would have reduced the limits or
7 A Oh, yes. I mean, she was -- 7 increased the premiums, so based on that
8 Q Tell me about that. 8 discussion, I would say she didn't think it was
9 A —concered that the letter had never 9 material.
10 been reported to us, and that's a clear 10 Q Okay. I understand about reducing limits.
11 requirement in the 2015 policy. And she was il They could have also increased premiums, couldn't
12 concemed that it hadn't been reported on the 12 they?
13 application for the Newco when there are multiple 13 A Increasing premiums, sure.
14 questions asking about claims or potential claims. 14 Q How would they exclude the claim when the
15 So she was concermed that they had never disclosed 15 claim already occurred?
16 that to us. Even as they're applying for coverage 16 A They could have for the new entity, at a
17 for the new entity, which is being used to mis ~ 17 minimum.
18 allegedly being used to misappropriate the 18 Q Okay. Even if it was endorsed onto the
19 corporate opportunities from the Oldco that 19 old policy, does that make a difference?
20 Buczkowski was a shareholder in. 20 A I don't think they would've done that
21 Q Okay. Do you recall her ever making a 21 without adding an endorsement saying we're not
22 statement to you that she felt there was a 22 covering this claim because it's already in the

 

19 (Pages 73 to 76)
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 21 of 139

 

aT HD UV B® W MY FR

10
11
12
13
14
15
16
17
18
19
20
21
22

Page 77

door.

Q Yes, because the November 11th claim had
already occurred as of December 29th; correct?

A Yes.

Q Okay. I think I understand what you're
saying as to the new company. But the claim
already occurred as to Madison Inc. and Madison
OS, Corp.; correct? It occurred on November 1 1th?

A Yes.

Q So Hartford wouldn't endorse out that
claim, it already occurred?

MR. LEMLEY: Object to the form.

A Well, it would've opened a whole can of
worms because we would have seen that there was a
misrepresentation on the application, we would've
seen that the prior knowledge questions were
answered incorrectly, that the lost history
questions were answered incorrectly, that the
warranty exclusion weren't exclusions, the one for
prior knowledge and the one for lost history were
triggered and excluded coverage. So I think a --

I don't — it's speculation as to what they could

Oo OAD OF WY

NNN FB PPP BP Pe pe
NF OW OA DH oO ® WH HO

Page 78

have done or would have done, but in hindsight you
can see that the claim wasn't covered at all
because of the misrepresentations.

Q Okay. I understand that from a coverage
position standpoint, but from an underwriting
standpoint, they wouldn't have excluded the claim,
there was coverage for the claims anyway based on
your analysis, and the claim had already occurred
as of November 11th, isn't that true?

A It occurred on November 1 1th, 2015, I
agree with that.

Q Okay. So the underwriting standpoint, the |

options, it seems to me, would've been either
non-renew the policy because the underwriter felt
that they were not being honest or didn't have
integrity and so forth or increase the premium or
modify the limits down to effectively take into
consideration the risk going forward; correct?
MR. LEMLEY: I just want to make clear, he

is not testifying on the grounds of defense. He
knows — if he knows —

Q Ifyou don't know, that's fine, I can ask

 

own oO B® W DY

NN NPP BB eB Be eS PP BE
NP Ow ODA HH BR wWDNY HP Dw

 

Page 79

Ms. Cuter or someone else.

A Yeah, I don't have an opinion on that
because I'm not an underwriter and I wasn't
involved in this.

Q TI understand. Let me ask you this, if the
November 11th had been reported to Hartford, to

you, in November of 2015 as opposed to when you

received the letter after the lawsuit was filed,

and I think in February of '17, what would -- from
your claims handling standpoint, what would you
have done differently?

A Oh, I mean, we would have had the right to
investigate the claim and determine what the
underlying facts were. We would've had the right
to appoint a defense counsel of our choosing to
defend the Ds and Os and shareholders in the
company. And we would've had the right to try to
resolve the situation in some form or fashion
before it turned into a lawsuit.

Q Okay. Is it your testimony that The
Hartford was prejudiced because they were not
given the opportunity to do that between

 

oO nt DD OF WD NY F&F

10
11
12
13
14
15
16
17
18
19
20
21
22

Page 80

November 11th and July of 2016 when the claim was
reported?
A Yes.

Q What's the basis of that? Why?

A I just told you, we would have the right
to investigate the claim; we were denied that
opportunity. We would've had the right to appoint
counsel of our own choosing to defend the case,
and we could've tried to resolve the claim before
the lawsuit was filed.

Q Okay.

A We didn't have a chance to do any of those
things because of the late notice.

Q Okay. Let's break that down. In terms of
investigating the claim, when the claim was
reported in July, what actions did The Hartford or
you take to investigate the claim at that time?

A We spoke to the principals, we looked at
the documents, we, you know, analyzed the
liability issues.

Q Okay. Which principals of Madison did you
speak with?

 

 

 

 

20 (Pages 77 to 80)
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 22 of 139

 

oT DH OO B® W HY HF

10
11
12
13
14
15
16
17
18
19
20
21
22

Page 81

A I don't recall now.

Q Do you know if you spoke to anyone?

A I don't recall.

Q And in terms of The Hartford or Twin City,
if anybody spoke to the principals or investigated
the claim, it would have been you, is that
accurate?

A Yes.

Q Looked at documents, you did request
documents and were provided documents and looked
at those document, the documents in your file;
correct?

A Yes.

Q Okay. And I think you said analyzed
liability issues as opposed to coverage issues?

A Or doing both. We're analyzing the
coverage issues, the liability issues, and the
damages issues.

Q Okay. What did you do or what did
Hartford or Twin City do to analyze liability and
damage issues?

A I don't recall specifically. This was

onwy DN oO B® WY

NOM NY PP RP PBB BP BP PE BE
NF OO On DOB WNH HO ©

Page 82

three years ago.

Q Did Twin City or The Hartford interview
any potential witnesses? -

A Idon't recall.

Q Was there any assessment of damages in the
lawsuit?

A Yeah, we were trying to figure out what
was the -- what the value of Buczkowski's shares
were.

Q The value or were you trying to figure out
what his percentage shares of ownership was?

A Well, both. There was a dispute as to
what he owned and the question was how much --
whatever he does own, how much is it worth.

Q Okay. What did Hartford or Twin City or
you do to evaluate the value, how much it was
worth?

A I don't recall.

Q Was there -- other than Hertzbach, who we
retained, was there any expert retained by The
Hartford or Twin City to evaluate the value of
either the lawsuit or Mr. Buczkowski's claim?

 

 

oa 7D OO FP WD

10
11
12
13
14
15
16
17

19
20
21
22

 

18°

Page 83

A I think at that point we were relying at
least on the preliminary evaluation from defense
counsel and from the experts that were already on
board.

Q Okay. And then you told me a minute ago
when you talked about what you would have done
differently if the November 11 letter had been
reported in '15, you talked about appointing
defense counsel. I think I understand what you
mean by that, but why -- in what way was The
Hartford or Twin City prejudiced by not being able
to initially appoint defense counsel?

A Well, if we had been given that
opportunity, our defense counsel could've analyzed
the liability and damages issues in the case and
tried to achieve a resolution of the matter.

Q Okay.

A In discussions with claimant's counsel.

Q Okay. I got part of that, but let me
break it down. The -- if you would have known
about the claim back in November, I think what

you're saying is that you would have been given

 

oaxA DO fF WY

10
ll
12
13
14
15
16
17
18
19
20
21
22

Page 84

the opportunity either directly or through defense
counsel to try to negotiate a settlement before
suit was filed in May of '16; correct?

A I think that's one of the options that
would have been on the table, sure.

Q Okay. Once the claim was reported, was
there any attempt to negotiate settlement?

A Idon't recall any settlement negotiations
at the time the claim was reported to us.

Q Okay. And did you or The Hartford or Twin
City have any discussions with Mr. Buczkowski's
counsel, either Mr. Scarlett that wrote the
November letter or Tim Maloney who filed the
lawsuit?

A No, I don't recall speaking to either one
of them.

Q Did you establish a reserve for the claim?

MR. LEMLEY: Objection to the extent that
you said the reserve referring to counsel, it
could be privileged. You can answer whether you
did or you didn't.
A I don't think we ever established a

 

21 (Pages 81 to 84)

 

 

 

 
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 23 of 139

 

 

 

 

 

Page 85 Page 86 fF
1 reserve on the case beyond the initial coded 1 but you can't recall; correct? :
2 reserve. 2 A Yes.
3 Q Explain what that is, initial coded 3 Q And specifically, do you recall any
4 reserve? 4 discussions directly with Mr. Haslam or
5 A I think there was a coded reserve that 5 Mr. Garofalo?
6 just indicated that it was a new claim and it was 6 A I don't recall specifically.
7 too early in the process to establish a true 7 Q And] asked you about Mr. Franey, but did
8 reserve. 8 you talk to anyone at Alliant to seek -- to find
9 Q Okay. If you go all the way back, I'll 9 out information with regard to the claim, either
10 just pull it out in my binder, it's Hartford Bates 10 the damages or liability?
11 stamp four. This was that initial email that set 11 A I remember speaking to the claims manager
12 up the claim for The Hartford, and there's some 12 over there.
13 numbers down here. What is-that? Are these 13 Q Who was that, do you remember?
14 reserves? 14 A I don't remember his name.
15 A You mean these $500,000 numbers? 15 Q Kevin Sexton or John Butts?
16 Q Yeah. 16 A John Butts.
17 A I don't know what those numbers are. I 17 Q John Butts, What did you talk to
18 think they may refer to reinsurance treaties that 18 Mr. Butts about?
19 we have. 19 A The nature of the claim, the extent of
20 Q Okay. So I think what you're saying is as 20 liability, damages.
21 of the time that the claim was reported in July of al Q Okay. What did he tell you?
22 '16, that you may have talked to some principals 22 A I don't recall.
Page 87 Page 88
1 Q Other than Mr. Butts, did you talk to 1 Did you address those in the billing process? Do
2 anyone else at Alliant? 2 you recall what you're referring to?
3 A I don't recall talking to anyone else over 3 A I think I was referring to the fact that
4 there. 4 some of the individuals were covered, insured
5 Q And I think you said that other than what 5 persons, and some were not.
6 we did retaining Hertzbach to evaluate the 6 Q Okay.
7 damages, there wasn't any expert review that was 7 A And some of the entities were covered and
8 obtained directly by you or The Hartford or by 8 some were not.
9 Twin City with regard to evaluation of either the 9 Q Okay. So, for example, there was
10 liability or the damages of the claim; is that 10 discussion about Garofalo and Haslam being covered
11 true? 11 individuals but Lombardo and Kraemer not be, do
12 MR. LEMLEY: Object to the form. 12 you recall that?
13 A We were relying on the analysis from 13 A Right. Because they were shareholders
14 defense counsel, from your firm, and the analysis 14 only.
15 of the experts that were retained. 15 Q That's fair.
16 Q Okay. 16 A Yes.
17 A I didn't see the need for an independent 17 Q Okay. Now, tum to Tab 36 and the Bates
18 expert. . 18 stamp beginning Hartford 2510. It runs from
19 Q Okay. If you look to Tab 29, there's an 19 Hartford 2510 through 2522.
20 email from you to me, January 31, 2017, talking 20 A 2522?
21 about raising a few allocation issues with respect 21 Q It's cut off. There's 2522, which is the
22 to covered and uncovered items in the legal bills. 22 page right before Tab 37, and then 2523 is after

 

22 (Pages 85 to 88)

 
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 24 of 139

 

 

 

 

 

 

 

 

Page 89 Page 90
1 Tab 37. 1 from different companies, give them a spreadsheet
2 A Isee it. 2 that shows, here are the different companies, here
3 Q Have you seen these documents before? 3 are your options, and here's what we recommend or
4 They're part of your production, they're part of 4 don't recommend.
5 The Hartford's document production. 5 Q Okay.
6 A I've seen some or all of these documents. 6 A So they act — in my 34 years of
7 Q Okay. What are they? 7 experience, brokers act — commercial insurance
8 A It's the contract between Hartford and the 8 brokers in professional liability insurance act on
9 broker. 9 behalf of the policy holder exclusively, never on
10 Q Okay. And we used the word broker; do you 10 behalf of the insurance company.
11 have a position with regard to whether or not 11 Q Okay. Tum to Hartford 2515 and 2516.
12 Mr. Franey and Alliant are a broker or an agent? 12 And again, these are part of The Hartford's
13 A In my view, they're a broker. 13 document production, but it talks about The
14 Q Why? 14 Hartford agency agreement and the authority of the
15 A Because they -- kind of begs the question, 15 agent on page 2515; do you see that?
16 but because they represent the policy holder, not 16 A Yes.
17 the insurance company in place of insurance, they 17 Q And then on page 2516, it talks about the
18 act on behalf of the policy holder to look at a 18 duties of the agent?
19 variety of insurance companies and coverages, they 19 A Yes.
20 negotiate with the insurance companies on behalf 20 Q This was the contract that was in place
21 of the policy holder what the coverages should be, a1 between The Hartford and Mr. Franey's agency. Do
22 they'll compare and contrast coverages and rates 22 you dispute that Mr. Franey and his agency were
Page 91 Page 92
1 acting under the authority of The Hartford as an 1 A Yes.
2 agent of The Hartford? 2 Q What's your position?
3 MR. LEMLEY: I object to that question. 3 A He absolutely does not have the authority
4 This is not the full agreement between Franey and 4 to accept notice of a claim on behalf of The
5 the HFP agreement would be the agreement. 5 Hartford.
6 MR. JONES: This is what we produced, but 6 Q Why?
7 okay. 7 A Well, number one, what governs the
8 MR. LEMLEY: We produced the HFP amendment 8 reporting of a claim is the policy, not this
9 too. 9 agency agreement. The policy says the claim must
10 MR. JONES: Yeah, but the amendment is 10 be reported to Hartford, and gives physical
11 from 2017. 11 address and email address and a fax address.
12 Q But go ahead. This is an agreement 12 That's the relevant contract to reporting claims,
13 between The Hartford and what you're calling the 13 not this agency agreement, number one. And number
14 broker. But — and it's titled agency agreement. 14 two, this HFP, Hartford Financial Products‘
15 But from what you're saying, you don't agree with 15 amendment makes it very clear that he doesn't have
16 that, you're saying that Mr. Franey and his agency 16 the authority to accept claims on behalf of
17 are not agents of The Hartford; is that true? 17 Hartford.
18 A Yes. 18 Q But the amendment, as I see it, is from
19 Q Do you have a position as to whether or 13 November of 2017; right? Hartford 2513.
20 not Mr. Franey can accept the reporting of a claim 20 A I don't see a date on here, but my
21 from the insured such as the November 11th, 2015, 21 understanding of this amendment was on every
22 letter? 22 agency, slash, broker agreement where that broker

 

 

23 (Pages 89 to 92)
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 25 of 139

 

 

 

 

 

 

Page 93 Page 94
1 was writing HFP business. 1 Q Okay.
2 Q Okay. That's fine. But is it your 2 A — but that's my understanding. I'm not
3 position that Bates stamp 2510 and 2511, which 3 involved in this.
4 Hartford Financia! Products' amendment to the 4 Q Okay.
5 agency agreement, is it your position that this 5 A I don't see contracts.
6 amendment was on as of 2015? 6 Q Go back to page 2516. |
7 MR. LEMLEY: Object to form. 7 A Okay.
8 A That's my understanding. 8 Q And if you look under Roman numeral II --
9 Q What's that based on? 9 and again, this is from your document
10 A In the first place, I don't see a 2017 10 production — Roman numeral II, duties of agent
11 date on this document that we're looking at, but 1i under 3.1E; do you see that? _
12 I've advised that whenever a broker wants to write 12 A Yes.
13 who may have been writing non-HFP business before 13 Q Do you have a position as to whether
14 decides they want to write HFP business, this 14 Mr. Franey and his agency had a duty to notify The
15 amendment goes on to the contract, otherwise we 15 Hartford of any actual or threatened claims when
16 can't issue a policy through that broker, we won't 16 Mr. Franey received the November 11 letter on
17 deal with them on HFP business. 17 November 23rd of 2015?
18 Q Where's that understanding when you say 18 A I think he absolutely had a duty to report
19 you're advised? 19 the claim to Hartford on behalf of his client,
20 A I just heard that from claims people, from 20 Madison Mechanical, not saying that he had the
21 management. | don't remember specific 21 right to receive notice on our behalf, but in
22 conversations with people -- 22 terms of representing his own client and giving
Page 95 Page 96
1 notice of a claim, that's what it says here. And 1 p.m.)
2 I think it's pretty well known in the industry 2 Q You mentioned John Butts, who's at
3 that that's one of the most important functions of 3 Alliant, a claims manager, I think you referred to
4 a broker, when the policy holder tells you about a 4 him as, have you dealt with him or Alliant on any
5 claim, you have to give notice to the insurance 5 other claims or was it just this claim?
6 company. 6 A I don't think so.
7 Q Okay. And we've talked about this before, 7 Q Okay. Do you have any knowledge as to
8 but based on a review of your file, anything that 8 Madison about their history of reporting claims
9 you were told by anyone at The Hartford or anybody 9 through Alliant as opposed to directly to the
10 else, you have no knowledge that Mr. Franey 10 insurance carrier?
11 reported the November 11 letter back in 2015 to 11 A No.
12 anyone at The Hartford or Twin City; is that 12 MR. JONES: Okay. Charlie, that's all I
13 correct? 13 have.
14 A Thave no knowledge of Mr. Franey or the 14 MR. LEMLEY: All right, sir.
15 broker here -- 15 MR. JONES: Thank you.
16 Q Alliant. 16 (Off the record at 1:10 p.m.)
17 A. - Alliant ever reporting the claim to 17
18 Hartford. 18
19 MR. JONES: Okay. Give me a few minutes. 19
20 Can we take a quick break? 20
21 MR. LEMLEY: Sure. 21
22 (Off the record from 12:58 p.m. to 1:09 22

 

24 (Pages 93 to 96)

 

}

 

 
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 26 of 139

 

Page 97

1 CERTIFICATE OF SHORTHAND REPORTER-NOTARY PUBLIC
2 T, PAUL P. SMAKULA, the officer before whom

3 the foregoing deposition was taken, do hereby
4 certify that the foregoing transcript is a true
5 and correct record of the testimony given; that
6 said testimony was taken by me stenographically
7 and thereafter reduced to typewriting under my
8 direction; that reading and signing was not
9 requested; and that I am neither counsel for,
10 related to, nor employed by any of the parties to
il this case and have no interest, financial or
12 otherwise, in its outcome.
13
14 IN WITNESS WHEREOF, | have hereunto set my hand
15 and affixed my notarial seal this 12th day of
16 August, 2019.
17
18 My commission expires: May 14, 2021.
19
20
21 NOTARY PUBLIC IN AND FOR

 

22 THE DISTRICT OF COLUMBIA.

 

 

 

 

 

  

 

 

ona viman ana erie Tanunda

25 (Page 97)
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 27 of 139

CIRCUIT COURT FOR PRINCE GEORGE'S COUNTY
14735 Main Street, Upper Marlboro, Maryland 20772
Phone: (303) 952-3318 Maryland Relay call: 711
Toll-free (in Maryland) 800-937-1335

 

Case No. CAL-18-27076

 

STATE OF MARYLAND
or
MADISON MECHANICAL OS, et al. vs. TWIN CITY FIRE INSURANCE CO, et al.
Pond Defendant
TO: Michael S. Knox, JD Issue Date: 06/20/2019
Name Service Deadline: 60 days after Issue Date.
c/o Charles C. Lemley, Esquire SUBPOENA
Address |
Wiley Rein LLP, 1776 K. SUNW
Address 2
Washington, DC 20006
City, County, State, Zip

 

 

You are hereby compelled to appear at a G court proceeding deposition at the following location:

120 E. Baltimore Street, Suite 2100 On July 19, 2019 at 10:00 a.m, oro p.m.

Address of court or other location Date Time

 

Baltimore, MD 21202
City, State, Zip

To testify in the above case, and/or
To produce the following documents, items, and information, not privileged:
See attached Notice to Take Deposition Duces Tecum, Schedule of Documents to be Produced

0) To produce, permit inspection and copying of the following documents or other tangible items:

 

 

 

 

 

 

Plaintiffs requested issuance of this subpoena. Questions should be referred to:
quested Dy
Gary R. Jones, Esquire & Danielle M. Vranian, Esquire 120 E. Baltimore Street, Suite 2100
Name Address
410-230-3800 Baltimore, MD 2}202
Phone City, State, Zip

 

 

Special Message:

 

 

@ If this subpoena compels the production of financial information, or information derived from financial records, the requestor
of this subpoena hereby certifies having taken all necessary steps to comply with the requirements of Md. Code Ann., Fin.
Inst. §1-304 and any other applicable law.

2 MW this subpoena compels the production of medical rec

Tequestor of this subpoena hereby certifies having taken all
necessary steps to comply with the requirements of } if

inn., Health-Gen.§4-306 and any other applicable law.

       
   

Sydney Harrison, Clerk
Circuit Court for Prince George’s County

 

NOTICE: E
i. YOU ARE LIABLE TO BODY ATTACHMENT AND/OR’ rt RF AILURE TO OBEY THIS SUBPOENA.
This subpoena is effective for the date and time stated and any subsequent dates as directed by the court. .
If this subpoena is for attendance at a deposition and the party served is an organization, notice is hereby given that the organization must
designate one or more persons who will testify on its behalf, pursuant to Rule 2-4] 2(d).
4. Serving or attempting to serve a subpoena more than 60 days after the date of issuance is prohibited.

RETURN OF SERVICE
I certify that ] delivered the original of this Subpoena to the following person(s):
on the following date: by the following method (specified as required by Rule 2-126):

wl

 

 

 

Signature

 

CC-004 (Rev. 07/01/2015) Printed Name

 

 
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 28 of 139

MADISON MECHANICAL O§, et al. * IN THE
Plaintiffs * ~~ CIRCUIT COURT
VS. * FOR
TWIN CITY FIRE INSURANCE CO., * PRINCE GEORGE’S COUNTY
etal. .
Defendants Civil Action No.: CAL-18-27076

* *€£ ££ ££ ££ #£ ££ & &

NOTICE TO TAKE DEPOSITION DUCES TECUM

 

PLEASE TAKE NOTICE that Plaintiffs, Madison Mechanical OS Corp., Madison
Mechanical Contracting, LLC, Glenn A. Haslam and Gary J. Garofalo, by their undersigned
counsel, pursuant to the Maryland Rules, will take the deposition of:

Michael S. Knox, JD
The Hartford
277 Park Avenue, 16'" Floor
New York, New York 10172
c/o Charles C. Lemley, Esquire
Wiley Rein LLP
1776 K. Street, NW
Washington, D.C. 20006

On Friday, July 19, 2019, at 10:00 a.m. at the following location:
Baxter, Baker, Sidle, Conn & Jones, P.A.
120 E. Baltimore Street, Suite 2100
Baltimore, Maryland 21202

for the purposes of discovery and/or evidence at the trial of the above matter. Said deposition shall

be taken before an officer authorized to administer oath in the State of Maryland.
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 29 of 139

SCHEDULE OF DOCUMENTS TO BE PRODUCED

1. The entire file for Twin City Fire Insurance Company with respect to the lawsuit
captioned Robert Buczkowski v. Madison Mechanical Contracting, LLC, et al., No. 03-C-16-
005782, under Twin City Policy Nos. 42 KB 0256935-15 and/or 42 KB 0256935-16.

2. The entire claim file for Claim No. 16413079 of The Hartford, Hartford Financial
Products and/or Twin City Fire Insurance Company. |

3. The entire file of Michael S. Knox, JD, RPLU with regard to Claim No. 16413079
including, but not limited to email, texts and/or claim file electronic diary entries.

4. Any and all communications between Twin City Fire Insurance Company, Michael
Knox and any other employee of Twin City or The Hartford Financial products with any employee
of Alliant Insurance Services, Inc., William Franey, and/or Patricia Biederman regarding Madison
Mechanical, Inc., Madison Mechanical OS Corp., Madison Mechanical Contracting, LLC from
March 2015 through April 19, 2017.

5. Any and al] communications between Twin City Fire Insurance Company and/or
Michael S. Knox with Alliant Insurance Services, Inc., William Franey, and/or Patricia Biederman
regarding a letter dated November 11, 2015 from counsel for Robert Buczkowski, including
documentation as to when Twin City first received a copy of the November 11, 2015 letter and
whether Michael Knox ever inquired of Alliant or William Franey about the November 11, 2015
letter.

6. Any and all communications by Twin City Fire Insurance Company's underwriters
concerning the 2015 policy (42 KB 0256935-16) issued to Madison Mechanical, Inc./OS Corp.
and the addition of Madison Mechanical Contracting, LLC to the policy on or about January 1,

2016 (the underwriting file).
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 30 of 139

7. Any and all written agreements between Twin City Fire Insurance Company, The
Hartford, The Hartford Financial Products and Alliant Insurance Services, Inc., William Franey
and/or Patricia Biederman including any agency agreements, commission agreements, broker

agreements and/or compensation agreements.

Qu Cia.

Gary R. Jones
abbsclaw.com
Danielle M. Vranian

dmv@bbsclaw.com

Baxter, Baker, Sidle, Conn & Jones, P.A.
120 East Baltimore Street, Suite 2100
Baltimore, Maryland 21202

(410) 230-3800 (voice)

(410) 230-3801 (facsimile)

Attorneys for Plaintiffs

or

    
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 31 of 139

MADISON MECHANICAL O6, et al. * IN THE

Plaintiffs * CIRCUIT COURT
vs. * FOR
TWIN CITY FIRE INSURANCE CoO., ¥* PRINCE GEORGE’S COUNTY
et al.
x
Defendants Civil Action No.: CAL-18-27076

* * * * * * * * *

NOTICE OF SERVICE OF DISCOVERY
yi
] HEREBY CERTIFY that on this 20 day of June 2019, a copy of the Notice to Take

Deposition Duces Tecum of Michael S. Knox, JD, and a copy of this Notice of Service of

Discovery, was mailed first class, postage prepaid, to:

Edward J. Longosz, II, Esquire

Daniel A. Glass, Esquire

Eckert Seamans Cherin & Mellott, LLC

1717 Pennsylvania Avenue, N.W., 12" Floor
Washington, DC 20006

Attorneys for Defendants, Alliant Insurance Services,
Inc. and William Franey

Charles C. Lemley, Esquire

Nicole Richardson

Wiley Rein LLP

1776 K. Street, NW

Washington, D.C. 20006

Counsel for Defendant Twin City Fire Insurance Co.
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 32 of 139

Gary R. Jones
sr@ebbsclaw.com
Danielle M. Vranian

dnvi@bbsclaw.com

Baxter, Baker, Sidle, Conn & Jones, P.A.
120 East Baltimore Street, Suite 2100
Baltimore, Maryland 21202

(410) 230-3800 (voice)

(410) 230-3801 (facsimile)

Attorneys for Plaintiffs

   

 
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 33 of 139

: IMPORTANT NOTICE
(Privately Held)

 

company from employment-related litigation. Go to our website, www.hartfordhelp.com and register your company today.
Your registration Code is: HFP2-07

This site provides you with timely information on employment litigation trends, laws and best practices. As a Hartford EPL
policyholder, you have access to enhanced services such as:

e Online Sexual Harassment training for your employees

e = Anti-Discrimination training

e Training designed to help you to comply with California AB 1825
e Sample policies and procedures

We hope you take advantage of these valuable services offered free of charge exclusively to Hartford Employment
Practices Liability customers.

Thank you for choosing The Hartford.

 

WP HO94 00 0307 © 2007, The Hartford Page 1 of 1

42 KB 0256935-15 5/01/15

PLOO09591

 
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 34 of 139

TWIN CITY FIRE INSURANCE CO.

INDIANAPOLIS, IN 46268-0930

a stock insurance company, herein

  

allied the Insurer

PRIVATE CHOICE ENCORE!!! POLICY
DECLARATIONS

Policy Number: 42 KB 0256935-15

NOTICE: THE LIABILITY COVERAGE PARTS SCHEDULED IN ITEM 5 OF THE DECLARATIONS PROVIDE
CLAIMS MADE COVERAGE. EXCEPT AS OTHERWISE SPECIFIED HEREIN, COVERAGE APPLIES ONLY TO A
CLAIM FIRST MADE AGAINST THE INSUREDS DURING THE POLICY PERIOD AND PAYMENT OF DEFENSE
COSTS REDUCE THE LIMIT OF LIABILITY. NOTICE OF A CLAIM MUST BE GIVEN TO THE INSURER AS SOON
AS PRACTICABLE AFTER A NOTICE MANAGER BECOMES AWARE OF SUCH CLAIM, BUT IN NO EVENT LATER
THAN SIXTY (60) CALENDAR DAYS AFTER THE TERMINATION OF THE POLICY PERIOD, OR ANY EXTENDED
REPORTING PERIOD. PLEASE READ THE POLICY CAREFULLY AND DISCUSS THE COVERAGE WITH YOUR

INSURANCE AGENT OR BROKER.

ITEM 1:

®

ITEM 2:

 

Named Entity and Address:

MADISON MECHANICAL, INC. MADISON MECHANICAL OS CORP.

1539 FANNIE DORSEY ROAD
SYKESVILLE, MD 21784

Producer’s Name and Address:

80713

FRANEY MUHA ALLIANT INS SvCS I
9901 BUSINESS PARKWAY SUITE B
LANHAM, MD 20706

ITEM 3: Policy Period:
(A) —_ {nception Date: 5/01/15
(B) Expiration Date: 5/01/16
12:01 a.m. iocal time at the address shown in ITEM 1
ITEM 4: Premium: $14,561
PE 00 H002 03 0507 © 2007, The Hartford

ro .

HARTFORD

Page 1 of 3

PLO09592

 
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 35 of 139

Liability Coverage Part Elections: .

Only those Liability Coverage Parts and Coverage Features that are designated with an "X" are included
under this Policy

 

[x] "Combined Aggregate Limit of Liability For All Liability Coverage Parts" $___2,.000, 000

[| "Defense Outside the Limit of Liability (60%) for the following coverage parts:

[_] Directors, Officers and Entity Liability Coverage Part

[_] Employment Practices Liability Coverage Part

[J Fiduciary Liability Coverage Part
C] Additional Fiduciary Liability Coverage Part Defense Outside the Limit of Liability

if both the :"Combined Aggregate Limit of Liability For All Liability Coverage Parts" and the "Defense
Outside the Limit of Liability (50%)* options are selected, the maximum aggregate defense outside the limits
paid by the Insurer shall be equal to 50% of the "Combined Aggregate Limit of Liability For All Liability

 

 

 

 

 

 

 

 

 

 

 

 

Coverage Parts".
COVERAGE AGGREGATE RETENTION PRIOR OR COVERAGE FEATURES
PART LIMIT OF PENDING DATE
LIABILITY
Brrectors. Insured Person [x] Entity Liability Coverage
fficers and ai .
Entity Liability | $—-22200-000 | Liability 05/01/09 Retention:
SQ. $____ 10,000
‘f Corporate Prior or Pending
> Reimbursement Date:_05/01/09
$ 10,000
| t Third Party
Prachees Lx Liability Coverage
Liability $ 2,000,000 $ 15,000 05/01/09 Sublimit of Liability:
g  2,000,00
Retention:
$ 15,000
Prior or Pending
Date:_05/01/09
Fiduciary $ [x] Settlement Program
Liability 2,000,000 }$_ 9. | 05/01/03 Coverage
Retention:
5 0
Prior or Pending
Date:_05/01/09
[¥ ] HIPAA Sub-Limit of Liability:
$ 25,000
Per Claim Limit of Liability
Miscellaneous $ NOT COVERED
Professional $_NOT COVERED | $_NOT COVERED NOT COVERED
Liability [_]Retroactive Date:
a NOT COVERED
PE 00 H002 03 0507 © 2007, The Hartford Page 2 of 3

PLO09593

 
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 36 of 139

ITEM 6:  Non-Liability Coverage Part Elections:

Only those Non-Liability Coverage Parts that are designated with an "X" are included under this Policy

 

 

 

COVERAGE PART LIMIT(S) OF INSURANCE RETENTION
s Crime See Crime Coverage Part Dec. Page, Form No. See Crime Coverage Part Dec. Page, Form No.
PEOOH11702 0507 PEQOQH11702 0507
Kidnap and See Kidnap and Ransom/Extortion Coverage Part | See Kidnap and Ransom/Extortion Coverage
Ransom/Extortion Dec. Page, Form No._ NOT COVERED Part Dec. Page, Form No.NOT_ COVERED

 

 

 

 

ITEM 7: Extended Reporting Period:
(A) Duration: 12 MONTHS
(B)Premium*: 100%
* Premium for the Extended Reporting Period elected shall be the indicated percentage of the sum of the

annual premium specified for all Liability Coverage Parts, plus the annualized amounts of any additional
premiums charged during the Policy Period. The Extended Reporting Period is not available for the Non-

Liability Coverage Parts.
ITEM &: Endorsements:
9 This Policy includes the following endorsements at issuance:
SEE FORM GU207 (SCHEDULE OF FORMS AND ENDORSEMENTS)
ITEM 9: Address For Notices to Insurer:

For Claims other than Kidnap and Ransom/Extortion: For all notices other than Claims:

The Hartford The Hartford

Claims Department Product Services

Hartford Financial Products Hartford Financial Products
277 Park Ave., 15" Floor 277 Park Ave., 15" Floor
New York, New York 10172 New York, New York 10172

For Kidnap and Ransom/Extortion Claims see Kidnap and Ransom/Extortion Coverage Part Declarations.

This Policy shall not be valid unless countersigned by the Insurer’s duly authorized representative.

05/01/15 Mey
ous of tue: Countersigned by: Maen ©, (atheg

Authorized Representative

8

PE 00 HO002 03 0507 © 2007, The Hartford Page 3 of 3

PL009594

 

 
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 37 of 139

"THE a

: Harrrorp

-~_ PRIVATE CHOICE ENCORE! POLICY
” CRIME COVERAGE PART
DECLARATIONS

in return for the payment of the premium, and subject to ail the terms of this Non-Liability Coverage Part, we
agree with you to provide the insurance stated in this Non-Liability Coverage Part.

ITEM:

1. Coverages, Limits of Insurance and Retentions:
Insuring Agreements, Limits of Insurance and Retention Amounts shown below are subject to all of the terms of

this Non-Liability Coverage Part that apply.

Limit(s) of Retention
Insurance Amount(s)
insuring Agreements Forming Part of This Non-Liability Coverage Part

1. Employee Theft $ $00,000 $ 5,000
2. Oepositors Forgery or Alteration $ 500,000 $ 5,000
3. Inside The Premises - Money, Securities and Other Property $ 25,000 $ 1,000
4. Outside The Premises - Money, Securities and Other Property $ 25,000 $ 1,000
> 5. Computer and Funds Transfer Fraud $ 500,000 $ 5,000
6. Money Orders and Counterfeit Currency $ 50,000 $ 0

2. Cancellation of Prior Insurance: By acceptance of this Non-Liability Coverage Part you give us notice

canceling prior policies or bonds numbered 42 KB 0256935-14 . The cancetlation(s) is effective
at the time this Non-Liability Coverage Part becomes effective.

3. Form Numbers of Endorsements Forming Part of This Non-Liability Coverage Part When Issued:
SEE FORM GU207 (SCHEDULE OF FORMS AND ENDORSEMENTS)

 

€& 00 H117 02 0507 © 2007, The Hartford Page 1 of 1
42 KB 0256935-15 5/01/15

PLOO9595

 
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 38 of 139

GU 207

ENDORSEMENT (6-78)

  

his endorsement, effective on
Policy No. 42 KB 0256935-15 of the TWIN CITY FIRE INSURANCE CO.

Issued tO. MADISON MECHANICAL, INC. MADISON MECHANICAL OS CORP. Vee Lt ij 4 +
ent

André A. Napoli, Presid

5/01/15 at 12:01 A.M. standard time, forms a part of

SCHEDULE OF FORMS AND ENDORSEMENTS
RNOONO2600 5/93 IN WITNESS PAGE

PEOOH55500 5/07 PRIVATE CHOICE ENCORE!! POLICY
PEOOHO1302 5/07 DIRECTORS, OFFICERS AND ENTITY LIABILITY COVERAGE PART
PEQOHO1401 5/07 EMPLOYMENT PRACTICES LIABILITY COVERAGE PART
PEOOHO1503 6/08 FIDUCIARY LIABILITY COVERAGE PART
PEQOH11802 5/07 CRIME COVERAGE PART

1 HGOOHO6801 2/12 CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM

2 PEOOHO1101 5/07 PERCENTAGE SHAREHOLDER EXCLUSION (DIRECTORS, OFFICERS AND
ENTITY LIABILITY)

3 PEOOHO7402 6/08 ADD SUBSIDIARY ENDORSEMENT

4 PEOOHI8601 5/07 AMENDED DECLARATIONS - SPLIT PRIOR OR PENDING DATE FOR
EMPLOYMENT PRACTICES LIABILITY

5 PEQOH18701 5/07 AMENDED DECLARATIONS SPLIT PRIOR OR PENDING DATE FOR
DIRECTORS,OFFICERS AND ENTITY

6 PEOQOH18801 5/07 AMENDED DECLARATIONS ~ SPLIT PRIOR OR PENDING DATE FOR
FIDUCIARY LIABILITY

7 PEOQOH27601 5/07 STATE AMENDATORY INCONSISTENCY ENDORSEMENT

8 PEOOH62900 7/09 EMPLOYEE DATA PRIVACY LIABILITY ENDORSEMENT (EMPLOYMENT
PRACTICES LIABILITY)

9 PEQOH68500 1/11 WORKPLACE BULLYING COVERAGE

10 PE19HO0401 10/11 MARYLAND AMENDATORY ENDORSEMENT
j 2 Ed. Date (04/02)
GU 207 (6-78)

PLO09596

 

 
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 39 of 139

  

GU 207

ENDORSEMENT (6-78)

This endorsement, effectiveon 5/01/15 at 12:01 A.M. standard time, forms a part of
Policy No. 42 KB 0256935-15 ° _—of the TWIN CITY FIRE INSURANCE CO.

Issued t0. = MADISON MECHANICAL, INC. MADISON MECHANICAL OS CORP. Dee LA ij A ‘
lent

André A. Napoli, Presid

SCHEDULE OF FORMS AND ENDORSEMENTS
11 PEOOH70900 12/14 DECEPTION FRAUD ENDORSEMENT (CRIME COVERAGE PART)

12 PEOQOH71000 12/14 INCLUDE COVERAGE FOR VIRTUAL CURRENCY - SUBLIMITED
(CRIME COVERAGE PART)

13 HGOOHO0901 7/08 AMEND MAILING ADDRESS FOR NOTICE ENDORSEMENT
14 PEQOHO6802 5/07 NUCLEAR LIABILITY EXCLUSION
15 HR19HO00304 8/09 MARYLAND CANCELLATION AND NONRENEWAL ENDORSEMENT
» HGOOHOS602 2/12 CONFIRMATION OF ACCEPTANCE OF CERTIFIED ACTS OF TERRORISM

. HROOHO9300 2/07 PRODUCER COMPENSATION NOTICE

i 9 Ed. Date (04/02)
GU 207 (6-78)

PLO09597

 
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 40 of 139

PRIVATE CHOICE ENCORE“! POLICY

ig (CE: THE LIABILITY COVERAGE PARTS SCHEDULED IN ITEM 5 OF THE DECLARATIONS PROVIDE CLAIMS
i#@OE COVERAGE. EXCEPT AS OTHERWISE SPECIFIED HEREIN, COVERAGE APPLIES ONLY TO A CLAIM
FIRST MADE AGAINST THE INSUREDS DURING THE POLICY PERIOD AND PAYMENT OF DEFENSE COSTS
REDUCE THE LIMIT OF LIABILITY. NOTICE OF A CLAIM MUST BE GIVEN TO THE INSURER AS SOON AS
PRACTICABLE AFTER A NOTICE MANAGER BECOMES AWARE OF SUCH CLAIM, BUT IN NO EVENT LATER
THAN SIXTY (60) CALENDAR DAYS AFTER THE TERMINATION OF THE POLICY PERIOD, OR ANY EXTENDED
REPORTING PERIOD, PLEASE READ THE POLICY CAREFULLY AND DISCUSS THE COVERAGE WITH YOUR

INSURANCE AGENT OR BROKER.

In consideration of the payment of the premium, the Insurer and the Insureds agree as follows:
COMMON TERMS AND CONDITIONS

t. TERMS AND CONDITIONS

(A) All Coverage Parts included in this Policy are subject to the following Common Terms and Conditions. If any
provision in these Common Terms and Conditions is inconsistent or in conflict with the terms and conditions of
any Coverage Part, the terms and conditions of such Coverage Part shall controt for purposes of that Coverage

Part.

(B) Except as otherwise provided by specific reference to other Coverage Parts, the terms and conditions of each
Coverage Part shall apply only to such Coverage Part.

u. COMMON DEFINITIONS
The following terms, whether used in the singular or plural, shall have the meanings specified below:
9 (A) “Affiliate” means any insurance company controlling, controlled by or under common contro! with the insurer.

(B) “Application” means: the application for this Policy, including any materials or information submitted therewith
or made available to the Insurer during the underwriting process, which application shall be on file with the
Insurer; or the application for any policy in an uninterrupted series of policies issued by the Insurer or any
insurance Company controlling, controlled by or under common control with the Insurer of which this Policy is a
renewal or replacement. Such Application shall be deemed a part of this Policy and attached hereto.

(C) “Claim” shall have the meaning specified for such term in each Coverage Part.
9

(D) “Controlied Partnership" means a limited partnership in which and so tong as the Named Entity owns or controls,
directly or indirectly, more than 50% of the limited partnership interest and an insured Entity is the sole general

partner.

(E) “Debtor in Possession" means a ‘debtor in possession” as such term is defined in Chapter 11 of the United
States Bankruptcy Code as well as any equivalent status under any similar law.

(F) “Defense Costs" means reasonable and necessary legal fees and expenses incurred in the investigation,
defense or appeal of a Claim. Defense Costs shall include the costs of appeal, attachment or similar bonds,
provided that the Insurer shall have no obligation to furnish such bonds. Defense Costs shal! not include
salaries, wages, remuneration, overhead or benefit expenses associated with any Insureds.

(G) “Domestic Partner” means any natural person qualifying as a domestic partner under the provisions of any
applicable federal, state or local law.

| 3" “Employee” means any natural person while such person was or is a(n):
a

PE 00 H555 00 0507 © 2007, The Hartford Page 1 of 10
42 KB 0256935-15 5/01/15

PLO09598

 
 

())
(J)

(K)

(L)
(M)

(N)

 

(0)

(P)
(Q)

(R)

>

Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 41 of 139

(1) employee of an Insured Entity including any part time, seasonal, temporary, leased, or loaned employee;
or

(2) volunteer with an Insured Entity.

However, this definition of Employee shall hereby expressly not apply for purposes of the Non-Liability
Coverage Parts.

“ERISA” means the Employee Retirement Income Security Act of 1974. .
“Financial insolvency” means the status of an Insured Entity as a result of:

(1) the appointment of any conservator, liquidator, receiver, rehabilitator, trustee, or similar official to control,
Supervise, manage or liquidate such Insured Entity; or

(2) such Insured Entity becoming a Debtor in Possession.

“tnsured Entity” means:

(1) the Named Entity; or .

(2) any Subsidiary.

insured Entity shall include any such entity as a Debtor in Possession.

insured Entity shall atso include any such entity in its capacity as a general partner of a Controlled Partnership.
“Insured Person” shall have the meaning specified for such term in each Coverage Part.

“insureds” shall have the meaning specified for such term in each Coverage Part.

“Interretated Wrongful Acts" means Wrongful Acts that have as a common nexus any fact, circumstance,
situation, event, transaction, goal, motive, methodology, or cause or series of causally connected facts,
circumstances, situations, events, transactions, goals, motives, methodologies or causes.

“Liability Coverage Part” means the Directors, Officers and Entity Liability, Employment Practices Liability,
Fiduciary Liability and Miscellaneous Professional Liability Coverage Parts, if included in ITEM § of the

Deciarations.

“Loss” shall have the meaning specified for such term in each Coverage Part.

“Manager” means any natural person while such person was or is a(n):

(1) duly elected or appointed director, officer, member of the board of managers or management committee
member of an insured Entity;

(2) Employee in his/her capacity as legal counsel to an Insured Entity; or

(3} executive of an Insured Entity created outside the United States of America to the extent that such
executive holds 4 position equivalent to those described in (1) or (2).

However, this definition of Manager shall hereby expressly not apply for the purposes of the Kidnap and
Ransom/Extortion Coverage Part.

“Named Entity” means the entity named in ITEM 1 of the Declarations.

PE 00 H555 00 0507 © 2007, The Hartford Page 2 of 10

42 KB 0256935-15 5/01/15
PLOO9599

 
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 42 of 139

(S) “Non-Liability Coverage Part” means the Crime and Kidnap and Ransom/Extortion Coverage Parts in ITEM -
6 of the Declarations.

ou “Notice Managers” means the natural persons in the offices of the chief executive officer, chief financial
‘ officer, general counsel or risk manager of an Insured Entity.

(U) “Policy Period” means the period from the Inception Date to the Expiration Date set forth in ITEM 3 of the
Declarations or any earlier cancellation date.

(V) “Pollutants” means any solid, liquid, gaseous or thermal irritant, nuisance or contaminant, including, without

limitation, smoke, vapor, soot, furnes, acids, alkalies, chemicals, odors, noise, lead, oil or oil product, radiation,

’ asbestos or asbestos-containing product, waste and any electric, magnetic or electromagnetic field of any

frequency. Waste includes, without limitation, material to be recycled, reconditioned or reclaimed. Pollutants

aiso means any substance located anywhere in the world identified on a list of hazardous substances issued by

any federal agency (including, nonexclusively, the Environmental Protection Agency) or any state, county,
municipality or locatity or counterpart thereof, or any foreign equivaient thereof.

(W) “Subsidiary” means any:

(1) corporation in which and so long as the Named Entity owns or controls, directly or indirectly, more than
50% of the outstanding securities representing the right to vote for the election of the board of directors of

such corporation;

(2) timited liability company in which and so long as the Named Entity owns or controls, directly or indirectly,
the right to elect, appoint or designate more than 50% of such entity's managers;

(3) a Controlled Partnership;
{4} corporation operated as a joint venture in which and so long as the Named Entity owns or controls,
$ directly or indirectly, exactly 50% of the issued and outstanding voting stock and which, pursuant to a
> written agreement with the owner(s) of the remaining issued and outstanding voting stock of such
corporation, the Named Entity solely controls the management and operation of such corporation; or

(§)} foundation, charitable trust or political action committee in which and so long as such entity or organization
is controfied by the Named Entity or any Subsidiary as defined (1) through (4) above.

However, this definition of Subsidiary shall hereby expressly not apply for purposes of the Miscellaneous
Professional Liability Coverage Part.

(X) “Wrongful Act” shali have the meaning specified for such term in each Coverage Pant.
(il, COVERAGE EXTENSIONS
{A) Spousal/Domestic Partner Liability Coverage

Coverage shail apply to the lawful spouse or Domestic Partner of an Insured Person for a Claim made
against such spouse or Domestic Partner, provided that:

(1) such Claim arises solely out of:
(a) such person's status as the spouse or Domestic Partner of an Insured Person; or
(b) such spouse or Domestic Partner's ownership of property sought as recovery for a Wrongful Act:
(2) the Insured Person is named in such Ciaim together with the spouse or Domestic Partner: and
2 (3) coverage of the spouse or Domestic Partner shall be on the same terms and conditions, including any
applicable Retention, as apply to coverage of the Insured Person for such Claim.

PE 00 H555 00 0507 © 2007, The Hartford Page 3 of 10
42 KB 0256935-15 5/01/15

PLOO9600

 
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 43 of 139

~ . No coverage shall apply to any Claim for a Wrongful Act of such spouse or Domestic Partner,

(B) Estates and Legal Representatives

. in the event of the death, incapacity or bankruptcy of an Insured Person, any Claim made against the estate,
heirs, legal representatives or assigns of such Insured Person for a Wrongful Act of such Insured Person
shall be deemed to be a Claim made against such Insured Person. No coverage shall apply to any Claim for
a Wrongful Act of such estate, heirs, legat representatives or assigns.

IV, LIMIT OF LIABILITY
Solely with respect to all Liability Coverage Parts:

(A) The Limit of Liability for each Coverage Part in ITEM 5 of the Declarations shall be the maximum aggregate
amount that the Insurer shall pay under such Coverage Part for all Loss from all Claims covered under such

Coverage Part.

(B) Notwithstanding the above, if a Combined Aggregate Limit of Liability For All Coverage Parts is included in
ITEM 5 of the Declarations, then:

(1) such single Limit of Liability shall be the maximum aggregate amount that the insurer shall pay for all
Loss from ail Claims covered under all included Coverage Parts combined; and

(2) any amount Specified as a Limit of Liability for any individual Coverage Part in TEM 5 of the Dectarations
shall be subject to, part of, and not in addition to, the amount stated as the Combined Aggregate Limit of

Liability For All Coverage Parts.

if any Limit of Liability is exhausted, the premium for this Policy shall be deemed fully earned.

‘rrense cosTs
Solely with respect to all Liability Coverage Parts:

{A) Defense Costs shall be part of, and not in addition to, each applicable Limit of Liability. Payment of Defense
Costs by the insurer shall reduce each Limit of Liability.

(B) Notwithstanding the above, if Defense Outside the Limit of Liability is included in ITEM 5 of the Declarations,
then payment of Defense Costs shall be in addition to any applicable Limit of Liability, provided that:

(1) if a Limit of Liability is specified for any individual Coverage Part in ITEM 5 of the Declarations, then the
maximum aggregate amount that the Insurer shall pay for all Defense Costs from all Claims covered
under such Coverage Part shall be 50% of such Limit of Liability; provided, however, that if the Additionai
Fiduciary Liability Coverage Part Defense Outside the Limit of Liability option is selected, the amount the
Insurer shall pay for ali Defense Costs from ail Claims covered under the Fiduciary Liability Coverage

Part shall be 100% of such Limit of Liability;

(2) if a Combined Aggregate Limit of Liability For All Coverage Parts is included in ITEM 5 of the
Declarations, then:

(a) the single maximum aggregate amount that the Insurer shall pay for all Defense Costs from all
Claims covered under all included Coverage Parts combined shal! be 50% of such Limit of Liability:

and

{b) any amount of Defense Costs availabie for any individual Coverage Part shall be subject to, part of,
and not in addition to, the single maximum amount of Defense Costs available for all included

» Coverage Parts combined specified in (a) above; and

PE 00 H555 00 0507 © 2007, The Hartford Page 4 of 10
42 KB 0256935-15 5/01/15

PLOO9601

 
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 44 of 139

(3) if the amount available for Defense Costs in (1) or (2) above is exhausted by the payment of Defense -
Costs, then Defense Costs shall be paid by the Insurer out of any remaining applicable Limit of Liability
until the exhaustion of the applicable Limit of Liability.

 
 

RETENTION
Solely with respect to all Liability Coverage Parts:

(A) The Insurer shall pay Loss in excess of the Retention applicable to each Claim as specified in ITEM 5 of the
Declarations.

(B) All Retentions shall be borne by the Insureds at their own risk; they shail not be insured.

(C) Any Defense Costs incurred by the Insurer shall apply to the Retention. The Insureds shall reimburse the
Insurer upon request for any amounts paid regarding a Claim that are within the applicable Retention for such

Claim.

(D) If a Claim is covered under more than one Coverage Part, the applicable Retention for each Coverage Part
shall be applied separately to such Claim, provided that the maximum Retention applied to such Claim shall

not exceed the highest of such applicable Retentions.

(E) No Retention shall apply to Loss incurred by any Insured Person that an Insured Entity is not permitted by
common or statutory law to indemnify, or is permitted or required to indemnify, but is not able to do so by
reason of Financial Insolvency.

(F) If an insured Entity is permitted or required by common or statutory taw to indemnify an Insured Person for
any Loss, or to advance Defense Costs on their behalf, and does not do so other than because of Financial
Insolvency, then such Insured Entity and the Named Entity shall reimburse and hold harmless the Insurer for
the insurer's payment or advancement of such Loss up to the amount of the Retention that would have applied

> if such indemnification had been made.

(G) If a Subsidiary is unable to indemnify an Insured Person for any Loss, or to advance Defense Costs on their
behalf, because of Financial Insolvency, then the Named Entity shall reimburse and hold harmiess the
Insurer for the Insurer's payment or advancement of such Loss up to the amount of the applicable Retention
that would have applied if such indemnification had been made.

Vil. DEFENSE AND SETTLEMENT

Solely with respect to those Liability Coverage Parts other than the Miscellaneous Professional Liability Coverage
Part:

(A) The insurer shall have the right and duty to defend any Claim for which the Insureds give notice to the Insurer,
even if such Claim is groundless, false or fraudulent. The insurer may make any investigation it deems

appropriate.
(B) The Insurer's duty to defend any Claim shall cease upon exhaustion of any applicable Limit of Liability.

Notwithstanding the above, if Defense Outside the Limit of Liability is included in ITEM 5 of the Declarations,
then the Insurer's duty to defend any Claim shall cease upon exhaustion of the maximum aggregate amount of
Defense Costs available under Section V. DEFENSE COSTS, and any applicable Limit of Liability.

(C) The Insureds shall not admit nor assume any liability, enter into any settiement agreement, Stipulate to any
judgment, or incur any Defense Costs regarding any Claim without the prior written consent of the Insurer,
such consent not to be unreasonably withheld. The Insurer shall not be tiable for any admission, assumption,
settlement, stipulation, or Defense Costs to which it has not consented.

>

PE 00 H555 00 0507 © 2007, The Hartford Page 5 of 10
42 KB 0256935-15 5/01/15

PLOO09602

 
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 45 of 139

« (D) The tnsurer may, with the written consent of the insureds, settie any Claim for a monetary amount that the
Insurer deems reasonabie.

(E) Notwithstanding the above, if Defense Outside the Limit of Liability is included in (TEM 5 of the Declarations,
then the Insurer may settie any Claim for a monetary amount that the Insurer deems reasonable and the
consent of the Insureds shall not be required to settle a Claim.

 

{F) The insureds shall give to the Insurer all information and cooperation as the Insurer may reasonably request.

Vill. NOTICE OF CLAIM
Solely with respect to all Liability Coverage Parts:

(A) As a condition precedent to coverage under this Policy, the Insureds shall give the Insurer written notice of any
Claim as soon as practicable after a Notice Manager becomes aware of such Claim, but in no event later than
sixty (60) calendar days after the termination of the Policy Period, or any Extended Reporting Period as
described in Section IX. Such notice shall specify the Coverage Part under which notice is being given.

(B) if, during the Policy Period, the Insureds become aware of a Wrongful Act that may reasonably be expected
to give rise to a Claim, and, if written notice of such Wrongful Act is given to the Insurer during the Policy
Period, including the reasons for anticipating such a Claim, the nature and date of the Wrongful Act, the
identity of the Insureds allegedly involved, the alleged injuries or damages sustained, the names of potential
claimants, and the manner in which the insureds first became aware of the Wrongful Act, then any Claim
subsequently arising from such Wrongful Act shall be deemed to be a Claim first made during the Policy
Period on the date that the Insurer receives the above notice.

IX. EXTENDED REPORTING PERIOD

Solely with respect to all Liability Coverage Parts:

‘ {A) If any Liability Coverage Part is cancelled or non-renewed for any reason other than non-payment of
premium, the tnsureds shall have the right to elect an extension of time to report Claims under such Liability

Coverage Part (the “Extended Reporting Period").

(B) To elect the Extended Reporting Period, the Iasureds shall send a written notice of election of the Extended
Reporting Period to the Insurer together with the premium therefor. The right to elect the Extended Reporting
Period shall end unless the Insurer receives such notice and premium within sixty (60) days of cancellation or
non-renewal. There shall be no right to elect the Extended Reporting Period after such time.

(C) The premium for the Extended Reporting Period shall be thai percentage specified in ITEM 7 of the
Declarations of the sum of the original annual premium plus the annualized amount of any additional premium
charged by the Insurer during the Policy Period. Such premium shall be deemed fully eamed at the inception

of the Extended Reporting Period.

(D} The Extended Reporting Period shall be for the duration specified in ITEM 7 of the Declarations following the
end of the Policy Period.

(E) Coverage during the Extended Reporting Period shall apply to Claims made for Wrongful Acts occurring prior
to the eartier of the end of the Policy Period or the time of any transaction described in Section XIV.
CHANGES IN EXPOSURE, (6) Takeover of Named Entity. No coverage shall apply for any Wrongful Act

occurring after such time.

(F} There Is no separate or additional Limit of Liability for any Extended Reporting Period.
X. INTERRELATIONSHIP OF CLAIMS

Deoiely with respect to all Liability Coverage Parts:

PE 00 HS55 00 0507 © 2007, The Hartford Page 6 of 10
42 KB 0256935-15 5/01/15

PLOO9603

 
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 46 of 139

All Claims based upon, arising from or in any way related to the same Wrongful Act or interrelated Wrongful
Acts shall be deemed to be a single Claim for all purposes under this Policy first made on the earliest date that:

ie (A) any of such Claims was first made, regardless of whether such date is before or during the Policy Period;

XI.

Xil.

Xiit.

XIV.

a

PE 0

(B) notice of any Wrongful Act described above was given to the Insurer under this Policy pursuant to Section VIII.
NOTICE OF CLAIM (B): or

(C) notice of any Wrongful Act described above was given under any prior insurance policy.

ALLOCATION

Solely with respect to all Liability Coverage Parts other than the Miscellaneous Professional Liability Coverage
Part:

Where Insureds who are afforded coverage for a Claim incur an amount consisting of both Loss that is covered by
this Policy and also toss that is not covered by this Policy because such Claim includes both covered and uncovered
matters or covered and uncovered parties, then coverage shall apply as foltows:

(A) 100% of Defense Costs shall be allocated to covered Loss; and

(B) Loss other than Defense Costs shail be allocated between covered Loss and non-covered loss based upon
the relative legal exposure of all parties to such matters.

OTHER INSURANCE

If Loss arising from any Claim is insured under any other valid and collectible policy or policies, then this Policy
Shall apply only in excess of the amount of any deductibles, retentions and limits of liability under such other policy
or policies, whether such other policy or policies are stated to be primary, contributory, excess, contingent or
otherwise, unless such other insurance is written specifically excess of this Policy by reference in such other policy
or policies to this Policy's Policy Number.

CANCELLATION

(A) The Insurer may cancel this Policy for non-payment of premium by sending not less than 10 days notice to the
Named Entity. This Policy may not otherwise be cancelled by the Insurer.

(B) Except as provided in Section XIV. CHANGES IN EXPOSURE, (B) Takeover of Named Entity, the Insureds
may cancel this Policy by sending written notice of cancellation to the Insurer. Such notice shall be effective
upon receipt by the Insurer unless a jater cancellation time is specified therein.

(C) ff the Insurer cancels this Policy, unearned premium shall be calculated on a pro rata basis. If the insureds
cancel this Policy, unearmed premium shail be caiculated at the Insurers customary short rates. Payment of

any uneamed premium shall not be a condition precedent to the effectiveness of a cancellation. The Insurer
Shall make payment of any uneamed premium as soon as practicable.

CHANGES IN EXPOSURE

Solely with respect to ali Liability Coverage Parts:

(A) Mergers and New Subsidiaries
If, before or during the Policy Period, any Insured Entity:
(1) merges with another entity such that the insured Entity is the surviving entity; or
(2)| acquires or creates a Subsidiary,

0 H555 00 0507 © 2007, The Hartford Page 7 of 10
42 KB 0256935-15 $/01/15

PLOO9604

 
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 47 of 139

then such merged, acquired or created entity and its subsidiaries, managers, directors, officers, and employees

shall be Insureds to the extent such entities and persons would otherwise qualify as Insureds under the

Liability Coverage Parts, but only for a Wrongful Act occurring after such merger, acquisition or creation, No
9 coverage shail be available for any Wrongful Act of such Insureds occurring before such merger, acquisition
° or creation, or for any Interrelated Wrongful Acts thereto.

if the fair value of the assets of any newly merged, acquired or created entity exceed 25% of the total assets of
the Named Entity as reflected in its most recent consolidated audited financial statements prior to such
merger, acquisition or creation, the Insureds shall give the insurer full details of the transaction in writing as
soon as practicable and the Insurer shail be entitled to impose such additional terms, conditions, and premium
as the Insurer, in its absolute discretion, chooses. There shall be no coverage under the Liability Coverage
Parts for any newly merged, acquired or created entity or any of its subsidiaries, managers, directors, officers,
or employees unless the Insureds comply with the terms of this provision.

(B) Takeover of Named Entity

If, during the Policy Period:

(1) the Named Entity merges into or consolidates with another entity such that the Named Entity is not the
surviving entity; or.

(2) more than 50% of the securities representing the right to vote for the Named Entity’s board of directors or
managers is acquired by another person or entity, group of persons or entities, or persons and entities
acting in concert,

then coverage shall continue under the Liability Coverage Parts, but only for a Wrongful Act occurring before
any such transaction. No coverage shall be available for any Wrongful Act occurring after such transaction.
Upon such transaction, this Policy shail not be cancelled and the entire premium for this Policy shall be

deemed fully eamed.

» The insureds shall give the Insurer written notice of such transaction as soon as practicable, but not later than
ninety (90) days after the effective date of such transaction.

(C) Loss of Subsidiary Status

if, before or during the Policy Period, any entity ceases to be a Subsidiary, then coverage shail be available
under the Liability Coverage Parts for such Subsidiary and its Insured Persons, but only for a Wrongful
Act of such Insureds occurring before such transaction. No coverage shail be available for any Wrongful Act

of such Insureds occurring after such transaction.

XV. SUBROGATION

The insurer shall be subrogated to all of the Insureds’ rights of recovery regarding any payment of Loss by the
Insurer under this Policy. The Insureds shall execute all papers required and do everything necessary to secure and
preserve such rights, including the execution of any documents necessary to enable the Insurer to effectively bring
suit in the name of the insureds. The insureds shall do nothing to prejudice the insurer's position or any potential

or actual rights of recovery.

XVI. APPLICATION

(A) The Insureds represent that the declarations and statements contained in the Application are true, accurate
and complete. This Policy is issued in reliance upon the Application.

(B) If the Application contains intentional misrepresentations or misrepresentations that materially affect the
acceptance of the risk by the Insurer:

PE 00 H555 00 0507 © 2007, The Hartford Page 8 of 10
42 KB 0256935-15 5/01/15

PLOO9605

 
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 48 of 139

(1) For the purpose of determining coverage under all Coverage Parts other than the Directors, Officers and *
Entity Liability Coverage Part, no coverage shall be afforded under this Policy for any Insureds who knew
on the inception Date of this Policy of the facts that were so misrepresented, provided that:

9 (a) knowledge possessed by any Insured Person shail not be imputed to any other Insured Person; and

(b) knowledge possessed by any chief executive officer, general counsel, or chief financial officer of the
Named Entity, or anyone signing the Application, shall be imputed to all Insured Entities. No other
person's knowledge Shall be imputed to an Insured Entity.

(2) For the purpose of determining coverage under the Directors, Officers and Entity Liability Coverage Part,
no coverage shall be afforded under this Policy for:

(a) any Insured Persons, under Insuring Agreement (A), who knew as of the Inception Date of this Policy the
facts that were so misrepresented in the Application, provided, however, that knowledge possessed by
any Insured Person shall not be imputed to any other Insured Person. This shall be the Insurer's
sole remedy under this Insuring Agreement (A). Under no circumstances shall the Insurer be entitled to

rescind this insuring Agreement (A).

(b) an Insured Entity, under insuring Agreement (B), to the extent it indemnifies any Insured Person
referenced in subparagraph (2)(a), above, and

(c) an Insured Entity, under insuring Agreements (C) and (D), if any chief executive officer, general counsel,
of chief financial officer of the Named Entity, or anyone signing the Application, knew as of the Inception
Date of this Policy the facts that were so misrepresented in the Application.

XVIl. ACTION AGAINST THE INSURER

Solely with respect to all Liability Coverage Parts:

Dw No action shall be taken against the Insurer unless there shall have been full compliance with alt the terms and
conditions of this Policy.

(B) No person or organization shall have any right under this Policy to join the insurer as a party to any Claim
against the Insureds nor shall the Insurer be impieaded by the insureds in any such Claim.

Solely with respect to the Crime Coverage Part:

(A) No legal action shalt be taken against the Insurer involving loss unless the Insured has complied with all the
terms of this Policy; and

(B) No legal action shall be taken against the Insurer involving loss until ninety (90) days after the Insured has filed
proof of loss with us; and

(C) No legal action shall be taken against the Insurer involving loss unless such action is brought within two (2)
years from the date that the Insured discovers such loss.

Solely with respect to the Kidnap And Ransom/Extortion Coverage Part:

No suit, action or proceeding for recovery of any claim under this Policy shall be sustainable in any court of law,
equity or other tribunal unless all the requirements of this Policy shall have been complied with and the same be
commenced within twenty-four (24) months after a claim for actual loss or expenses has been reported to the

Insurer by the Insured.

XVilt. ASSIGNMENT

D assignment of interest under this Policy shall not bind the insurer without its consent as specified in a written
endorsement issued by the Insyrer to form a part of this Policy.
PE 00 H555 00 0507 © 2007, The Hartford Page 9 of 10
42 KB 0256935-15 5/01/15

PLOO9606

 
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 49 of 139

XIX. BANKRUPTCY OR INSOLVENCY

Bankruptcy or insolvency of any Insureds shall not relieve the insurer of any of its obligations under this Policy.

x7 AUTHORIZATION OF NAMED ENTITY

The Named Entity shall act on behalf of all Insureds with respect to all matters under this Policy, including, without
limitation, giving and receiving of notices regarding Claims, cancellation, election of the Extended Reporting Period,
payment of premiums, receipt of any return premiums, and acceptance of any endorsements to this Policy.

XX!. CHANGES

This Policy shalt not be changed or modified except in a written endorsement issued by the Insurer to form a part of
this Policy.

XXIl. ENTIRE AGREEMENT

This Policy, including the Declarations, Common Terms and Conditions, included Coverage Parst(s), Application
and any written endorsements attached hereto, constitute the entire agreement between the Insureds and the

insurer relating to this insurance.

XXIH. NOTICES

(A) All notices to the Insureds shall be sent to the Named Entity at the address specified in ITEM 1 of the
Declarations.

(B) All notices to the Insurer shall be sent to the address specified in !TEM 9 of the Declarations. Any such notice
Shall be effective upon receipt by the Insurer at such address.

HEADINGS

The headings of the various sections of this Policy are intended for reference only and shall not be part of the terms
and conditions of coverage.

RXV. REFERENCES TO LAWS

(A) Wherever this Policy mentions any taw, including, without limitation, any statute, Act or Code of the United
States of America, such mention shall be deemed to inciude all amendments of, and all rules or regulations

promulgated under, such law.
(B) Wherever this Policy mentions any law or laws, including, without limitation, any statute, Act or Code of the
United States of America, and such mention is followed by the phrase “or any similar taw’, Such phrase shall be

deemed to include all similar laws of all jurisdictions throughout the world, including, without limitation, statutes
and any rules or regulations promulgated under such statutes as well as common law.

XXVI. COVERAGE TERRITORY

Coverage under this Policy applies worldwide.

PE 00 HS55 00 0507 ' ©2007, The Hartford Page 10 of 10 ©
42 KB 0256935-15 = 5/01/15

PLOO9607

 
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 50 of 139

  

THe
HARTFORD

>

IN WITNESS WHEREOF, the Company has caused this policy to be executed and attested, and if required by
state law, this policy shall not be valid unless countersigned by a duly authorized representative of the
Company.

TWIN CITY FIRE INSURANCE COMPANY
HOME OFFICE - INDIANAPOLIS, INDIANA
ADMINISTRATIVE OFFICES - HARTFORD, CONNECTICUT
(A STOCK INSURANCE COMPANY MEMBER OF THE HARTFORD)

Le Ba Dorgles Hlbort-

Lisa Levin, Secretary Douglas Elliot, President

 

Dan 00 NO26 00 0593
ILBP 83 01 05 89 RN

42 KB 0256935-15 5/01/15
PLO09608
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 51 of 139

DIRECTORS, OFFICERS AND ENTITY LIABILITY COVERAGE PART

K@yINSURING AGREEMENTS

>

PE 00 HO13 02 0507 © 2007, The Hartford Page 1 of 8

(A)

(B)

(Cc)

(D)

Insured Person Liability

The Insurer shall pay Loss on behaif of the Insured Persons resulting from an Insured Person Claim first
made against the Insured Persons during the Policy Period or Extended Reporting Period, if applicable, fora
Wrongful Act by the insured Persons, except for Loss that an Insured Entity pays to or on behalf of the

insured Persons as indemnification.

Corporate Reimbursement

The Insurer shall pay Loss on behalf of an Insured Entity that such insured Entity has, to the extent
permitted or required by law, indemnified the insured Persons resulting from an Insured Person Claim first
mace against the Insured Persons during the Policy Period or Extended Reporting Period, if applicable, for a

‘Wrongful Act by the Insured Persons.

Entity Liability (Elective)

If Entity Liability Coverage is included in Item 5 of the Declarations, the Insurer shall pay Loss on behaif of an
Insured Entity resulting from an Entity Claim first made against such Insured Entity during the Policy
Period or Extended Reporting Period, if applicable, for a Wrongful Act by an insured Entity.

This Insuring Agreement shall be subject to the Entity Liability Coverage Retention and Prior or Pending Date
in Item 5 of the Declarations.

Derivative Demands

The Insurer shall pay Investigation Costs on behalf of an Insured Entity that such insured Entity incurs
resulting from a Derivative Demand first made during the Policy Period or Extended Reporting Period, if

applicable.

This insuring Agreement shail be subject to a Sublimit of Liability of $250,000. Such Sublimit of Liability shall
be the maximum aggregate amount that the Insurer shall pay under this Insuring Agreement for all Loss from
all Claims covered under this Insuring Agreement. Such Sublimit of Liability shall be subject to, part of, and not
in addition to, the Limit of Liability applicable to this Liability Coverage Part. No Retention shall apply to this

insuring Agreement.

DEFINITIONS

The following terms, whether used in the singular or plural, shall have the meanings specified below.

(A)

“Claim” means any:
(1) Insured Person Claim;
(2) Entity Claim; or

(3) Derivative Demand.

(B) “Derivative Action” means any civil proceeding against a Manager for a Wrongful Act of such Manager

made on‘behaif of, or in the name or the right of, an Insured Entity by any security holders of such Insured
Entity, in their capacity as such, if such proceeding is made without the assistance, participation or solicitation

of any Manager.

42 KB 0256935-15 5/01/15

PLOO9609

 
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 52 of 139

(C) “Derivative Demand” means any written demand by any security holders of an Insured Entity, in their -
capacity as such, upon the board of directors or managers of such (nsured Entity to bring a civil proceeding
against a Manager for a Wrongful Act of such Manager if such demand is made without the assistance,
participation or solicitation of any Manager. A Derivative Demand shail be deemed commenced by the receipt

of such demand.

 

(D) “Entity Claim" means any:
(1) written demand for monetary damages or other civil relief commenced by the receipt of such demand;

(2) civil proceeding, including an arbitration or other alternative dispute proceeding, commenced by the
Service of a complaint, filing of a demand for arbitration, or similar pleading; or

(3) criminal proceeding commenced by the return of an indictment, or formal administrative or regulatory
proceeding commenced by the filing of a notice of charges, or similar document;

against an Insured Entity.

“Entity Claim” also means a written request to an Insured Entity to toll or waive a statute of limitations
regarding @ potential Entity Claim as described above. Such Claim shall be commenced by the receipt of such

request.

{E) “insured Person” means any:
(1) Manager; or
(2) Employee.

{F) “Insured Person Claim” means any:

(1) written demand for monetary damages or other civil relief commenced by the receipt of such demand;

(2) civil proceeding, including an arbitration or other alternative dispute proceeding, commenced by the
Service of a complaint, filing of a demand for arbitration, or similar pleading; or

(3) criminal proceeding commenced by the retum of an indictment, or formal administrative or regutatory
proceeding commenced by the filing of a notice of charges, or similar document;

against an Insured Person.

“Insured Person Claim” also means a formal civil, criminal, administrative, or regulatory investigation
commenced by the service upon or other receipt by an Insured Person of a written notice from an
investigating authority specifically identifying such Insured Person as a target individual against whom formal
charges may be commenced.

“Insured Person Claim” also means a witten request to an Insured Person to toll or waive a statute of
limitations regarding a potential Insured Person Claim as described above. Such Claim shall be commenced

by the receipt of such request.
(G) “Insured(s)” means any:

(1) insured Entity; or

(2) Insured Person.

x (H) “Investigation Costs” means reasonable and necessary expenses incurred in the investigation and evaluation
» of a Derivative Demand by an Insured Entity, including its board of directors, board of managers, or any

PE 00 H013 02 0507 © 2007, The Hartford Page 2 of 8
42 KB 0256935-15 5/01/15

PLO09610

 

 

 
me

(I)

(J)

(K)

(L)

Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 53 of 139

committee thereof, provided that Investigation Costs shall not include salaries, wages, remuneration,
overhead or benefit expenses associated with any Insureds.

“Loss” means the amount that the Insureds are legally liable to pay solely as a result of a Claim covered by
this Liability Coverage Part, including Defense Costs, compensatory damages, settlement amounts, pre- and
post-judgment interest, costs awarded pursuant to judgments, and, regarding Insuring Agreement (D),

Investigation Costs.

Loss also includes punitive and exemplary damages, and the multiple portion of any multiplied damage award.
However, Loss shall not include:
(1) taxes, fines or penalties imposed by law,

(2) non-monetary relief;

(3) any other matters uninsurable pursuant to any applicable law; provided, however, that with respect to
punitive, exemplary, multiple or liquidated damages, the insurability of such damages shail be governed
by the internal laws of any applicable jurisdiction that most favors coverage of such damages.

“Outside Capacity” means service by an Insured Person as a director, officer, trustee, regent, govemor or
equivalent executive of an Outside Entity with the knowiedge and consent of or at the request of an Insured

Entity.
“Outside Entity” means any:

(1) not-for-profit corporation, community chest, fund or foundation that is exempt from federal income tax as
an organization described in Section 501(c)(3) of the Internal Revenue Code of 1986,

(2) entity organized for a religious or charitable purpose under any not-for-profit statute, or

(3) entity listed as an Outside Entity in a written endorsement issued by the Insurer to form a part of this
Policy,

that is not an Insured Entity.

“Sarbanes-Oxley Whistie-blowing” means the lawful act of a Manager, in which such Manager provides
information, causes information to be provided, or otherwise assists in an investigation regarding any conduct

which the Manager reasonably believes constitutes a violation:

(1) of any rule or regulation of the Securities and Exchange Commission, or

(2) any provision of Federal, state or foreign law relating to fraud against shareholders,
when the information or assistance is provided to, or the Investigation is conducted by:
(a) a Federal, state or foreign regulatory or law enforcement agency;

{b) any Member of Congress or any committee of Congress; or

(c) a person with supervisory authority over the Manager (or such other person working for the employer who
has the authority to investigate, discover, or terminate misconduct).

“Wrongful Act” means any actual or alleged:

(1) error, misstatement, misleading statement, act, omission, neglect, or breach of duty committed by an
Insured Person in their capacity as such or in their Outside Capacity, or, with regard to Insuring

Agreement (C) an insured Entity; or

PE 00 HO13 02 0507 © 2007, The Hartford Page 3 of 8

‘42 KB 0256935-15 5/01/15

PL009611

 
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 54 of 139

(2) matter claimed against an Insured Person, solely by reason of their serving in such capacity, including
service in an Outside Capacity.

KGPCovEerace EXTENSION FOR OUTSIDE DIRECTORSHIP LIABILITY

Subject to the terms and conditions of this Policy and Liability Coverage Part, coverage is afforded for Loss
resulting from any Insured Person Claim against an Insured Person for a Wrongful Act in an Outside Capacity.
Such coverage shail be specifically excess of any indemnity and insurance available from or provided by the

4
9

Outside Entity. Payment by the insurer or any Affiliate under any other insurance policy as a result of such Claim -

shall reduce, by the amount of such payment, the Insurer's Limit of Liability available under this Policy for such
Claim.

EXCLUSIONS APPLICABLE TO ALL INSURING AGREEMENTS

The Insurer shall not pay Loss:

(A)

(B)

(Cc)

(D)

(E)

(F)

(S)

for bodily injury, sickness, disease, emotional distress, mental anguish, or death of any person, or damage to or
destruction of any tangible property, including loss of use or diminution of value thereof;

in connection with any Claim based upon, arising from, or in any way related to any prior of pending demand,
suit or proceeding against any insureds as of the applicable Prior or Pending Date in Item 5 of the Declarations
or the same or any substantially similar fact, circumstance or situation undeying or alleged in such demand,

Suit or proceeding;

in connection with any Claim based upon, arising from, or in any way related to any fact, circumstance,
situation or Wrongful Act that, before the inception Date in item 3 of the Declarations, was the subject of any
notice given under any other directors and officers, management liability, or similar insurance policy;

in connection with any Claim based upon, arising from, or in any way related to any:

(1) actual or alleged discharge, dispersal, release, or escape of Pollutants, or any threat of such discharge,
dispersal, release or escape; or

(2) direction, request or voluntary decision to test for, abate, monitor, clean up, remove, contain, treat, detoxify or
neutralize Pollutants;

in connection with any Claim based upon, arising from, or in any way related to any:

(1) claims for unpaid wages (including overtime pay), workers' compensation benefits, unemployment
compensation, disability benefits, improper payroll deductions, improper employee classification, failure to
maintain accurate time records, failure to grant meal and rest periods, or social security benefits; or

(2) actual or alleged violation of the Fair Labor Standards Act, Equal Pay Act, Worker Adjustment and Retraining
Notification Act, the Consolidated Omnibus Budget Reconciliation Act of 1985, or any similar law,

in connection with any Claim based upon, arising from, or in any way related to the rendering of, or failure to
render, any professional services for others, including, without limitation, services performed by the Insureds for or
on behalf of a customer or client;

Exclusions (D), (E) and (F) above shail not apply to the portion of Loss directly resulting from: (i) a civil
proceeding brought by a security holder of an Insured Entity, in their capacity as such, that is brought and
maintained without the solicitation, assistance, or active participation of any insured Entity or Manager, or (ii)
a Derivative Action or a Derivative Demand.

in connection with any Claim based upon, arising from, or in any way related to any actual or alleged violation of
ERISA or any similar law,

PE 00 H013 02 0507 .© 2007, The Hartford Page 4 of 8

42 KB 0256935-15 5/01/15
PLO09612

;
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 55 of 139

(H) in connection with any Claim brought or maintained by or on behalf of any insureds (in any capacity) or any
security holder of an Insured Entity, provided that this exclusion shall not apply to the portion of Loss directly

resulting from:

 

(1) a civil proceeding by a security holder of an Insured Entity, in their capacity as such, that is brought and
maintained without the solicitation, assistance, or active participation of any insured Entity or Manager;

(2) a Derivative Action or a Derivative Demand;

(Sarbanes-Oxley Whistie-blowing alone shali not be deemed solicitation, assistance or participation for
purposes of paragraphs (1) and (2) above.)

(3) an insured Person Claim by or on behalf of an Employee who is not a past or present Manager if such Claim
is made without the assistance, participation or solicitation of any Manager,

(4) an Insured Person Claim by or on behaif of a Manager for wrongful termination of such Manager,

(5) a civil proceeding by or on behalf of a former Manager who has not served in such capacity for at least three
years prior to such Claim being made, provided that such Claim is made without the assistance, participation or
solicitation of any current Manager or any former Manager who has served in such capacity during the three

years prior to such Claim being made;

(6) a civil proceeding by or on behalf of an Insured Person for contribution or indemnification if such Claim directly
results from a Claim that is otherwise covered under this Liability Coverage Part,

(7) an Insured Person Claim brought and maintained in a jurisdiction outside the United States of America,
Canada, Australia or any other common {aw country (including territories thereof) by a Manager due to 4
pleading requirement of such jurisdiction; or

> (8) a civil proceeding by any bankruptcy trustee, examiner, receiver, liquidator or rehabilitator (or any assignee
thereof).

(1) of an Insured Person based upon, arising from, or in any way related to such Insured Person's service, at any
time, as a director, officer, trustee, regent, governor or equivalent executive or as an employee of any entity other
than an Insured Entity even if such service is at the direction or request of such Insured Entity, provided that this
exctusion shall not apply to coverage afforded under Section tli. of this Liability Coverage Part for a Claim for a
Wrongful Act by an insured Person while serving in an Outside Capacity;

(J) in connection with any Claim by or on behalf of any Outside Entity upon which an Insured Person is serving
or has served in an Outside Capacity, or any past or present director, officer, trustee, regent, governor or
equivalent executive of such Outside Entity, provided that this exclusion shall not apply to the portion of Loss

directly resulting from:

{1} a derivative action made on behalf of an Outside Entity by any persons who are not:
(a) Insured Persons; or
(b) directors, officers, trustees, regents, governors or equivalent executives of the Outside Entity,
and who make such Claim without the solicitation, assistance or participation of any such persons; or
(2) a civil proceeding brought and maintained by any:
(a) Insured Persons; or

» (b) directors, officers, trustees, regents, governors or equivalent executives of an Outside Entity,

PE 00 H013 02 0507 © 2007, The Hartford Page 5 of 8
42 KB 0256935-15 §/01/15

PL009613

 
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 56 of 139

for contribution or indemnification If such Claim directly results from a Claim that is otherwise covered ~-
under this Liability Coverage Part;

K) in connection with any Claim based upon, arising from, or in any way related to any public listing or offering of
securities of an Insured Entity or the purchase or sale of such securities subsequent to such public listing or
offering; provided that this exclusion shall not apply to that portion of Loss directly resulting from:

 

(1) a Wrongful Act in any private placement of an Insured Entity’s securities exempted from the registration
requirements of the Securities Act of 1933; or

(2) a civil proceeding brought and maintained by any security holders of an insured Entity for the failure of
the Insured Entity to undertake or complete an initial public offering or sale of securities of such Insured
Entity,
(L) of an insured, based upon, arising from, or in any way related to the gaining of any personal profit, remuneration
orf advantage to which such Insured is not legatly entitled if a judgment or other final adjudication establishes
that such a gain did occur; or

(M) of an Insured, based upon, arising from, or in any way related to any criminal or deliberately fraudulent act or
omission or any willful violation of law by such Insured if a judgment or other final adjudication establishes such an
act, Omission or violation; provided, however, that this exclusion shall only apply to insured Entities under Insuring
Agreement (C), if elected, if a past or present chief executive officer, chief financial officer or general counsel of

the Named Entity committed such an act, omission or willful viotation.

Regarding exclusions (l) and (M) above: The Wrongful Act of an Insured shail not be imputed to any other
insured.

V. EXCLUSIONS APPLICABLE TO INSURING AGREEMENT (C)

(A) The Insurer shall not pay Loss under insuring Agreement (C) in connection with any Claim based upon, arising
from, or in any way related to any actual or alleged:

(1} liability under any contract or agreement, provided that this exclusion shall not apply to the extent that
liability would have been incurred in the absence of such contract or agreement;

(2) employment-related Wrongful Act;
(3) discrimination or sexua! harassment:

(4) false arrest or imprisonment, abuse of process, malicious prosecution, defamation (including libel and slander),
invasion of privacy, trespass, nuisance or wrongful entry or eviction, assault, battery or loss of consortium;

(5) price fixing, restraint of trade, monopotization, unfair trade practices or any violation of the Federal Trade
Commission Act, Sherman Antitrust Act, Clayton Act, or any similar law regulating antitrust, monopoly, price
fixing, price discrimination, predatory pricing or restraint of trade activities; provided, however, this exclusion
shall not apply to Defense Costs incurred to defend such allegations up to a maximum of the lesser of (i) the
remaining amount of the applicable limit of liability listed on the Declarations or (ii) $1,000,000;

In the event that the Defense Outside the Limit of Liability option in Item 5 of the Declarations is selected,
Defense Costs for all such Claims shall be limited to the lesser of (i) the remaining Defense Costs
available pursuant to Section V.(8) of the COMMON TERMS AND CONDITIONS of this Policy or (i)

$1,000,000.

(6) infringement, dilution or misappropriation of copyright, patent, trademark, trade name, trade dress, service mark,
trade secrets, or other intellectual property; provided, however that this exclusion shall not apply to the

» portion of Loss directly resulting from:
Na

PE 00 HO13 02 0507 © 2007, The Hartford Page 6 of 8
42 KB 0256935-15 5/01/15

PLO09614
 

Vi.

Vill.

Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 57 of 139

(a) a civil proceeding brought and maintained by a security hoider(s) of an Insured Entity, in their
Capacity as such;

(b) a Derivative Action or a Derivative Demand; or

(B) The Insurer shail not pay Loss under Insuring Agreement (C) for any Claim based upon, arising from, or in any
way related to the actual or alleged payment by an Insured Entity of inadequate consideration in connection
with an Insured Entity's purchase of securities issued by any Insured Entity; provided, however, that this
exclusion shail not apply to the portion of Loss representing Defense Costs incurred to defend such

allegations.
ADDITIONAL LIMIT OF LIABILITY FOR CLAIMS AGAINST MANAGERS

Subject to the terms and conditions of this Policy and Liability Coverage Part, an additional Limit of Liability of
$500,000 shall be available for Loss resulting from Insured Person Claims against Managers, provided that:

(A) such Claims are covered under Insuring Agreement (A);

(B) such additional Limit of Liability shall be excess of all other insurance available to pay Loss for such Claims,
including, without limitation, this Policy and insurance written specifically as excess over this Policy, which such
insurance must be exhausted prior to this additional Limit of Liability becoming available to pay Loss; and

(C) such additional Limit of Liability shall be available for the second covered Claim made during the Policy
Period and all subsequent Claims. This Limit of Liability shall not be provided for the first Claim made for
which coverage is provided under this Policy. The first Claim made for which coverage is provided under this
Policy shail be determined by the chronological time such Claim was made regardiess of when coverage is

acknowledged by the Insurer for such Claim.

The additional Limit of Liability described above shall be the maximum aggregate amount that the Insurer shall pay
for all Loss from all Claims covered under this provision.

. SECURITIES OFFERINGS

If any public offering of an Insured Entity’s securities occurs during the Poticy Period that is not exempt from
registration under the Securities Act of 1933, the Insurer shall fumish the Insureds with a quote for insurance

coverage of such offering, provided that:

(A) at least 30 days prior to the effective date of such offering, the Insureds shall give the Insurer written notice of
such offering together with all information requested by the insurer, ‘

(B) such quote shall be on such terms and conditions, including any additional premium, as the Insurer, in its
absolute discretion, chooses;

(C) any coverage provided shall be on such forms as are in use by the Insurer for public companies at the time of
such offering; and :

(D) if the Insureds choose to cancel this Policy to accept a coverage form offered in such quote, unearned
premium for this Policy shail be caiculated on a pro rata basis.

ORDER OF Loss PAYMENTS

(A) If Loss is incurred that is acknowledged by the Insurer to be covered under this Liability Coverage Part
except that such Loss exceeds the remaining available Limit of Liability for this Liability Coverage Part, the
Insurer shall first pay Loss covered under Insuring Agreement (A) prior to paying Loss under any other

insuring Agreements.

9

PE 00 H013 02 0507 © 2007, The Hartford Page 7 of 8

42 KB 0256935-15 §/01/15

PLO09615

 
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 58 of 139

(B) !f Loss is incurred that is acknowledged by the Insurer to be covered under any Insuring Agreement other than

(A), the Named Entity shall have the right to direct the Insurer to delay payment of such Loss until such time

as the Named Entity specifies. Any such direction by the Named Entity to delay or make payment of Loss

SS shall be by written notice to the Insurer. Any such delayed payment of Loss shall be available to the Insurer to

pay Loss covered under Insuring Agreement (A). Any payment of Loss under Insuring Agreement (A) out of

funds withheld by the Insurer pursuant to this provision shall terminate the Insurer's liability to make a delayed

payment of Loss under any Insuring Agreement other than (A) by the amount of the payment under Insuring

Agreement (A). No interest shall be due regarding any delayed payment of Loss. Nothing in this provision shall
increase the Insurer's Limit of Liability applicable to this Liability Coverage Part.

LB

IX. RETENTION WAIVER

No Retention shall apply to Defense Costs incurred in connection with a Claim, and the Insurer shall reimburse the
insureds for any covered Defense Costs paid by the Insureds within the Retention otherwise applicable to such

Claim, if a:
(A) final adjudication with prejudice pursuant to a trial, motion to dismiss or motion for summary judgment; or
(B) complete and final settlement with prejudice;

establishes that none of the Insureds in such Claim are liable for any Loss.

PE 00 H01302 0507 © 2007, The Hartford Page 8 of 8
42 KB 0256935-15 5/01/15

PLO09616

 
(A)

 

(B)

Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 59 of 139

EMPLOYMENT PRACTICES LIABILITY COVERAGE PART

INSURING AGREEMENTS

Employment Practices Liability

The insurer shalt pay Loss on behalf of the Insureds resulting from an Employment Practices Claim first
made against the Insureds during the Policy Period or Extended Reporting Period, if applicable, for an
Employment Practices Wrongful Act by the Insureds.

Third Party Liability (Elective)

s

If Third Party Liability Coverage is included in Item 5 of the Declarations, the Insurer shall pay Loss on
behalf of the Insureds resulting from a Third Party Claim first made against the Insureds during the Policy
Period or the Extended Reporting Period, if applicable, for a Third Party Wrongful Act by the insureds.

This Insuring Agreement shall be subject to the Third Party Liability Coverage Sublimit of Liability, Retention,
and Prior or Pending Date in Item 5 of the Declarations. Such Sublimit of Liability shall be the maximum
aggregate amount that the insurer shall pay under this Insuring Agreement for all Loss from all Claims
covered under this Insuring Agreement. Such Sublimit of Liability shall be subject to, part of, and not in
addition to, the Limit of Liability applicable to this Liability Coverage Part.

li. DEFINITIONS

The following terms, whether used in the singular or plural, shall have the meanings specified below.

(A)
am ()
9

(C)

 

“Benefits” means perquisites, fringe benefits, deferred compensation and any other form of compensation
(other than salaries, wages, or bonuses as a component of a front or back pay award).

“Ciaim" means any:

(1) Employment Practices Claim; or

(2) Third Party Claim.

“Employment Practices Claim” means any:

(1) written demand for monetary damages or other civil refief commenced by the receipt of such demand,
including, without limitation, a written demand for employment reinstatement,

(2) civil proceeding, including an arbitration or other altemative dispute resolution proceeding,
commenced by the service of a compiaint, filing of a demand for arbitration, or simitar pleading; or

(3) formal administrative or regulatory proceeding, including, without limitation, a proceeding before the
Equal Emptoyment Opportunity Commission or similar governmental agency, commenced by the filing
of a notice of charges, formal investigative order or similar document;

by or on behalf of an Employee, an applicant for employment with an insured Entity, or an Independent
Contractor.

“Employment Practices Claim” also means an audit conducted by the United States of America Office of
Federal Contract Compliance Programs commenced by the receipt of a notice of violation, order to show
cause, or a written demand for monetary or injunctive relief.

“Employment Practices Claim" also means a written request to the Insureds to toll or waive a statute of
limitations regarding a potential Employment Practices Claim as described above. Such Claim shall be

commenced by the receipt of such request.

PE 00 H014 01 0507 © 2007, The Hartford Page 1 of 6

42 KB 0256935-15 5/01/15

PL009617

 
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 60 of 139

However, “Employment Practices Claim” shall not include any labor or grievance proceeding or arbitration
that is subject to a collective bargaining agreement.

(D) “Employment Practices Wrongful Act” means a Wrongful Act involving any:

(1} wrongful dismissal, discharge, or termination of employment (including constructive dismissal,
discharge, or termination), wrongful failure or refusal to employ or promote, wrongful discipline or
demotion, failure to grant tenure, negligent employment evaluation, or wrongful deprivation of career

opportunity;

 

(2) sexual or other workplace harassment, including quid pro quo and hostile work environment;
(3) employment discrimination, including discrimination based upon age, gender, race, color, national
origin, religion, creed, marital status, sexual orientation or preference, gender identity or expression,

genetic makeup, or refusal to submit to genetic makeup testing, pregnancy, disability, HIV or other
health status, Vietnam Era Veteran or other military status, or other protected status established under

federal, state, or local law;
(4) ‘Retaliation;

(§) breach of any oral, written, or implied employment contract, Including, without limitation, any obligation
arising from a personnel manual, employee handbook, or policy statement; or

(6) violation of the Family and Medical Leave Act.

Employment Practices Wrongful Act shail also mean the following, but only when alleged in addition
to or as part of any Employment Practices Wrongful Act described above:

(i} | employment-retated wrongful infliction of emotional distress:

(ii) failure to create, provide for or enforce adequate or consistent employment-related policies and

® procedures;

{iii) negligent retention, supervision, hiring or training; or
{iv) employment-related: invasion of privacy, defamation, or misrepresentation.

(E) “independent Contractor” means any natural person working in the capacity of an independent contractor
pursuant to an Independent Contractor Aqreement.

(F) “Independent Contractor Agreement" means any express contract or agreement between an
Independent Contractor and an insured Entity specifying the terms of the Insured Entity’s engagement
of such Independent Contractor.

(G) “Insured Person” means any:
(1) Employee;
(2} Manager, or
(3) regarding Insuring Agreement (A), an Independent Contractor provided that within 30 days of an
Employment Practices Claim having been made against such Independent Contractor that the

Insured Entity agrees in writing to indemnify such independent Contractor for any Loss arising out
of such Claim.

(H) “insureds” means any:

(1) Insured Entity; or

 

(2) Insured Person.
PE 00 H014 01 0507 ® 2007, The Hartford Page 2 of 6
42 KB 0256935-15 $/01/15 : .

PL009618

 
(i)

(J)

(K)

(L)

(M)

e
>

Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 61 of 139

“Loss” means the amount that the Insureds are legally liable to pay solely as a result of a Claim covered by
this Liability Coverage Part, including Defense Costs, compensatory damages, including front pay and
back pay, settlement amounts, pre- and post-judgment interest, and costs awarded pursuant to judgments.

Loss also includes punitive and exemplary damages, the multiple portion of any multiplied damage award,
and liquidated damages under the Age Discrimination in Employment Act.

However, Loss st ot int

(1) taxes, fines or penalties imposed by law;
(2) non-monetary relief;

(3) Benefits;

(4) _ future compensation for any person hired, promoted, or reinstated pursuant to a judgment, settlement,
order or other resolution of a Claim;

(5) Stock Benefits;

(6) costs associated with providing any accommodations required by the Americans with Disabilities Act or
any similar law,
(7) any other matters uninsurable pursuant to any applicable law, provided, however, that with respect to

punitive, exemplary, multiple or liquidated damages, the insurability of such damages shall be
governed by the internal laws of any applicable jurisdiction that most favors coverage of such

damages.

“Retaliation” means adverse treatment of an Employee or Independent Contractor based upon such
person:

(1) exercising any rights under law, including, without limitation, rights under any workers compensation
laws, the Family and Medical Leave Act, ERISA, or the Americans with Disabilities Act;

{2) refusing to violate any jaw;

(3) assisting, testifying, or cooperating with a proceeding or investigation regarding alleged violations of
law by any Insured; :

(4) disclosing or threatening to disclose alleged violations of flaw to a superior or to any governmental
agency; or

(5) _ filing any ‘whistle blower’ claim against any Insured under the federal False Claims Act, the Sarbanes-
Oxley Act of 2002, or any similar law.

“Stock Benefits” means any offering, plan or agreement between an Insured Entity and any Emptoyee
that grants stock, stock options or stock appreciation rights in the Insured Entity to such person, including,
without limitation, restricted stock or any other stock grant. Stock Benefits shall not include employee stock

ownership plans or employee stock purchase plans.

“Third Party” means any natural person who is a customer, vendor, service provider or other business
invitee of an Insured Entity. Third Party shall not include Employees.

“Third Party Claim” means any:
(1) written demand for monetary damages or other civil relief commenced by the receipt of such demand;

(2) civil. proceeding, including an arbitration or other alternative dispute resolution proceeding,
commenced by the service of a complaint, filing of a demand for arbitration, or similar pleading; or

PE 00 H014 01 0507 © 2007, The Hartford Page 3 of 6

42 KB 0256935~-15 5/01/15 :
. PL009619

c=

 
 

2

(N)

(9)

Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 62 of 139

(3) formal administrative or regulatory proceeding commenced by the filing of a notice of charges, formal
investigative order or similar document;

by or on behalf of a Third Party.

“Third Party Claim” also means a written request to the Insureds to toll or waive a statute of limitations
regarding a potential Third Party Claim as described above. Such Claim shall be commenced by the

receipt of such request.
“Third Party Wrongful Act” means a Wrongful Act involving any:
(1) discrimination against a Third Party based upon age, gender, race, color, national origin, religion,

creed, marital status, sexual orientation or preference, pregnancy, disability, HIV or other health status,
Vietnam Era Veteran or other military status, or other protected status established under federal, state

or local law, or

(2) sexual harassment against a Third Party, including unwelcome sexual advances, requests for sexual
favors or other conduct of a sexual nature.

“Wrongful Act” means any actual or alleged:
(1) error, misstatement, misleading statement, act, omission, neglect or breach of duty; or

(2) matter claimed against an Insured Person solely by reason of their serving in such capacity.

EXCLUSIONS APPLICABLE TO ALL INSURING AGREEMENTS

(A)

The insurer shall not pay Loss:

(1) for bodily injury, sickness, disease, death, false arrest or imprisonment, abuse of process, malicious
prosecution, trespass, nuisance or wrongful entry or eviction, or for injury to or destruction of any
tangible property including loss of use or diminution of value thereof:

(2) for any actual or alleged Wrongful Act by insured Persons of any Subsidiary in their capacities as
such, of by any Subsidiary, if such Wrongful Act actually or allegedly occurred when such entity was

not a Subsidiary;

(3) in connection with any Claim based upon, arising from, or in any way related to any:
(a) prior or pending demand, suit, or proceeding against any Insured as of: or
(b) audit initiated by the Office of Federal Contract Compliance Programs before

the applicable Prior or Pending Date in Item 5 of the Declarations, or the same or substantially similar
fact, circumstance, or situation underlying or alleged in such demand, suit, proceeding, or audit;

(4) in connection with any Claim based upon, arising from, or in any way related to any fact, circumstance,
or situation that, before the inception date in Item 3 of the Declarations, was the subject of any notice
given under any other employment practices liability policy, management liability policy or other
insurance policy which insures Wrongful Acts covered under this Policy;

(5) in connection with any Claim based upon, arising from, or in any way related to the liability of others

assumed by an Insured under any contract or agreement; provided, however, this exclusion shall not
apply to liability that would have been incurred in the absence of such contract or agreement;

(6) for breach of any Independent Contractor Agreement; or

(7) for a lockout, strike, picket line, hiring of replacement workers or similar action in connection with any
labor dispute, labor negotiation or collective bargaining agreement.

PE 00 H0O14 01 0507 © 2007, The Hartford Page 4 of 6

42 KB 0256935-15 5/01/15
PLO09620

 
 

Vi.

Vil.

_ (8)

(C)

Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 63 of 139

The insurer shall not pay Loss in connection with any Claim based upon, arising from, or in any way related
to:

(1) any claims for actual or alleged unpaid wages (including overtime pay), workers’ compensation
benefits, unemployment compensation, disability benefits, improper payroll deductions, improper
employee classification, failure to maintain accurate time records, failure to grant meal and rest
periods, or social security benefits; or

(2) any actual or alleged violation of the Fair Labor Standards Act (except for Equal Pay Act), Worker
Adjustment and Retraining Notification Act, the National Labor Relations Act, the Occupational Safety
and Health Act, the Consolidated Omnibus Budget Reconciliation Act of 1985, ERISA, or any similar

taw;

Provided that this exclusion (B) shall not apply to that portion of Loss that represents a specific amount the
Insureds become legally obligated to pay solely for a Wrongful Act of Retaliation.

The insurer shall not pay Loss in connection with any Claim based upon, arising from, or in any way related
to liability incurred for breach of any oral, written, or implied employment contract: provided, however, this
exclusion shall not apply to liability that would have been incurred in the absence of such contract; provided,
however, that this exclusion shail not apply to the portion of Loss representing Defense Costs incurred to

defend against such liability.

EXCLUSIONS APPLICABLE TO INSURING AGREEMENT (B) —

Solely with respect to Insuring Agreement (8), the Insurer shall not pay Loss in connection with any Third Party
Claim based upon, arising from or in any way related to any price discrimination or violation of any anti-trust law or
any similar law designed to protect competition or prevent unfair trade practices.

OTHER INSURANCE

(A)

(B)

The coverage provided under this Policy for any Employment Practices Claim shall be primary.

Notwithstanding the above, the coverage provided under this Policy for any Employment Practices Claim
made against a temporary, leased or loaned Employee or an independent Contractor shall be excess of
the amount of any deductible, retention and limits of liability under any other policy or policies applicable to
such Claim, whether such other policy or policies are stated to be primary, contributory, excess, contingent
or otherwise, unless such other insurance is written specifically excess of this Policy by reference in such
other policy or policies to this Policy's Policy Number.

CHANGES IN EXPOSURE

(A)

(B)

This section shall supplement, and not replace, Common Terms and Conditions Section XIV. Changes in
Exposure.

In addition to the asset percentage size limit for automatic coverage of any newly merged or acquired entity
specified in Common Terms and Conditions Section XIV. Changes in Exposure (A), if the number of
employees of a newly merged or acquired entity exceeds 25% of the number of employees of all Insured
Entities combined prior to such merger or acquisition, the Insureds shall give the insurer full details of the
transaction in writing as soon as practicable and the Insurer shall be entitled to impose such additional terms,
conditions, and premium as the insurer, in its absolute discretion, chooses. There shall be no coverage for
any newly merged or acquired entity or any of its subsidiaries, managers, directors, officers, or employees
unless the Insureds comply with the terms of this provision.

RETENTION WAIVER

Regarding a Claim that is a class action civil proceeding, no Retention shall apply to Defense Costs incurred in
connection with such Claim, and the Insurer shall reimburse the Insureds for any covered Defense Costs paid by

> the Insureds within the Retention otherwise applicable to such Claim, if a:

PE 00 HO14 01 0507 : © 2007, The Hartford : Page § of 6

42 KB 0256935-15 5/01/15
PLO09621

 
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 64 of 139

(A) _ final adjudication with prejudice pursuant to a trial, motion to dismiss or motion for summary judgment; or

(B) complete and final settlement with prejudice;

eStablishes that none of the insureds in such Claim are liable for any Loss.

 

COORDINATION OF COVERAGE

If this Liability Coverage Part and either the Directors, Officers and Entity Liability Coverage Part or Fiduciary
Liability Coverage Part are included under this Policy, and a Claim is covered under this Liability Coverage Part
and any such other Liability Coverage Part, Loss shall be first covered and paid under this Liability Coverage

Part.

(f notice of a Claim has been given under either the Directors, Officers and Entity Liability Coverage Part or
Fiduciary Liability Coverage Pan and a determination is made by the insurer that such Claim would be covered
under this Liability Coverage Part if notice had been given under this Liability Coverage Part, then the Insureds
shall be deemed to have given notice of such Claim under this Liability Coverage Part at the same time that

notice was given under such other Liability Coverage Part.

9

9

PE 00 H0O14 01 0507 © 2007, The Hartford Page 6 of 6
42 KB 0256935-15 5/01/15 ‘

PLO09622

 
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 65 of 139

FIDUCIARY LIABILITY COVERAGE PART

i. INSURING AGREEMENTS

BIA)

(B)

Fiduciary Liability

The Insurer shall pay Loss on behalf of the Insureds resulting from a Fiduciary Claim first made against the
insureds during the Policy Period or Extended Reporting Period, if applicable, for a Wrongful Act by the
Insureds or by any person for whose Wrongful Acts the Insureds are legally responsible.

Settlement Programs (Elective)

If Settlement Program Coverage is included in Item 5 of the Declarations, the Insurer shali pay Settlement
Fees on behaif of the Insureds resulting from a Settiement Program for which a Settlement Program Notice
is received by the Insurer during the Policy Period or Extended Reporting Period, if applicable, for a Wrongful

Act by the insureds.

This Insuring Agreement shall be subject to a Sublimit of Liabitity of $100,000. Such a Sublimit of Liability shall
be the maximum aggregate amount that the Insurer shall pay under this Insuring Agreement for all Loss from
alt Claims covered under this Insuring Agreement. Such Sublimit of Liability shall be subject to, part of, and not
in addition to, the Limit of Liability applicable to this Liability Coverage Part. This insuring Agreement shall
also be subject to the Settlement Program Coverage Retention and Prior or Pending Date in Item 5 of the

Declarations.

il. DEFINITIONS

The following terms, whether used in the singular or plural, shall have the meanings specified below:

(A)

>

(8)

(Cc)

 

“Claim” means any:
(1) Fiduciary Claim; or

(2) Settlement Program Notice.

“Employee Stock Ownership Plan” means any Insured Plan that invests more than 10% of its assets in
securities of Insured Entities.

“Fiduciary Claim" means any:
(1) written demand for monetary damages or other civil relief commenced by the receipt of such demand,

(2) civil proceeding, including an arbitration or other altemative dispute resolution proceeding, commenced by the
service of a complaint, filing of a demand for arbitration, or similar pleading;

(3) criminal proceeding commenced by the retum of an indictment, or

(4) formal administrative or regulatory proceeding commenced by the filing or service of a notice of charges, formal
investigative order or similar document, including an investigation by the Department of Labor or Pension

Benefit Guaranty Corporation.

“Fiduciary Claim" also means a written request to the insureds to toll or waive a statute of limitations
regarding a potential Fiduciary Claim as described above. Such Claim shall be commenced by the receipt of

such request.
“insured Person” means any:

(1) Manager;

HO15 03 0608 © 2008, The Hartford Page 1 of §

42 KB 0256935-15 §/01/15

PLO09623

 
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 66 of 139

(2) Employee; or

(3) past or present natural person trustee of an Insured Pian while in such person's Capacity as a trustee,
which shall also include the functional equivalent of a trustee while serving in such a position outside of

9 the United States of America.
(E) “Insured Plan” means any past, present, or future:

(1) employee welfare benefit plan or employee pension benefit plan, as defined in ERISA, sponsored solely
by an Insured Entity, or jointly by an Insured Entity and a labor organization, for the benefit of

Employees only:

(2) employee benefit plan, including an excess benefit plan, not Subject to Title 1 of ERISA, sponsored solely
by an insured Entity for the benefit of Employees only;

(3) government-mandated insurance program for unemployment, social security or disability benefits for
Employees other than workers compensation; or

(4) any other plan, fund, or program specifically included as an Insured Plan in a written endorsement issued
by the Insurer to form a part of this Policy,

Notwithstanding the above, an Insured Plan shalt not include any:
i. Employee Stock Ownership Plan; or
ii. any multi-employer pian.
(F) “Insured(s)" means any:
(1) insured Entity;
9 (2) Insured Person; or
(3) Insured Plan.

(G) “Loss” means the amount that the Insureds are legally liable to pay solely as a result of a Claim covered by
this Liability Coverage Part, including Defense Costs, compensatory damages, settlement amounts, pre- and
post-judgment interest, and costs awarded pursuant to judgments.

Loss also includes punitive and exemplary damages and the multiple portion of any multiplied damage award
where insurable by law.

However, Loss shall not include:
(1) taxes, fines or penalties imposed by law; provided, however, the foregoing shall not apply to:
(a) Settlement Fees, provided that Settlement Program Coverage is elected;

. (b) civil penalties of up to 5% imposed upon the Insureds pursuant to ERISA Section 502(i) or up to 20%
imposed pursuant to ERISA Section 502(); or

(c) civil penalties imposed upon the Insureds under the Health Insurance Portability and Accountability
Act of 1996 (HIPAA). Coverage for such civil penalties referred to in this subparagraph (G)(1)(c) is
conditioned upon the following: (i) payment of such Loss shall be subject to the sub-limit of liability
specified in Item 5 of the Declarations and (ii) such sub-limit of liability shall be part of, and not in
addition to, the Aggregate Limit of Liability for this Liability Coverage Part shown on the

> Declarations.
PE 00 H015 03 0608 © 2008, The Hartford Page 2 of 5
42 KB 0256935-15 5/01/15

PL009624
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 67 of 139

(2) non-monetary relief; and

(3) any other matters uninsurable pursuant to any applicable law; provided, however, that with respect to
punitive, exemplary, multiple or liquidated damages, the insurability of such damages shall be governed
by the internal laws of any applicable jurisdiction that most favors coverage of such damages.

 

(H) “Settlement Fees” mean any fees, penalties or sanctions imposed by law under a Settlement Program that
any Insureds become legally obligated to pay as a result of a Wrongful Act. Settlement Fees shall not
include costs of corrections, other than fees or penalties.

(I) “Settlement Program” means any voluntary compliance resolution program or similar voluntary settlement
program administered by the United States of America Intemal Revenue Service or any other governmental

body that is entered into by an Insured Entity.

(J) “Settlement Program Notice” means a prior written notice to the Insurer by any Insured Entity of its intent to
enter into a Settlement Program that includes a detailed description of the Wrongful Act for which notice will

be given under the Settlement Program.

(K) “Wrongful Act” means any actual or alleged:

{1) error, misstatement, misleading statement, act, omission, neglect or breach of duty constituting a violation
of any responsibilities, obligations or duties imposed upon fiduciaries of an Insured Plan by ERISA or any

similar law;

(2) breach of the responsibilities, obligations or duties imposed upon an Insured by HIPAA in connection with
an Insured Plan;

(3) error, misstatement, misleading statement, act, omission, neglect or breach of duty in counseling,
providing interpretations, handling records, or effecting enrollment, termination or cancellation of
Employees, participants, or beneficiaries under an Insured Plan; or

> (4) matter claimed against an Insured solely due to such Insured acting in the capacity of a fiduciary of an
Insured Plan.

ill, EXCLUSIONS APPLICABLE TO ALL INSURING AGREEMENTS

(A) The insurer shail not pay Loss:

(1) for bodily injury, sickness, disease, emotional distress, mental anguish, or death of any person, or damage to or
destruction of any tangible property, including loss of use or diminution of value thereof;

(2) in connection with any Claim based upon, arising from, or in any way related to any prior or pending
demand, suit or proceeding against any Insureds as of the applicable Prior or Pending Date in item 5 of
the Declarations or the same or any substantially similar fact, circumstance or situation underlying or

alleged in such demand, suit or proceeding;

(3) in connection with any Claim based upon, arising from, or in any way related to any fact, circumstance or
situation that, before the Inception Date in Item 3 of the Declarations, was the subject of any notice given

under any other insurance policy;
(4) in connection with any Claim based upon, arising from, or in any way related to any:

(a) discharge, dispersal, release, or escape of Pollutants, or any threat of such discharge, dispersal, release or
escape: or

(b) direction, request or voluntary decision to test for, abate, monitor, clean up, remove, contain, treat, detoxify
or neutralize Pollutants;

 

PE 00 H015 03 0608 © 2008, The Hartford Page 3 of §

42 KB 0256935-15 5/01/15

PLOO9625

 
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 68 of 139

(5)

(8)

(7)

(8)

in connection with any Claim based upon, arising from, or in any way related to the liability of others
assumed under any contract or agreement, provided that this exclusion shall not apply to liability:

(a) that would have been incurred in the absence of such contract or agreement; or

(b) assumed under any agreement or declaration of trust under which any Insured Plan was established;

in connection with any Claim based upon, arising from, or in any way related to any:

(a) claims for unpaid wages (including overtime pay), workers’ compensation benefits, unemployment
compensation, disability benefits, or failure to grant meal and rest periods; or

(b) actual or alleged violation of the Fair Labor Standards Act, Equai Pay Act, Worker Adjustment and
Retraining Notification Act, or any rule or regulation promulgated thereunder, or similar federal, state,

local or common laws, rules or regulations;

of an Insured based upon, arising from, or in any way related to the gaining, in fact, of any personal profit,
remuneration or advantage to which such Insured is not legally entitled; or

of an Insured based upon, arising from, or in any way related to any criminal or deliberately fraudulent act or
omission or any willful violation of law by such insured if a judgment or other final adjudication establishes such
an act, omission or violation; provided, however, that this exclusion shall only apply to Insured Entities if a past
or present chief executive officer, chief financial officer or general counsel of the Named Entity
committed such an act, omission or willful violation.

Regarding exclusions (7) and (8) above: The Wrongful Act of an Insured shall not be imputed to any other
insured.

(B) Other than that portion of Loss that represents Defense Costs incurred to defend the following allegations or
demands, the [nsurer shail not pay Loss for any Claim:

(1)

(2)

(3)

for the actual or alleged failure to pay benefits pursuant to any Insured Plan, provided that this exclusion
shalt not apply to the extent that recovery of such benefits is based upon a covered Wrongful Act and is

payable as a personal obligation of an Insured Person;

based upon, arising from, or in any way related to the actual or alleged failure to fund, or collect
contributions owed to, an insured Plan; or

for return or reversion of any contributions or assets to an Insured Entity from an insured Plan.

IV. WAIVER OF RECOURSE

The Insurer shall have no right of recourse against any insureds for any payment of Loss made by the Insurer under this
Liability Coverage Part because of a Wrongful Act by such insureds if the premium for this Policy was paid for by other

than an

Insured Plan.

CHANGES IN EXPOSURE

(A) This Section shall supplement, and not replace, Common Terms and Conditions Section XIV. Changes in
Exposure.

(B) The provisions of Common Terms and Conditions Section XIV. Changes in Exposure (A) Mergers and New
Subsidiaries shall also apply to any employee benefit plan of any newly merged or acquired entity and to any
trustee of such plan to the extent that such pian and trustee would otherwise qualify as insureds under this
Policy. No coverage shall be available for any Wrongful Act of such insureds occurring before the merger or

acquisition of the entity or for any Interrelated Wrongful Acts thereto.

PE 00 H0O15 03 0608 © 2008, The Hartford Page 4 of 5

42 KB 0256935-15 5/01/15
PL0O09626

 
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 69 of 139

_ (C) The provisions of Common Terms and Conditions Section XIV. Changes in Exposure (C) Loss of Subsidiary
, Status shall also apply to any Insured Pian of a former Subsidiary and any trustee of such plan. No coverage
Shall be available for any Wrongful Act of such Insureds occurring after an entity ceases to be a Subsidiary.

 

ERMINATED PLAN COVERAGE

Subject to the terms and conditions of this Policy and Liabitity Coverage Part, coverage shall be afforded for Loss
resulting from any Claim against the insureds for a Wrongful Act involving any Insured Plan terminated by an

Insured Entity, including post-termination Wrongful Acts.

Vil. RETENTION WAIVER

No Retention shall apply to Defense Costs incurred in connection with a Claim, and the Insurer shall reimburse the
insureds for any covered Defense Costs paid by the Insureds within the Retention otherwise applicable to such

Claim, if a:

(A) final adjudication with prejudice pursuant to a trial, motion to dismiss or motion for summary judgment; or

(B) complete and final settiement with prejudice,

establishes that none of the Insureds in such Claim are liable for any Loss.

> “com men
Page 5 of 5

PE 00 H015 03 0608 © 2008, The Hartford
42 KB 0256935-15 5/01/15

PL009627

 
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 70 of 139

CRIME COVERAGE PART

i. INSURING AGREEMENTS

 
 

overage for the Insureds’ loss is provided under the following Insuring Agreements for which there is a Limit of
Insurance shown in the Declarations.

(A) INSURING AGREEMENT 1. - EMPLOYEE THEFT

The Insurer will pay for loss of or damage to Money, Securities and Other Property that results directly from
Theft by an Employee, whether or not identifiable, while acting atone or in collusion with other persons.

(B) INSURING AGREEMENT 2. - DEPOSITORS FORGERY OR ALTERATION

(1) The Insurer will pay for loss resulting directly from Forgery or alteration of checks, drafts,promissory notes,
or similar written promises, orders or directions to pay a sum certain in Money that are:

(a) made or drawn upon an Insured; or

(b) made or drawn by one acting as an Insured's agent and drawn on an Insured’s account or that are
purported to have been so made or drawn.

(2) The Insurer will treat mechanically reproduced facsimile signatures the same as handwritten signatures.

(3) if an Insured is sued for refusing to pay any instrument in B.1. above, on the basis that it has been forged
or altered and the Insured has the insurer's written consent to defend against that suit, the insurer will pay
for any reasonable legal expenses that the Insured incurs and pays in such defense. The amount that the
Insurer will pay is in addition to the Limit of Insurance applicable to this Insuring Agreement. If a Retention
Amount applies to this Insuring Agreement, the insurer will also apply it to the amount of legal expenses

incurred in this Insuring Agreement.

(4) The Insured must include with its proof of loss any instrument involved in that loss, or, if that is not
possible, an affidavit setting forth the amount and cause of loss and describing both sides of said
instrument.

a

(C) INSURING AGREEMENT 3. — INSIDE JHE PREMISES - Money, Securities and Other Property

(1) The Insurer will pay for loss of Money and Securities inside the Premises or Banking Premises resulting
directly from Theft, disappearance or destruction.

(2) The Insurer will pay for loss of or damage to Other Property:
{a) inside the Premises resulting directly from an actual or attempted Robbery of a Custodian; or
(b) inside the Premises in a safe or vauit resulting directly from an actual or attempted Safe Burglary.

(3) The Insurer will pay for loss from damage to the Premises or its exterior resulting from an actual or
attempted:

(a) Theft of Money or Securities; or
(b}) Robbery or Safe Burglary of Other Property;

if an insured is the owner of the Premises or is liable for damage to it.

 

0 H118 02 0507 © 2007, The Hartford Page 1 of 13

42 KB 0256935-15 5/01/15
PL009628

 
 

Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 71 of 139

(4) The Insurer will pay for toss of or damage to a locked safe, vault, cash register, cash box or cash drawer
located inside the Premises resulting directly from an actual or attempted Theft or unlawful entry into those

containers.
D) INSURING AGREEMENT 4. ~ OUTSIDE THE PREMISES - Money, Securities and Other Property

(4) The Insurer will pay for loss of Money and Securities outside the Premises in the care and custody of a
Messenger or an asmored motor vehicle company resulting directly from Theft, disappearance or

destruction.

(2) The Insurer will pay for loss of or damage to Other Property outside the Premises in the care and custody
of a Messenger or an armored motor vehicle company resulting directly from an actual or attempted

Robbery.
(E) INSURING AGREEMENT §. - COMPUTER AND FUNDS TRANSFER FRAUD

The insurer will pay for loss of and loss from damage to Money, Securities and Other Property following and
directly related to the use of any computer to fraudulently cause a transfer of that property from inside the
Premises or Banking Premises:

(41) toa person (other than a Messenger) outside those Premises; or

(2) to a place outside those Premises.

And, the Insurer will pay for loss of Money or Securities through Funds Transfer Fraud resuiting directly from
Fraudulent Transfer tnstructions communicated to a Financial Institution and instructing such institution to
pay, deliver, or transfer Money or Securities from an Insured’s Transfer Account.

(F) INSURING AGREEMENT 6. - MONEY ORDERS AND COUNTERFEIT CURRENCY

The Insurer will pay for loss resulting directly from an Insured’s having accepted in good faith and in the regular

2 course of business, in exchange for merchandise, Money or services;

IV.

(1) money orders issued by any post office, express company or bank in the United States of America or
Canada that are not paid upon presentation; and

(2) Counterfeit currency of the United States of America, Canada, or any other country in which an Insured
maintains physical premises.

Unless otherwise shown in the Declarations for this Non-Liability Coverage Part, the Limit of Insurance under
this insuring agreement is $50,000. There is no retention applying to loss covered under this agreement unless
otherwise shown in the Declarations for this Non-Liability Coverage Part.

LIMIT OF INSURANCE

The most that the Insurer will pay for loss in any one Occurrence is the applicable Limit of Insurance shown in the
Declarations.

RETENTION

The insurer will not pay for loss in any one Occurrence unless the amount of the loss exceeds the Retention Amount
shown in the Declarations. The Insurer will then pay the amount of loss in excess of the Retention Amount, up to the
Limit of Insurance. in the event that more than one Retention Amount could apply to the same loss, only the highest

. .Retention Amount will be applied.

DEFINITIONS

(A) “Banking Premises” means the interior portion of that part of any building occupied by a banking institution or

9 similar safe depository.
PE 00 H118 02 0507 © 2007, The Hartford Page 2 of 13

42 KB 0256935-15 5/01/15

PLO09629

 
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 72 of 139

(B) “Counterfeit” means an imitation of an actual valid original that is intended to deceive and to be taken as an
original.

(C) “Custodian” means an Insured, or any of the Insureds' partners, or members or any Employee while having
the care and custody of property inside the Premises, excluding any person while acting as a Watchperson or

9
a janitor.

(D) “Employee” means:

(1)

(2)

(3)

(4)

(5)

(8)
(7)
(8)

(9)

a natural person:

(a) while in any Insured’s service or for 60 days after termination of such service; and
(b) whom the Insured compensates directly by salary, wages, commissions; and

(c) whom the Insured has the right to direct and control while performing services for it:

a natural person who is:

(a) a trustee, officer, employee, administrator or manager of any Employee Benefit Plan(s) insured
under this Non-Liability Coverage Part; or

(b) an tnsured's director or trustee while that person is handling Money or Securities or Other Property
of Employee Benefit Plan(s) insured under this Non-Liability Coverage Part;

a natural person who is a director or trustee of an Insured while performing acts coming within the scope of
the usual duties of an Employee or while acting as a member of any of an Insured’s elected or appointed
committees to perform on an Insured's behalf, as distinguished from general directorial acts;

a natural person who is furnished temporarily to an Insured by a temporary employment service firm to
substitute for a permanent Employee as defined in sub-paragraph (1) above, who is on leave, or to meet
seasonal or short-term work load conditions and who such Insured has the right to direct and control while
performing services for such Insured; provided, however, such persons are excluded while having care

and custody of property outside the Premises.

a natural person who is leased to an Insured under a written agreement between such Insured and a
labor leasing firm, to perform duties related to the conduct of such Insured’s business;

a natural person who is a former Emptoyee while retained as a consultant for an Insured;
a natural person who is a non-compensated officer of an Insured;

a natural person who is a volunteer of an Insured who is not compensated, other than one who is a fund
solicitor, while performing services for the Insured that are usual to the duties of an Employee:

@ natural person who is a former employee, director, partner, member or trustee of an Insured retained as
a consultant while performing services for the Insured:

{10) a natural person who is a guest student or intern of an insured while pursuing studies or duties with the

guidance or direction of such Insured; or

(11) a natural person who is an insured’s partner or limited liability member, but the Insurer will not pay for loss

Pe H118

caused by any partner or limited liability member, unless the amount of the loss exceeds the sum of:
(a) any amounts an Insured owes that partner or limited liability member, and
(b) the value of that partner's partnership interest, or that limited liability member's ownership interest

determined by the closing of the Insured’s organization's books on the date of discovery of the loss by
the Insured's organization by anyone not in collusion with the person causing the loss, and

02 0507 © 2007, The Hartford Page 3 of 13

42 KB 0256935-15 5/01/15

PLO09630

 
 

pt

(E)

(F)

(G)

(H)

(L)

(M)

(N)

Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 73 of 139

(¢) any applicable Retention Amount, then the Insurer will pay the amount of loss excess of that sum, up
to the Limit of Insurance applicable to Insuring Agreement 1.

However, Employee does not mean any agent, broker, factor, commission merchant, consignee, or
representative of the same general character, nor any independent contractor (other than those specified in (6)

and (9) above).

“Employee Benefit Plan(s)" means any welfare or pension plan(s) as defined in ERISA and which is
sponsored by one or more of the Insureds.

“Financial institution” means a bank, savings bank, savings and loan association or simitar thrift institution, a
Stockbroker, mutual fund, liquid assets fund, or similar investment institution in which an Insured maintains a

Transfer Account.

“Forgery” means the signing of the name of another person or organization with intent to deceive; provided,
however, that it does not mean a signature that consists in whole or in part of one’s own name signed with or

without authority, in any capacity, for any reason.
“Fraudulent Transfer instructions” means:

(4) fraudulent electronic, telegraphic, facsimile, cable, teletype or telephone instructions to a Financial
Institution to debit a Transfer Account and to pay, transfer or deliver Money or Securities from such
account and which instructions purport to have been authorized by an {insured but which have been

fraudulently transmitted by another; or

(2) fraudulent written instructions to a Financial institution to debit a Transfer Account and to pay, transfer
or deliver Money or Securities from such account through an electronic funds transfer system at specified
times or under specified conditions and which instructions purport to have been duly authorized by an
insured but which have been fraudulently issued, forged or altered by another.

“Funds Transfer Fraud” means Theft of Money or Securities from any of the insureds’ Transfer Accounts
at a Financial Institution and occurring through Fraudulent Transfer Instructions communicated to such

Financial institution.
“Insured(s)" shall mean any insured Entity.

“Investigative Expenses” means reasonable expenses incurred and paid by an Insured in establishing the
existence and amount of any direct loss covered under an Insuring Agreement within this Non-Liability
Coverage Part. The reasonableness of such expenses shall be determined by the Insurer and shalt not include
any insured's internal corporate obligations such as Employee wages or any other internal costs.

“Messenger” means an Insured, any of the Insured’s partners or members or any Employee while having
care and custody of property outside the Premises.

“Money” means currency, coins and bank notes in current use and having a face value; and travelers checks,
register checks and money orders heid for sale to the general public.

“Occurrence” means

(1) as respects the Employee Theft Insuring Agreement, all loss caused by, or involving, one or more
Employees, whether.the result of a single act or a series of acts.

(2) as respects the Forgery or Alteration Insuring Agreement, ali loss caused by any person or in which that
person is involved, whether the loss involves one or more instruments.

(3) as respects ail other Insuring Agreements, an act or series of related acts involving one or more persons;
or an act or event or a series of related acts or events not involving any person.

E 00 H118 02 0507 © 2007, The Hartford Page 4 of 13

42 KB 0256935-15 5/01/15

PLO09631

 
(O)

 

(P)

(Q)

(R)

(S)

(1)
(U)

(Vv)

Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 74 of 139

“Other Property” or property means any tangible property other than Money or Securities that has intrinsic
value but does not include any property excluded under this Non-Liability Coverage Part. Other Property
does not include trade secrets, proprietary information, confidential information or any copyrights, patents,
trademarks, proprietary manufacturing or processing procedures, or secret or confidential information, including
but not limited to credit card numbers, bank account numbers or any similar information.

“Premises” means the interior of that portion of any building that an Insured occupies in conducting its
business,

“Robbery” means the unlawful taking of property from the care and custody of a person, by one who has
caused or threatened to cause that person bodily harm or committed an obviously unlawful act witnessed by

that person, to the deprivation of an Insured. -

“Safe Burglary” means the unlawful taking of property from within a locked safe or vault by a person unlawfully
entering the safe or vault as evidenced by marks of forcible entry upon its exterior, or, the taking of a safe or
vault from inside the Premises.

“Securities” means negotiable or non-negotiable instruments or contracts representing either Money or
property and inctudes tokens, tickets, revenue and other stamps (whether represented by actual stamps or
unused value in a meter) in current use and evidences of debt issued in connection with credit or charge cards,
which cards are not issued by an Insured. However, securities do not include Money.

“Theft” means the unlawful taking of Money, Securities or Other Property to the deprivation of an Insured.
“Transfer Account” means an account maintained by an Insured at a Financial Institution from which the
insured or its authorized representative may cause the payment, transfer or delivery of Money or Securities by
any means described in the Fraudulent Transfer instructions definition.

“Watchperson” means any person whom an Insured retains specifically to have the care and custody of
property inside the Premises and who has no other duties.

prrctusions (Applying To All insuring Agreements Unless Otherwise Specified)

This Coverage Part Does Not Apply To And The Insurer Will Not Pay For:

(A) Accounting or Arithmetical Errors or Omissions
Loss resulting from accounting or arithmetical errors or omissions.

(B) Acts Committed By The Insured's Partners
Loss resulting from Theft, or Forgery committed by any partner of an Insured whether acting alone or in
collusion with others; provided that, if such Theft or Forgery would otherwise be covered under INSURING
AGREEMENTS 1 or 2, this exclusion shall not appiy to the extent coverage under this coverage section is
excess of the amount of such partner's percentage ownership of such Insured, on the day immediately
preceding the date of discovery, multiplied by such Insured's total assets as reflected in such Insured’s most
recent audited financial statements;

(C) Acts of Employees, Managers, Directors or Trustees
Loss resulting from Theft or any other dishonest or criminal act committed by any of the Insureds' Employees,
managers, directors or trustees whether acting alone or in collusion with other persons or while performing
services for any Insured or otherwise, except when covered under Insuring Agreement 1.

(D) Employee Cancelled Under Prior Insurance
Loss caused by any of any Insured’s Employees or by any Employee of any Insured’s predecessor in
interest, for whom simitar prior insurance has been cancelled and not reinstated since the last cancellation.

2, H118 02 0507 © 2007, The Hartford Page § of 13

42 KB 0256935-15 5/01/15

PL009632

 
 

P

(G)

(H)

Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 75 of 139

Exchanges or Purchases

Loss resulting from the giving or surrendering of Money, Securities or Other Property in any exchange or
purchase.

Fire

Loss from damage to the premises resulting from fire, however caused, except for loss of or damage to Money
or Securities and loss from damage to a Safe or vault under insuring Agreement 3.

Governmental Action

Loss resulting from seizure or destruction of Money, Securities or Other Property by order of governmental
authority.

indirect Loss

Loss that is an indirect result of any act or Occurrence covered by this Non-Liability Coverage Part including
but not limited to loss resulting from:

(1) any Insured’s inabllity to realize income that it would have realized had there been no loss of or damage to
Money, Securities or Other Property.

(2) payment of damages of any type for which any Insured is legally liable; provided, however, that the Insurer
will pay compensatory damages arising directly from a loss covered under this Non-Liability Coverage

Part.

(3) payment of costs, fees or other expenses any Insured incurs in establishing either the existence of or the

()

J)

F 00 H1

amount of loss under this Non-Liability Coverage Part, provided, however, that:

(a) the Insurer wili reimburse the Insured for Investigative Expenses up to $5,000 (Five Thousand
Dollars) it incurs per Occurrence subject to the insurer's determination that such Investigative
Expenses were reasonable and incurred in establishing either the existence or amount of such loss
covered under this Non-Liability Coverage Part, and

(b) the amount of direct covered loss exceeds the Retention Amount for the applicable Insuring
Agreement

Such reimbursement is part of, and not in addition to, the Limit of Insurance for the applicable Insuring
Agreement.

inventory Shortages

Loss, or that part of any loss, the proof of which as to its existence or amount is dependent upon
(1) an inventory computation; or

(2) a profit and loss computation.

However, where the Insured establishes wholly apart from such inventory computations that it has sustained a
loss covered under this Non-Liability Coverage Part, then the insured may offer its inventory records and

actual physical count of inventory in support of the amount of loss claimed.

Legal Expenses

Expenses related to any legal action; provided however that this shail not apply to expenses covered under
Insuring Agreement 2 that meet the following conditions precedent: The Insured shall immediately notify the
insurer of any claim or suit generating such expenses and shail not settle such claim or suit, or incur any related
costs or expenses, without the Insurer's prior written authorization, nor shall the Insured admit liabillty in any

18 02 0507 © 2007, The Hartford Page 6 of 13

42 KB 0256935-15 = 5/01/15
PLOO09633

 
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 76 of 139

such claim or suit. The Insurer shall have no duty to defend any such claim or suit, but shall have the right to
investigate, negotiate or settle any such claim or suit or to take over the conduct of the defense thereof.
Moreover, if, in the Insurer's discretion, the insurer advances payments for such suit, the Insurer may require a
written undertaking, on its terms and conditions, guaranteeing the repayment of any expenses it pays that are

9 determined to be not covered hereunder.

(K) Money Operated Devices

Loss of Money contained in any money operated device unless a continuous recording instrument in the device
records the amount of any Money deposited in it.

(L) Motor Vehicles or Equipment And Accessories

Loss of or damage to motor vehicles, trailers, or semi-trailers or equipment or accessories attached to them.
This exclusion shall apply only to Insuring Agreement 4.

(M) Nuclear

Loss resulting directly or indirectly from:

(1) discharge, dispersal, release or escape of nuclear material, nuclear waste or radiation or any threat of such
discharge, dispersal, release or escape; or

(2) direction, request or voluntary decision to test for, abate, monitor, clean up, remove, contain, treat, detoxify or
neutralize nuclear material, nuclear waste or radiation

(N) Risks inherent in insurance Operations

Loss resulting directly or indirectly from contractual or extra contractual liability sustained by any Insured in
connection with the issuance of contracts or purported contracts of insurance, indemnity or suretyship.

9 (QO) Trading Losses

Loss resulting directly or indirectly from any authorized or unauthorized trading of Money, Securities or Other
Property, whether in any Insured's name or in a genuine or fictitious account.

(P) Transfer or Surrender of Property

Loss of or damage to Money, Securities or Other Property after it has been transferred or surrendered to a
person or place outside the Premises or Banking Premises

(41) on the basis of unauthorized instructions, unless covered under Insuring Agreement 5.; or
(2) as a result of a threat to do bodily harm to any person; or

(3) as a result of a threat to do damage to any property.

But this Exclusion does not apply under Insuring Agreement 4. to loss of Money, Securities and Other
Property while outside the Premises or Banking Premises in the care and custody of a Messenger if the

insured:
(a) had no knowledge of any threat at the time that the conveyance began; or

(b) had knowledge of a threat at the time the conveyance began, but the loss was not related to the threat.

(Q) Vandalism

3 Loss from damages to the Premises or to the exterior of any safe, vault, cash box, cash drawer or cash register
? by vandalism or mischief. ,
PE 00 H118 02 0507 © 2007, The Hartford Page 7 of 13

42 KB 0256935-15 5/01/15

PL009634

 
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 77 of 139

(R) Voluntary Parting of Title To or Possession of Property

 

Vi.

Loss resulting from any Insured, or anyone acting on its express or implied authority, being induced by any
dishonest act to voluntarily part with title to or possession of any property. This exclusion shall apply only to
Insuring Agreements 3. and 4.

(S) War and Similar Actions
Loss resulting from war, whether or not declared, warlike action, insurrection, rebellion, or revolution, or any
related act or incident.
(T) Warehouse Receipts Losses
Loss resulting from fraudulent or dishonest signing, issuing, canceling or failing to cancel, a warehouse receipt
or any papers connected with it.
GENERAL CONDITIONS
(A) ARMORED MOTOR VEHICLE COMPANIES
Under Insuring Agreement 4. the Insurer will pay only for the amount of loss the Insured cannot recover:
(1) under its contract with the armored motor vehicle company; and
(2) from any insurance or indemnity carried by or for the benefit of customers of the armored motor vehicle
company, or from the armored motor vehicle company.
(B) CANCELLATION AS TO ANY EMPLOYEE

(c)

(D)

Insuring Agreement 1. is cancetled as to any Employee:

(1) immediately upon discovery by a member of the Risk Management Department or any officer, manager, or
supervisor of an Insured's not in collusion with the Employee of Theft or any dishonest act in excess of
$1,000 committed by the Employee whether before or after becoming employed by the insured; or

(2) on the date specified in a notice mailed to an Insured. The date will be at least 30 days after the date of the
mailing. The mailing of notice to the Insured at the last mailing address known to us will be sufficient proof

of notice. Delivery of notice is the same as mailing.
CONCEALMENT, MISREPRESENTATION OR FRAUD

This Non-Liability Coverage Part is void in any case of fraud by any Insured as it relates to this Non-Liability
Coverage Part at any time. It is also void if any Insured ai any time intentionally conceals or misrepresents a
material fact, whether in the Application or otherwise, concerning:

(1) this Non-Liability Coverage Part;

(2) the property covered under this Non-Liability Coverage Part;

(3) any Insured’s interest in the property covered under this Non-Liability Coverage Part; or
(4) a loss under this Non-Liability Coverage Part.

CONSOLIDATION OR MERGER

if through consolidation or merger with, or purchase or acquisition of assets or liabilities of, some other entity,
any additional persons become Employees or an Insured acquires the use and control of any additional

Premises: :

2, H118 02 0507 © 2007, The Hartford Page 8 of 13

42 KB 0256935-15 5/01/15
PLOO9635

 
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 78 of 139

(1) an insured must give us written notice within 90 days after the effective date of such consolidation or
merger, or purchase or acquisition of assets or liabilities, and obtain the Insurer's written consent to extend
this insurance to such additional Employees or Premises. The insurer may condition its consent upon
payment of an additional premium; but there shall only be a premium charge if such merger or acquisition

» results in a 15%, or greater, increase in the number of Employees, assets or revenues acquired through

the merger or acquisition.

(2) “For the first 90 days after the effective date of such consolidation or merger, or purchase or acquisition of
assets or liabilities, any insurance afforded for Employees or Premises also applies to these additional
Employees or Premises for acts committed within this 90-day period.

{E) DISCOVERY

{1} The Insurer will pay for loss which an Insured sustains through acts or events committed or occurring at
any time and which are discovered by the Insured during the Policy Period or during the period provided
in General Condition G. DISCOVERY - EXTENDED PERIOD TO DISCOVER LOSS.

(2) Discovery of loss occurs when a member of the Risk Management Department or any officer, manager, or
supervisor of an Insured’s first becomes aware of facts which would cause a reasonable person to
assume that a loss covered by this Non-Liability Coverage Part has been, or may be incurred even
though the exact amount or deiails of the loss may not then be known.

(3) Discovery also occurs when an Insured receives notice of an actual or potential claim against it alleging
facts, which if true, would constitute a covered loss under this policy.

(4) No coverage will be available under this Non-Liability Coverage Part for any loss of which an Insured
was aware prior to the inception date of this Non-Liability Coverage Part.

(F) DISCOVERY SUPERSEDING LOSS SUSTAINED COVERAGE - LIABILITY FOR PRIOR LOSSES

(1) If this Non-Liability Coverage Part has replaced similar prior insurance written by a company other than
» the Insurer, and such other insurance provided a period of time to discover loss occurring prior to the
. termination or cancellation of that coverage, and a loss is discovered within the period provided by prior
insurance to discover losses, the Insurer will not pay for such loss unless the amount exceeds the Limit of
Insurance under said prior Policy. The Insurer will then only pay the insured for any excess loss subject to

the Insuring Agreements, Exclusions and General Conditions of this Non-Liability Coverage Part.

(2) Any payment that the Insurer makes to an Insured under this insurance shall not exceed the difference
between the amount of insurance under the insured’s prior Policy and the Limit of Insurance shown in the
Declarations and the Insurer will not apply its Retention Amount to any excess loss payment.

({G) DISCOVERY - EXTENDED PERIOD TO DISCOVER LOSS

The insurer wili pay for loss that an Insured sustained prior to the effective date of termination or cancellation of
this Non-Liability Coverage Part, which is discovered by the insured:

(1) no later than 60 days from the date of the termination, cancellation or non-renewal; and

(2) as respects any Employee Benefit Plan(s), no later than 1 year from the date of that termination,
cancellation or non-renewal.

However, this extended period to discover loss terminates immediately upon the effective date of any other

insurance obtained by the Insured to replace, in whole or in part, the insurance afforded by this Non-Liability
Coverage Part, whether or not such other insurance provides coverage for loss sustained prior to its effective

date.

(H) DUTIES IN THE EVENT OF LOSS

Po H118 02 0507 © 2007, The Hartford . Page 9 of 13
42 KB 0256935-15 = 5/01/15
PLO09636

 
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 79 of 139

After a member of the Risk Management Department or an officer, manager or supervisor of an Insured's
discovers a loss or a situation which may result in a loss of or damage to Money, Securities or Other Property,

the Risk Management Department member or officer, manager or supervisor must:

(1) notify the insurer as soon as possible but no later than 90 days after discovery of loss;

 

(2) submit to an examination under oath at the Insurer's request and give it a signed statement;
(3) give the Insurer a detailed, swom proof of Joss within 120 days;
(4) cooperate with the insurer in the investigation and settlement of any claim; and

(5) with respect to Insuring Agreements 3. and 4., notify the police if an Insured has reason to believe that its
loss involves a violation of the law.

()) EMPLOYEE BENEFIT PLANS PROVISION

(1) The Insurer will pay for loss of or damage to Money, Securities or Other Property of any Employee
Benefit Plan(s) sponsored exclusively by any insured resulting directly from Theft by an Employee. The
Limit of insurance applicable to any Employee Benefit Plan shail equal the lesser of ten percent (10%) of
the Employee Benefit Plan assets as of the beginning of such Employee Benefit Plan fiscal year or five
hundred thousand dollars ($500,000). Such Limit shall be part of and not in addition to the Limit of

Insurance for Employee Theft stated on the Deciarations.

(2) Any payments the Insurer makes to an Insured for loss sustained by. any Employee Benefit Plan will be
held by that insured for the use and benefit of the Employee Benefit Pian sustaining the loss.

(3) If two or more Employee Benefit Plans are insured under this Non-Liability Coverage Part, any payment
which the Insurer makes for loss sustained by two or more Employee Benefit Plans, or of commingled
funds or Other Property of two or more Employee 8enefit Plans, which arises out of one Occurrence, is
to be shared by each Employee Benefit Plan sustaining foss in the proportion that the Limit of Insurance

> required for each Employee Benefit Pian bears to the total of those limits.

(4) The Retention Amount which applies to the Employee Theft insuring Agreement shall not apply to loss
sustained by any Employee Benefit Plans subject to ERISA and which plan is covered under this

insurance.

{J) JOINT INSURED

(1) The Named Entity will act for itself and for every other Insured for all purposes of this Non-Liability
Coverage Part.

(2) If any Insured, partner, member or officer of an Insured has knowledge of any information relevant to this
Non-Liability Coverage Part, that knowledge is considered to be knowledge of every Insured.

(3) An Employee of any Insured is considered to be an Employee of every insured.

(4) If this Non-Liability Coverage Part or any of its Insuring Agreements is cancelled, terminated or non-
renewed as to any Insured, loss sustained by that insured is covered only if discovered by the Insured
during the period of time provided in General Condition G. DISCOVERY - EXTENDED PERIOD TO
DISCOVER LOSS. This extended period to discover loss also terminates in accordance with paragraph 2

of that condition.

(§) The Insurer will not pay a greater amount for loss sustained by more than one insured than the Insurer
would pay if all of the loss had been sustained by one Insured.

(K) OWNERSHIP OF PROPERTY; INTERESTS COVERED

2, H118 02 0507 © 2007, The Hartford Page 10 of 13

42 KB 0256935-15 5/01/15
PL009637

 
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 80 of 139

(1) The property covered under this Non-Liability Coverage Part is limited to Money, Securities or Other
Property:

(a) that an insured owns or leases; or

(b) owned by an Insured’s client and which the Insured holds on its Premises or which is in the custody
of one acting as the Insured’s Messenger and while such Money, Securities or Other Property is in

transit; or

 

(c) for which an Insured is legally liable excepting loss of client Money, Securities or Other Property
occurring on such client's premises.

(2) However, this Non-Liability Coverage Part is for the Insureds' benefit alone and no other person or
organization has any rights or benefits. Any claim for a loss of dient Money, Securities or Other Property
occurring on an Insured’s Premises or while in transit in the custody of a Messenger may only be made

by an insured in its proof of loss.

(L) VALUATION
(1) Subject to the applicable Limit of Insurance, the Insurer will pay for:

(a) loss of Money but only up to and including its face value. The Insurer may, at its option, pay for a loss
of Money issued by any country other than the United States of America in either the face value in the
Money issued in that country, or, in the United States of America dollar equivalent determined by the
rate of exchange as stated in the Wall Street Journal on the day that the loss occurred.

(b) loss of Securities but only up to and including their value as stated in the Wail Street Journal at the
close of business on the day that the loss was discovered. However, the Insurer may, at its option, 1)
pay the value of such Securities, 2) replace them in kind in which event an Insured must assign to
the Insurer all its rights, title and interest in and to those Securities or 3) pay the cost of any Lost
Securities Bond required in connection with issuing duplicates of the Securities. However, the Insurer

2 will be liable only for the payment of so much of the cost of the bond as would be charged for a bond
" having a penalty not exceeding the lesser of

i. the value of the Securities as stated in the Wall Street Journal at the close of the business on the
day the loss was discovered; or

ii. the Limit of Insurance.

(c) floss of or damage to Other Property or loss from damage to the Premises or its exterior for the
replacement cost of the property without deduction for depreciation, subject to 2. below. However, the
Insurer will not pay for more than the lesser of:

i. the Limit of Insurance applicable to the lost or damaged property; or

ii. the cost to replace the lost or damaged property with property of comparable materiat and quality
and used for the same purpose; or

iii. the amount that any Insured actually spends that is necessary to repair or replace the lost or
damaged property.

(2) The Insurer will not pay on a replacement cost basis for any Joss or damage:
(a) until the lost or damaged property is actually repaired or replaced; and
(b) unless the repair or replacement is made as soon as reasonably possible after the loss or damage.

a If the fost or damaged property is not repaired or replaced, the insurer will pay based on actual cash value.
PE'00 H118 02 0507 © 2007, The Hartford Page 11 of 13

42 KB 0256935-15 §/01/15

PLO09638
 

(M)

(N)

Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 81 of 139

(3) The Insurer may, at its option, pay for loss of or damage to property other than Money in the Money of the

(4)

country in which the loss occurred; or in the United States of America dollar equivalent of the Money of the
country where the loss occurred determined by the rate of exchange on the day the loss was discovered.
Any property that the Insurer pays for or replaces becomes its property.

Loss of or loss from damage to any books or records of account or other records, tapes, disks, or electronic
media used by an Insured in the business but only if such books, records, tapes or disks are actually
reproduced and then only for not more than the blank books, pages, tapes and disks or other materials plus
the cost of labor for the actual transcription or copying of data which an Insured shall furnish to reproduce

such books, records, tapes or disks.

RECORDS

The Insured must keep records of all property covered under this Non-Liability Coverage Part so that the
Insurer can verify the amount of any loss.

RECOVERIES

(1)

(2)

(3)

Any recoveries made before the resolution of all or any part of a claim under this policy shall be
distributed/applied in the following order of priority:

(a) to the party (either the Insured or Insurer) to reimburse it for the reasonable and necessary costs of
obtaining the recovery; and then

(b) to the insured to reduce the amount of covered loss.

Any recoveries made after the resolution of all or any part of a claim under this policy shall be
distributed/applied in the following order of priority:

(a) to reimburse the party (either the Insured or Insurer) for the reasonable and necessary costs. of
obtaining the recovery; and then

(b) to the Insured, until reimbursed for any excess covered loss sustained that exceeds the Limit of
Insurance and the Retention Amount, if any; and then

(c) to the Insurer, until reimbursed for the amount paid; and then

(d) to the Insured, until reimbursed for that part of the loss equal to the Retention Amount, if any; and
then

(e) to the Insured for any loss not covered.
Recoveries do not include any recovery:
(a) from insurance, suretyship, reinsurance, security or indemnity taken for our benefit, or

(b) of original securities after duplicates of them have been issued.

(O) Takeover of Named Entity

(1) the Named Entity merges into or consolidates with another entity such that the Named Entity is not the
surviving entity; or ,

(2} all, or substantially all of the assets of the Named Entity are acquired by another person or entity, group of
persons or entities, or persons and entities acting in concert such that the Named Entity is not the
surviving entity; or

>, H118 02 0507 © 2007, The Harford Page 12 of 13

42 KB 0256935-15 §/01/15

PLO09639

 
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 82 of 139

(3) more than 50% of the securities representing the right to vote for the Named Entity’s board of directors or
managers is acquired by another person or entity, group of persons or entities, or persons and entities
acting in concert,

then coverage under this Non-Liability Coverage Part shall immediately terminate as of the date of such
transaction and any incident occurring upon or after such date shail not be covered hereunder.

 

 

P00 H118 02 0507 © 2007, The Hartford Page 13 of 13
42 KB 0256935-15  $/01/15
PLO09640

 
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 83 of 139

ENDORSEMENT NO: 1

 

This endorsement, effective 12:01 am, §/01/15 forms part
olicy number 42 KB 0256935-15

gy

issued to: MADISON MECHANICAL, INC. MADISON MECHANICAL OS CORP.

by: TWIN CITY FIRE INSURANCE CO.

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM

This endorsement modifies insurance provided under all lines of insurance in this policy subject to the Terrorism Risk
Insurance Act.

A. Disclosure Of Federal Participation In Payment Of Terrorism Losses

The United States Department of the Treasury will reimburse insurers for 85% of that portion of insured losses
attributable to “certified acts of terrorism” that exceed the applicable insurer deductible. However, if aggregate insured
losses under the Terrorism Risk insurance Act, as amended (TRIA), exceed $100 billion in a Program Year (January
1 through December 31), the Treasury shall not make any payment for any portion of such losses that exceeds $100
billion. The United States government has not charged any premium for their participation in covering terrorism

losses.

B. Cap On Certified Terrorism Losses
A “certified act of terrorism” means any act that is certified by the Secretary of the Treasury, in concurrence with the
Secretary of State and the Attorney General of the United States, to be an act of terrorism under TRIA. The criteria
_eontained in TRIA, for a “certified act of terrorism” include the following:
8 The act results in insured tosses in excess of $5 million in the aggregate, attributable to all types of insurance
subject to TRIA; and
The act results in damage within the United States, or outside the United States in the case of certain air
carriers or vessels or the premises of an United States mission; and
3. The act is a violent act or an act that is dangerous to human life, property or infrastructure and is committed by
an individual or individuals as part of an effort to coerce the civilian population of the United States or to
influence the policy or affect the conduct of the United States Government by coercion.
If aggregate insured losses attributable to “certified acts of terrorism" under TRIA, exceeds $100 billion in a Program
Year (January 1 through December 31) and we have met, or will meet, our insurer deductible under TRIA, we shall
not be liable for the payment of any portion of such losses that exceeds $100 billion. In such case, your coverage for
terrorism losses may be reduced on a pro rata basis in accordance with procedures established by the Treasury,,
based on its estimates of aggregate industry losses and our estimate that we will exceed our insurer deductible. In
accordance with the Treasury's procedures, amounts paid for losses may be subject to further adjustments based on

differences between actual losses and estimates.

C. Application Of Other Exclusions

The terms and limitations of any terrorism exclusion, or the inapplicability or omissions of a terrorism exclusion, or
inclusion of coverage for terrorism, do not serve to create coverage for any loss which would otherwise be excluded
under this Coverage Part or Policy, such as losses excluded by the Nuclear Hazard Exclusion, War Exclusion or the

War And Military Action Exciusion.

XN

All other terms and conditions remain unchanged.

© 2012, The Hartford Page 1 of 1

 

PL009641

 
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 84 of 139

ENDORSEMENT NO: 2

 

This endorsement, effective 12:01 am, §/01/15 forms part
olicy number 42 KB 0256935-15

issued to: MADISON MECHANICAL, INC. MADISON MECHANICAL OS CORP,

by: TWIN CITY FIRE INSURANCE CO.

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
PERCENTAGE SHAREHOLDER EXCLUSION
(DIRECTORS, OFFICERS AND ENTITY LIABILITY COVERAGE PART)

This endorsement modifies insurance provided under the following:

PRIVATE CHOICE ENCORE’! POLICY ©

DIRECTORS, OFFICERS AND ENTITY LIABILITY COVERAGE PART, section IV. EXCLUSIONS APPLICABLE TO
ALL INSURING AGREEMENTS is amended to add:

e in connection with any Claim brought or maintained by or on behalf of any owner of .10._..% or more of the
outstanding securities of an Insured Entity, either directly or beneficially.

2

All other terms and conditions remain unchanged.

ALifpipue.

David Zwiener, President

ifs.

PE'00 HO11 01 0507 (c) 2007, The Hartford Page 1 of 1

PLO09642

 
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 85 of 139

ENDORSEMENT NO: 3

This endorsement, effective 12:01 am, 5/01/15 forms part
Q olicy number 42 KB 0256935-15

ty

issued to: MADISON MECHANICAL, INC. MADISON MECHANICAL OS CORP.

by: TWIN CITY FIRE INSURANCE CO.

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
ADD SUBSIDIARY ENDORSEMENT

This endorsement modifies insurance provided under the following:

PRIVATE CHOICE ENCORE!! POLICY

COMMON TERMS AND CONDITIONS, section i. COMMON DEFINITIONS, (W) “Subsidiary”, is amended by the
addition of the following:

Subsidiary also means:

MADISON CONTRACTING, LLC

All other terms and conditions remain unchanged.

Livin

David Zwiener. President

4

2, H074 02 0608 © 2008, The Hartford Page 1 of 1

PLO09643

 
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 86 of 139

ENDORSEMENT NO: 4

This endorsement, effective 12:01 am, 5/01/15 forms part

5 number = 42: KB 0256935-15

ay
‘i

is#tied to: MADISON MECHANICAL, INC, MADISON MECHANICAL OS CORP.

by: TWIN CITY FIRE INSURANCE CO.

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
AMENDED DECLARATIONS: SPLIT PRIOR OR PENDING DATE
FOR EMPLOYMENT PRACTICES LIABILITY COVERAGE PART

This endorsement modifies insurance provided under:

PRIVATE CHOICE ENCORE"! POLICY

Declarations, Item 5: Liability Coverage Part Elections, is amended as follows:

1. PRIOR OR PENDING DATE for the COVERAGE PART Employment Practices Liability, is deleted and replaced with
the following:
PRIOR OR PENDING DATES
Employment Practices Liability

Prior or Pending Date shall be: 5/01/09 _ Solely with respect to the first $_1-000, 000 of the
Aggregate Limit of Liability under this Liability Coverage Part.

Prior or Pending Date shall be: 5/01/12 , solely with respect to the portion of the Aggregate Limit of
Liability of this Liability Coverage Part that is $1,000,000 in excess of the first $1,000,000

Prior or Pending Date shall be: 0/00/00 , solely with respect to the portion of the Aggregate Limit of
Liability of this Liability Coverage Part that is $ in excess of the first $

il. The Prior or Pending Date stated in COVERAGE FEATURES for the Third Party Liability Coverage of the Employment
Practices Liability Coverage Part, is hereby deleted and replaced with the following:

Third Party Liability Coverage ;
Prior or Pending Date shall be: 5/01/09 , Solely with respect to the first $2,000, 000 of the
Sublimit of Liability under this elected Coverage Feature.

Prior or Pending Date shall be: 5/01/11 , solely with respect to the portion of the Sublimit of Liability of

this elected Coverage Feature that is $1, 000, 000 in excess of the first $1, 000, 000
Prior or Pending Date shall be: 9/00/00 , Solely with respect to the portion of the Sublimit of Liability of

this elected Coverage Feature that is $ in excess of the first $

All other terms and conditions remain unchanged.

AG pe.

David Zwiener, President

 

PE 00 H186 01 0507 © 2007, The Hartford Page 1 of 1

PL009644

 
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 87 of 139

ENDORSEMENT NO: 5
forms part

This endorsement, effective 12:04 am, 5/01/15
a. number = 42: KB 0256935-15

ed to: MADISON MECHANICAL, INC. MADISON MECHANICAL OS CORP.

by: TWIN CITY FIRE INSURANCE CO.

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
AMENDED DECLARATIONS- SPLIT PRIOR OR PENDING DATE
FOR DIRECTORS, OFFICERS AND ENTITY LIABILITY COVERAGE PART

This endorsement modifies insurance provided under:

PRIVATE CHOICE ENCORE“! POLICY

Declarations, item 5: Liability Coverage Part Elections, is amended as follows:

|. PRIOR OR PENDING DATE for the COVERAGE PART Directors, Officers and Entity Liability, is deleted and
replaced with the following: :
PRIOR OR PENDING DATES

Directors, Officers and Entity Liability
Prior or Pending Date shall be: 5/01/09 , Solely with respect to the first $_1,000, 000 of the
Aggregate Limit of Liability under this Liability Coverage Part.

Prior or Pending Date shall be: _ 5/01/11 , Solely with respect to the portion of the Aggregate Limit of
Liability of this Liability Coverage Part that is $1,000,000 in excess of the first $_1,000, 000
Prior or Pending Date shail be: ___0/00/00 , Solely with respect to the portion of the Aggregate Limit of
5 Liabiity of this Liability Coverage Part that is $. in excess of the first $
1. The Prior or Pending Date stated in COVERAGE FEATURES for the Entity Liability Coverage (if elected) of the
Directors, Officers and Entity Liability Coverage Part, is hereby deleted and replaced with the following:

Entity Liability Coverage
Prior or Pending Date shall be: __ 5/01/09 , solely with respect to the first $1,000,000 of the
Aggregate Limit of Liability of this Liability Coverage Part.

Prior or Pending Date shall be: 9/01/11 _ solely with respect to the portion of the Aggregate Limit of
Liability of this Liability Coverage Part that is $3,000,000 in excess of the first

$1,000,000
Prior or Pending Date shall be: ___ 9/00/00 _ solely with respect to the portion of the Aggregate Limit of

Liability of this Liabitity Coverage Part that is $ in excess of the first §

AifBpue

David Zwiener, President

All other terms and conditions remain unchanged.

 

pe 0 H187 01 0507 © 2007, The Hartford Page 1 of 1

PLOO9645

 
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 88 of 139

ENDORSEMENT NO: 6

This endorsement, effective 12:01 am, 5/01/15 forms part

a number 42 KB 0256935-15

ed to: MADISON MECHANICAL, INC. MADISON MECHANICAL OS CORP.

by: TWIN CITY FIRE INSURANCE CO.

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
AMENDED DECLARATIONS- SPLIT PRIOR OR PENDING DATE
FOR FIDUCIARY LIABILITY COVERAGE PART

This endorsement modifies insurance provided under:

PRIVATE CHOICE ENCORE! POLICY

DECLARATIONS, ITEM 5: Liability Coverage Part Elections, is amended as follows:

I. PRIOR OR PENDING DATE for the Fiduciary Liability Coverage Part is deleted and replaced with the following:

PRIOR OR PENDING DATES

Fiduciary Liability
Prior or Pending Date shall be: _ 5/01/09, solely with respect to the first $1,000,000 of the
Aggregate Limit of Liability under this Liability Coverage Part.

Prior or Pending Date shall be: 5/01/11 __, solely with respect to the portion of the Aggregate Limit of Liability of
this Liability Coverage Part that is $1,000,000 in excess of the first $_1, 000,000

Prior or Pending Date shall be: 0/00/00 _, solely with respect to the portion of the Aggregate Limit of ability
of this Liability Coverage Part that is $ in excess of the first $

The Prior or Pending Date stated in COVERAGE FEATURES for the Settlement Program Coverage (if elected) of the
Fiduciary Liability Coverage Part is hereby deleted and replaced with the following:

Settlement Program Coverage Prior or Pending Dates:
Prior or Pending Date shall be: __ 5/91/09 _ solely with respect to the first $100, 000 of the
Aggregate Limit of Liability of this Liability Coverage Part.

Prior or Pending Date shall be: 0/00/00 , solely with respect to the portion of the Aggregate Limit of Liability
of this Liability Coverage Part that is $ in excess of the first $
Prior or Pending Date shall be: 0/00/00 __, solely with respect to the portion of the Aggregate Limit of Liabity
of this Liability Coverage Part that is $ in excess of the first $

All other terms and conditions remain unchanged.

Ail Bpeet

David Zwiener, President

4

J H188 01 0507 © 2007, The Hartford Page 1 of 1

PLO09646

 
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 89 of 139

ENDORSEMENT NO: 7

This endorsement, effective 12:01 am, 5/01/15 forms part
Yeaplicynumber 42 KB 0256935-15

%

issued to: MADISON MECHANICAL, INC. MADISON MECHANICAL OS CORP.

by: TWIN CITY FIRE INSURANCE CO.

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
STATE AMENDATORY INCONSISTENCY ENDORSEMENT
This endorsement modifies insurance provided under the following:
PRIVATE CHOICE ENCORE®!! POLICY
COMMON TERMS AND CONDITIONS are amended by the addition of the following:

* STATE AMENDATORY INCONSISTENCY

in the event that there is an inconsistency between (i) the terms and conditions that are required to meet minimum
standards of a state's law (pursuant to a state amendatory endorsement attached to this Policy) and (ii) any other term
or condition of this Policy, it is understood and agreed that, where permitted by iaw, the Insurer shall apply those
terms and conditions of (j) or (if) that are more favorable to the Insured.

2

All other terms and conditions remain unchanged.

Apia

David Zwiener, President

4
2, H276 01 0507 © 2007, The Hartford . Page 1 of 1

PLO09647

 
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 90 of 139

ENDORSEMENT NO: 8

This endorsement, effective 12:01 am, §/01/15 forms part

3. number 42 KB 0256935-15

isSted to: : MADISON MECHANICAL, INC. MADISON MECHANICAL OS CORP.

by: TWIN CITY FIRE INSURANCE CO.

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
EMPLOYEE DATA PRIVACY LIABILITY ENDORSEMENT
(EMPLOYMENT PRACTICES LIABILITY COVERAGE PART)

This endorsement modifies insurance provided under:
PRIVATE CHOICE ENCORE!! POLICY
EMPLOYMENT PRACTICES LIABILITY COVERAGE PART section Ii. DEFINITIONS, is amended as follows:

|. Definition (D) “Employment Practices Wrongful Act,” sub-paragraph {iv) is deleted and replaced with the
following:

{iv) employment-related: defamation, misrepresentation or invasion privacy including any Employee Data Privacy
Wrongful Act.

ll. The fotlowing definitions are added:
e “Employee Data Privacy Wrongful Act" means either:

(1) The failure to prevent any unauthorized access to or use of, data containing Private Employment
{nformation of any Employee or applicant for employment with the Insured Entity.

a (2) The failure to notify any Employee or applicant for employment with the Insured Entity, of any actual or
2 potential unauthorized access to or use of Private Employment information of any Employee or
applicant for employment with the Insured Entity, if such notice was required by state or federal regulation

or statute.

« “Private Employment information” means any information regarding an Employee or applicant for
employment with the Insured Entity, which is collected or stored by an Insured for the purposes of
establishing, maintaining or terminating an employment relationship.

All other terms and conditions remain unchanged.

M

Neal S. Wolin, President & COO

2 H629 00 0709 © 2009, The Hartford _ Page 1 of 1

PL009648
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 91 of 139

ENDORSEMENT NO: 9

This endorsement, effective 42:01 am, 5/01/15 forms part
ofoolicy number 42 KB 0256935-15

issded to: MADISON MECHANICAL, INC. MADISON MECHANICAL OS CORP.

by: TWIN CITY FIRE INSURANCE CO.

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
WORKPLACE BULLYING COVERAGE
(EMPLOYMENT PRACTICES LIABILITY COVERAGE PART)

This endorsement modifies insurance provided under:

PRIVATE CHOICE ENCORE“!! POLICY

EMPLOYMENT PRACTICES LIABILITY COVERAGE PART section Il., DEFINITIONS, (D) “Employment Practices
Wrongful Act,” is amended to include any actual or alleged bullying in the workplace.

Ail other terms and conditions remain unchanged.

a.

@
. Juan Andrade, President & COO

*85 00 0111 © 2011, The Hartford Page 1 of t

 

PLO09649

 
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 92 of 139

ENDORSEMENT NO: 10

This endorsement, effective 12:01 am, 5/01/15 forms part
olicy number 42 KB 0256935-15

issued to: MADISON MECHANICAL, INC. MADISON MECHANICAL OS CORP.

by: TWIN CITY FIRE INSURANCE CO.

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
MARYLAND AMENDATORY ENDORSEMENT

This endorsement modifies insurance provided under the following:

PRIVATE CHOICE ENCORE“! POLICY
1. DECLARATIONS, ITEM 7. EXTENDED REPORTING PERIOD, is deleted and replaced by the following:

ITEM 7: Extended Reporting Period:
Option 1
{A) Duration: Unlimited

(B) Premium*: 750%

Option 2
(A) Ouration: 12 months

(B) Premium*: 100%

* Premium for the Extended Reporting Period elected shail be the indicated percentage of the sum of
the annual premium specified for ali Liability Coverage Parts plus the annualized amounts of any
additional premiums charged during the Policy Period. The Extended Reporting Period is not
available for the Non-Liability Coverage Parts.

fl. COMMON TERMS AND CONDITIONS, Section IX. EXTENDED REPORTING PERIOD, paragraph (A), is
amended to include the following:

The Insured will have multiple Extended Reporting Period options. One option will be for an untimited Extended
Reporting Period.

“til. COMMON TERMS AND CONDITIONS, section XVII. ACTION AGAINST THE INSURER , Solely with respect to the
Crime Coverage Part and the Kidnap And Ransom/Extortion Coverage Part is deleted and replaced by the

following:
XVIL. ACTION AGAINST THE INSURER

Solely with respect to the Crime Coverage Part:

elle HO004 01 1011 © 2011, The Hartford Page 1 of 2

PLO09650
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 93 of 139

ENDORSEMENT NO: 10

° (A) No legal action shall be taken against the Insurer involving loss unless the Insured has complied with
all the terms of this Policy; and

(B) No legal action shall be taken against the Insurer involving loss until 90 days after the insured has
filed proof of loss with us; and

& oe)

(C) No legal action shall be taken against the Insurer involving loss unless such action is brought within 3
years from the date of the accrual thereof.

Solely with respect to the Kidnap And Ransom/Extortion Coverage Part:
No suit, action or proceeding for recovery of any claim under this policy shall be sustainable in any court of

law, equity or other tribunal unless all the requirements of this Policy shall have been complied with and
the same be commenced within 3 years from the date of the accrual thereof.

All other terms and conditions remain unchanged.

Dna aA President

i
am HO004 01 1011 © 2011, The Hartford Page 2 of 2

PL009651

 
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 94 of 139

ENDORSEMENT NO: 11

This endorsement, effective 12:01 am, §/01/15 forms part

3. number 42 KB 0256935-15
isSued to: MADISON MECHANICAL, INC. MADISON MECHANICAL OS CORP.

by: TWIN CITY FIRE INSURANCE CO.

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
DECEPTION FRAUD ENDORSEMENT
(CRIME COVERAGE PART)

This endorsement modifies insurance provided under the following:
PRIVATE CHOICE ENCORE!! POLICY

The Crime Coverage Part is amended as follows:
|. Section l. INSURING AGREEMENTS, is amended by the addition of the following:

DECEPTION FRAUD

The Insurer will pay for loss of Money or Securities resulting from Deception Fraud, subject to the Limit of
insurance and Retention stated in the SCHEDULE below.

® Deception Fraud SCHEDULE
Limit of Insurance $15,000 Retention $5,000
The above Limit of Insurance and Retention apply per Occurrence.

Il. Section IV. DEFINITIONS, is amended by the addition of the following:

¢ Deception Fraud means the intentional misleading of a person to induce the Insured to part with Money
or Securities by someone pretending to be an Employee, owner of the Insured or one of the following

business relations:
(1) A Vendor;
(2) A Customer,
(3) A Custodian; or
(4) A Messenger.
« Customer means a natural person or entity for whom the Insured provides goods or services.
e Vendor means a business entity that sells goods or services to the Insured.
it. Section V. EXCLUSIONS, is amended in the following manner.

(1) Exclusion (8) is deleted and replaced with the following:

Loss resulting from Theft, Deception Fraud or Forgery committed by any partner of an insured
whether acting alone or in collusion with others; provided that, if such Theft or Forgery would
otherwise be covered under INSURING AGREEMENTS 1 or 2, this exclusion shall not apply to the
extent coverage under this coverage section is excess of the amount of such partner’s percentage

ao H709 00 1014 © 2014, The Hartford Page 1 of 3

PLOO9652

 
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 95 of 139

ENDORSEMENT NO: li

ownership of such Insured, on the day immediately preceding the date of discovery, multiplied by
such Insured's total assets as reflected in such insured’s most recent audited financial statements.

(2) Exclusion (C) is deleted and replaced with the following:

Loss resulting from Theft, Deception Fraud or any other dishonest or criminal act committed by any
of the insureds’ Employees, managers, directors or trustees whether acting alone or in collusion with
other persons or while performing services for any Insured or otherwise, except when covered under

Insuring Agreement 1.
(3) Exclusion (E) is amended to include the following:
This exclusion shall not apply to the Deception Fraud Insuring Agreement
(4) The following exclusions are added:

« Loss or damage resulting directly or indirectly from Deception Fraud. This exclusion shall not apply to
the Deception Fraud Insuring Agreement.

 

e Loss or damage:
{1) resulting from Theft by an Employee;
(2) resulting from Forgery or alteration of:

{a) checks, drafts, promissory notes, or similar written promises, orders or directions to pay a
sum certain in Money; or
(b) written instruments required in conjunction with any credit, debit or charge card;

(3) directly related to the use of any computer to fraudulently cause a transfer of Money or Securities from
inside the Premises or Banking Premises;

(4) resulting from Funds Transfer Fraud;

(5) resulting from the Insureds having accepted in good faith and. in the regular course of business, in
. 9 exchange for merchandise, Money or services:
(a) money orders issued by any post office, express company or bank in any country that are not paid
upon presentation: or
(b) Counterfeit paper currency of any country;

(6) resulting from any investments in Securities or ownership in any corporation, partnership, real property, or
similar instrument, whether or not such investment is genuine; ©

(7) resulting from the failure, malfunction, inadequacy or illegitimacy of any product or service, including in the
advertisement or labelling thereof;

(8) resulting from the failure of any party to perform, in whole or in part, under a contract;

(9) resulting from gambling, game of chance, Jottery or similar game; and

(10) resulting from any party's use or acceptance of any credit card, debit or similar instrument, whether or not
genuine.

This exclusion shall apply only to the Deception Fraud Insuring Agreement.

e Loss of or damage to Other Property. This exclusion shail apply only to the Deception Fraud insuring
Agreement.

e Loss of Money or Securities:
(1} outside the Premises in the care and custody of a Messenger or an armored motor vehicle company; or

(2) inside the Premises or Banking Premises resulting directly from disappearance or destruction.
This exclusion shall apply only to the Deception Fraud insuring Agreement.

Do H709 00 1014 © 2014, The Hartford Page 2 of 3

PL009653

 
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 96 of 139

ENDORSEMENT NO: il

André A. Dode “al 6

All other terms and conditions remain unchanged.

 

H709 00 1014 © 2014, The Hartford Page 3 of 3

PL009654

 
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 97 of 139

ENDORSEMENT NO: 12

 

This endorsement, effective 12:01 am, 5/01/15 forms part
42 KB 0256935-15

issued to: MADISON MECHANICAL, INC. MADISON MECHANICAL OS CORP.

by: TWIN CITY FIRE INSURANCE CO.

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
INCLUDE COVERAGE FOR VIRTUAL CURRENCY - SUBLIMITED
(CRIME COVERAGE PART)

This endorsement modifies insurance provided under the following:

PRIVATE CHOICE ENCORE!! POLICY

The Crime Coverage Part is amended as follows:

1. Section Il. UMIT OF INSURANCE, is amended by the addition of the following:

Any coverage for loss of Virtual Currency under this Policy is subject to a sublimit of $15,000 per Occurrence,
which sublimit is part of and not in addition to any other applicable Limit of insurance under this Policy.

I. Section If. RETENTION, is amended by the addition of the following:

> The foregoing notwithstanding, any coverage for loss of Virtual Currency under this Policy is subject to a Retention
Amount of $5,000 per Occurrence.

lil. Section IV. DEFINITIONS, (M) Money is amended by the addition of the following:
Money shall also include Virtual Currency.
IV. Section [V. DEFINITIONS, is amended by the addition of the following:

e = ‘Virtual Currency" means a virtual or digital representation of value that is not issued by a central bank or a
public authority, but may be accepted as a means of payment and can be transferred, stored or traded
electronically, whether or not it is recognized as, or exchangeable for, legal tender.

V. Section VI, GENERAL CONDITIONS, (L), VALUATION, is amended by the addition of the following:

e The foregoing notwithstanding, in the event of loss of Virtual Currency covered under this Policy, the Insurer
May, at its option:

{1) tender the value of the Virtual Currency in actual currency of the country in which the loss was sustained,
or in the United States of America dollar equivalent, by taking the weighted average of the values of Virtual
Currency in such actual currency as posted on the three largest relevant Virtual Currency exchanges,
based on the volume of Virtual Currency exchanged, as of 12:00 PM EST on the day the loss is

discovered; or

 

PE"00 H710 00 1014 © 2014, The Hartford Page 1 of 2

PLOO9655

 
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 98 of 139

ENDORSEMENT NO: 12

(2) replace the quantity of Virtual Currency of such loss.
9

All other terms and conditions remain unchanged.

André A. Dmae 4 President 0

2, H710 00 1014 © 2014, The Hartford Page 2 of 2

PLOO9656

 
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 99 of 139

ENDORSEMENT NO: 13

This endorsement, effective 12:01 am, 5/01/15 forms part
a number = 42::« KB -0256935-15

&

issUed to: MADISON MECHANICAL, INC. MADISON MECHANICAL OS CORP.

by: TWIN CITY FIRE INSURANCE CO.

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
AMEND MAILING ADDRESS FOR NOTICE ENDORSEMENT

I. tice j i c
A. Anotice of any Claim or Wrongful Act shail be given in writing to the foltowing:

Via mail: The Hartford
Claims Department
Hariford Financial Products
277 Park Avenue, 15" Floor
New York, New York 10172
or
Via email: HFPClaims@thehartford.com
or

Via Facsimile: (917) 464-6000

g—8. Where it is stated in the policy or declarations page that a notice of any Claim or Wrongful Act shall be given in
» writing to The Hartford, Hartford Plaza, Hartford CT 06115, it shall be deleted and replaced with the following:

Notice of any Claim or Wrongfut Act shall be given in writing to the following:
Via mail: The Hartford
Claims Department
Hartford Financial Products
277 Park Avenue, 15" Floor
New York, New York 10172

or
Via email: HFPClaims@thehartford.com
or
Via Facsimile: (917) 464-6000
il. Ali Other Notices
A. Alt notices other than a notice of Claim or Wrongful Act shail be given in writing to the following:
The Hartford ,
Product Services

Hartford Financial Products
277 Park Avenue, 15" Floor
New York, New York 10172

  

12°00 HO09 01 0708 © 2008, The Hartford Page 1 of 2

PLOO9657

 
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 100 of 139

ENDORSEMENT NO: = 13

B. With the exception of notice of a Claim or Wrongful Act, where it is stated in the policy or declarations page -
that a notice shall be given in writing to The Hartford, Hartford Plaza, Hartford CT 06115 shall be deleted and

repiaced with the following:
@ All notices other than a notice of Claim or Wrongful Act shall be given in writing to the following:
The Hartford
Product Services
Hartford Financial Products
277 Park Avenue, 15" Floor
New York, New York 10172

All other terms and conditions remain unchanged.

4
:
iN

X-.

Juan Andrade, President & COO

© 2008, The Hartford Page 2 of 2

 

PLOO9658

 
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 101 of 139

ENDORSEMENT NO: 14

 

This endorsement, effective 12:01 am, 5/01/15 forms part
Yeaplicy number 42 KB 0256935-15

issued to: MADISON MECHANICAL, INC. MADISON MECHANICAL OS CORP.

by: TWIN CITY FIRE INSURANCE CO.

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
NUCLEAR LIABILITY EXCLUSION

This endorsement modifies insurance provided under the following:
PRIVATE CHOICE ENCORE"! POLICY

If purchased:

1. DIRECTORS, OFFICERS AND ENTITY LIABILITY COVERAGE PART, section ['V. EXCLUSIONS APPLICABLE
TO ALL INSURING AGREEMENTS, is amended to add:

e in connection with any Claim based upon, arising from, or in any way related to any:

1. discharge, dispersal, release or escape of nuclear material, nuclear waste or radiation or any threat of such
discharge, dispersal, release or escape; or

® 2. direction, request or voluntary decision to test for, abate, monitor, clean up, remove, contain, treat, detoxify or
: neutralize nuclear material, nuclear waste or radiation;

provided that this exclusion shail not apply to any Derivative Action otherwise covered under Insuring Agreement
{A).

ll, FIDUCIARY LIABILITY COVERAGE PART, section Ill, EXCLUSIONS APPLICABLE TO ALL INSURING
AGREEMENTS, (A), and MISCELLANEOUS PROFESSIONAL LIABILITY COVERAGE PART, section IV.

EXCLUSIONS, are amended to add:
e in connection with any Claim based upon, arising from, or in any way related to any:

1. discharge, dispersal, release or escape of nuclear material, nuclear waste or radiation or any threat of such
discharge, dispersal, release or escape; or

2. direction, request or voluntary decision to test for, abate, monitor, clean up, remove, contain, treat, detoxify or

neutralize nuclear material, nuclear waste or radiation;

David Zwiener. President

All other terms and conditions remain unchanged.

2D, HO88 01 0507 © 2007, The Hartford Page 1 of 1

PLOO9659

 
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 102 of 139

ENDORSEMENT NO: 15

This endorsement, effective 12:01 am, ~ §/01/15 forms part
licy number 42 KB 0256935-15

issued to: MADISON MECHANICAL, INC. MADISON MECHANICAL OS CORP.

by: TWIN CITY FIRE INSURANCE CO.

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
MARYLAND CANCELLATION AND NONRENEWAL ENDORSEMENT

Wherever used in this endorsement: 1) “insurer” means the insurance company which issued this policy; and 2) “Insured”
means the Name of {nsured, Name of Company, Name of Partnership, Parent Company, Name of Insured Plan or Trust,
Name of Insured Entity, Named Entity, Named Real Estate Investment Trust(s), Name of Sponsor Company or insured
Stated in [TEM A or [TEM 1 of the Declarations Page.

1,

LN

H

af

? 9 HOO3 04 0809 © 2009, The Hartford Page 1 of 2

The Cancellation provision of this Policy is deleted and replaced by the following:

NOTICE OF CANCELLATION

A.

F.

The Insured shown in the Declarations may cancel this Policy by mailing advance written Notice of Cancellation to
the insurer stating when thereafter such cancellation shall be effective.

The Insurer may only cancel this policy for nonpayment of premium. The insurer may cancel this policy by mailing
to the Insured written Notice of Cancellation at least ten (10) days before the effective date of cancellation.

The Insurer will mail its notice to the Insured’s last mailing address known to the Insurer. Notice of Cancellation will
State the specific reasons for cancellation.

Notice of Cancellation will state the effective date of cancellation. The Policy Period will end on that date.

If this Policy shall be cancelled by the Insured, the Insurer shall retain the customary short rate proportion,
which is ninety (90) percent of the pro-rata premium hereon, except as otherwise provided in this Policy. if the
insurer cancels this Policy, the Insurer shall retain the pro rata proportion of the premium hereon. However, if
this Policy is financed by a premium finance company and the Insurer or the premium finance company or the
insured cancels the Policy, the refund of any gross unearned premiums will be computed pro rata excluding any
expense constant, administrative fee or nonrefundable charge filed with and approved by the insurance
commissioner. The cancellation will be effective even if we have not made or offered a refund.

A certificate of mailing will be proof of mailing and sufficient proof of notice.

The following provision is added:
NOTICE OF NONRENEWAL

A.

B.

if the insurer decides not to renew this Policy, it will mail or deliver to the Insured shown in the Deciarations written
Notice of the Nonrenewal not fess than forty-five (45) days before the expiration date or anniversary date of this

Policy,

A certificate of mailing will be proof of mailing and sufficient proof of notice.

PLOO9660
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 103 of 139

ENDORSEMENT NO: 15

 

All other terms and conditions remain unchanged.

AA

Juan Andrade, Prosident & COO

Do H003 04 0809 © 2009, The Hartford Page 2 of 2

PLOO9661

 
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 104 of 139

Named Insured: MADISON MECHANICAL, INC. MADISON MECHANICAL OS CORP.
Policy Number: 42 KB 0256935-15

ctive Date: 5/01/15
0. TWIN CITY FIRE INSURANCE CO.

TERRORISM RISK INSURANCE ACT
CONFIRMATION OF ACCEPTANCE OF CERTIFIED ACTS OF TERRORISM

We previously notified you that in accordance with the federal Terrorism Risk Insurance Act, as amended (TRIA), we must
make “certified acts of terrorism’ coverage availabie in the policies we offer.

The terrorism coverage as defined by the Act does not apply to Crime or Miscellaneous Professional Liability coverage
parts, if any or all of those coverage parts are elected under this policy.

“Certified act of terrorism’ means an act that is certified by the Secretary of the Treasury, in concurrence with the
Secretary of State and the Attorney General of the United States, to be an act of terrorism. The criteria contained in TRIA

for “certified act of terrorism” include the following:

1. The act results in insured losses in excess of $5 million in the aggregate, attributable to all types of insurance
subject to TRIA; and

2. The act results in damage within the United States, or outside the United States in the case of certain air
carriers or vessels or the premises of an United States mission; and

3. The act is a violent act or an act that is dangerous to human life, property or infrastructure and is committed by
an individual or individuals acting as part of an effort to coerce the civilian population of the United States or to
influence the policy or affect the conduct of the United States Government by coercion.

The United States Depariment of the Treasury will reimburse insurers for 85% of that portion of insured losses
attributable to certified acts of terrorism that exceeds the applicable insurer deductible. However, if aggregate insured
losses under TRIA exceed $100 billion in a Program Year (January 1 through December 31) the Treasury shall not make
any payment for any portion of the amount of such losses that exceeds $100 billion. The United States government has

not charged any premium for their participation in covering terrorism losses.

If aggregate insured losses altributable to terrorist acts certified under TRIA exceed $100 billion in a Program Year
(January 1 through December 31) and we have met, or will meet, our insurer deductible under TRIA, we shall not be liable
for the payment of any portion of the amount of such losses that exceeds $100 billion. In such case, your coverage for
terrorism losses may be reduced on 6 pro rata basis in accordance with procedures established by the Treasury, based
on its estimates of aggregate industry losses and our estimate that we will exceed our insurer deductible. In accordance
with the Treasury’s procedures, amounts paid for losses may be subject to further adjustments based on differences

between actual losses and estimates.

At that time we advised you that you will not be required to pay a premium for “certified acts of terrorism” coverage at this
time. As a result of our notification, you have accepted “certified acts of terrorism” coverage. If, upon renewal of your
policy, a premium is going to be charged for “certified acts of terrorism” coverage, we will provide you with notification of

what that premium will be.

a 10 HOSE 02 0212 © 2012, The Hartford Page 1 of 1
Includes copyrighted material of Insurance Services Office, Inc. with its permission

PLOO9662
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 105 of 139

 

THE

Producer Compensation Notice HARTFORD

You can review and obtain information on The Hartford's
producer compensation practices at www.thehartford.com
or at 1-800-592-5717.

. 9 F-5267-0
HR 00 HO93 00 0207 © 2007, The Hartford Page 1 of 1

42 KB 0256935-15 5/01/15

PLOO9663
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 106 of 139

SCARLETT, CROLL & MYERS, P.A.

ArTronnavs Ar Law
SUITE 600
201 NORTH CHARLES STREET
BALTIMORE, MARYLAND 21201 -4110

(410) 468-3100
Tarerax (410) 332-4026

ROBERT B. SCARLETT* VIRGINA OFFICE:
ANOREW M. CROLL 818 KING STREET
MICHAEL 8. MYERS SUITE 400

RScariett@ScarienCroll.com ALEXANDRIA, VIRGINIA 22314
November 11, 2015

© Avae Aowrrvan iw D.C.

‘VIA FEDERAL EXPRESS
Mr. Glenn A. Haslam

12154 Mt. Albert Road
Ellicott City, MD 21042 —

Mr. Gary Garofalo
- 2818 Hunt Valley Drive
Glenwood, MD 21738

Mr. Richard Lombardo
3194 Danmark Drive
West Friendship, MD 21794

Mr. Lawrence Kraemer
c/o Harkins Builders, Inc.
2201 Warwick Way
Marriottsville, MD 21104

Mr. Richard G. Arnold
2929 Excelsior Springs Court
Ellicott City, MD 21042

Re: Robert J. Buczkowski and Madison Mechanical, Inc.
Gentlemen:

The undersigned represents Robert Buczkowski with respect to his interests in Madison
Mechanical OS Corp., which owns directly, or indirectly Madison Mechanical, Inc. and Madison

Contracting, LLC. It is my understanding the ownership of Madison Mechanical OS Corp.
(“Madison Mechanical”) is as follows:

{00162128 .DOCX.1)

 
a

Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 107 of 139

Mr. Glenn A. Haslam
Mr. Gary Garofalo

Mr. Richard Lombardo
Mr. Lawrence Kraemer
Mr. Richard G. Amold

November 11, 2015

Page 2
Glenn A. Haslam - 54%
Gary Garofalo - 13%
Richard Lombardo - 10%
Lawrence Kraemer - 10%
Robert Buczkowski - 13%

Is also my understanding from my client that Madison Mechanical is currently operating
and has assets, primarily being accounts receivables, trucks other fixed assets. In addition to
these assets, Madison Mechanical also has work in progress.

it has come to my client’s attention that a new limited liability company was formed on
August 20, 2015 known as Madison Mechanical Contracting, LLC. The ownership of this
company is divided among the following:

Glenn A. Haslam
Gary Garofalo
Richard Lombardo
Lawrence Kraemer
Richard G. Arnold

It appears to my client that the purpose of Madison Mechanical Contracting, LLC is to
divert the business and client base of Madison Mechanical for the benefit of Madison Mechanical
Contracting, LLC and to the detriment of Madison Mechanical. If that is true, please consider this
letter notice that such action could be considered legally improper in that such a diversion is a
diversion of business opportunity directly and financially harming my firm’s client. On initial
review, such actions, if true, could lead to a cause of action for breach of fiduciary duty,
interference with a contractual relationship, interference with an economic relationship, civil
conspiracy and other potential causes of action. I am especially suspicious that this diversion of
corporate opportunity and contracts is an objective of Madison Mechanical Contracting, LLC
simply by the fact that the name of Madison Mechanical and Madison Mechanical Contracting,
LLC are so similar.

If it is your plan to divert the contracts and corporate opportunity of Madison Mechanical,
please consider this letter putting you on notice of the potential litigation liability of such actions
both on a corporate and personal level. Please cease and desist any such action to divert any
corporate opportunity that Madison Mechanical has to either yourselves or Madison Mechanical
Contracting, LLC without the consent of my firm’s client, Robert Buczkowski.

(00162128, DOCXx. 1}
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 108 of 139

Mr. Glenn A. Haslam
Mr. Gary Garofalo

Mr. Richard Lombardo
Mr. Lawrence Kraemer
Mr. Richard G. Amold
November 11, 2015
Page 3

My client has made it clear to me that he does not want to enter into civil litigation, given
his long-standing relationship with each of you. He would prefer to sit down and try to work out
any potential differences while at the same time preserving his thirteen percent (13%) interest in
Madison Mechanical. I would suggest that each of you take this letter to your respective
attorneys so they can advise you as to the law on this matter and then call me so we can schedule a
convenient date and time to further discuss the issues set forth in this letter. Once again, I must
emphasize that my client would rather discuss these matters with each of you and try to resolve the
differences between the parties in an amicable fashion.

Please either contact me or have your counsel contact me within thirty (30) days from the
date of this letter to avoid potential legal action.

I will look forward to working with each of you.

Very truly yours,

 

RBS/akr
cc: Robert Buczkowski (via email)

(00162126 .pocx.1)
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 109 of 139

THE

HARTFORD

Michael $. Knox, JD. RFLU
Commetciai 080
Hoetford Financial eraducts

April 19, 2017

i BBSCLaw.com

 

By email only: gr
Gary R. Jones, Esq.

Baxter, Baker, Sidle, Conn & Jones, P.A.
120 E. Baltimore Street

Suite 2100

Baltimore, MD 21202-1643

  

Insured: Madison Mechanical, Inc.
Insurer: Twin City Fire Insurance Company
Coverage: Private Choice Ovation
Policy No.: 42 KB 0256935-15
42 KB 0256935-16
Policy Period: S/V/AIS — 5/1/16
S/V/16 — 5/1/17
Matter: Robert Buczkowski
Our File No.: 16413079

Dear Mr. Jones,

This will supplement our coverage letter of October 18, 2016, which is incorporated herein by
reference. In that letter, as you know, Twin City Fire Insurance Company (“Twin City”)
analyzed potential coverage in response to the submission by Madison Mechanical, Inc.
(“Madison”) of a lawsuit captioned Robert Buczkowski v. Madison Mechanical Contracting,
LLC, in the Circuit Court for Baltimore County, Maryland (Case No. 03-C-16-005782)(the
“Action”). Subject to its reservation of rights, Twin City agreed to provide a defense of the
Action for the Insured Entit{ies)' and Insured Persons. Twin City also requested a copy of a
demand letter dated November 11, 2015 from Robert Buczkowski, the claimant, in which he
alleged (through counsel) that the members of Madison Mechanical Contracting (“MMC”) were
wrongfully diverting business and corporate opportunities from Madison Mechanical, Inc.
(“Madison Mechanical”) and Madison Mechanical OS (“Madison OS”) Corp. and demanded that
the members cease this allegedly wrongful conduct (the “November 11, 2015 Demand Letter”).

The November | 1 Demand Letter was not provided to us unti] February 27, 2017. We take this
opportunity to update our October 18 letter based upon the November 11, 2015 Demand Letter.

 

' Bolded and capitalized terms herein are defined in the Policy.

277 Park Avenue, 34> Foor
New York. NY 10172
Telephane 712 277.0859
Facsimije 917 464-6637

Copyright © 2017 by The Martlord. Classification: Publicly A fe for app d distribution. All rights ce: ,
No part of this document may be reproduced, published or posted withoxx the permission of The Hertfoe noel. knox Sthenartlard.com

 

 

 
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 110 of 139

Gary R. Jones, Esq.
April 19, 2017
Page 2

In the letter, Buczkowski (through counsel) alleges that the ownership of Madison OS
Corporation is as follows:

Glenn A. Haslam - 54%
Gary Garofalo - 13%
Richard Lombardo -- 10%
Lawrence Kraemer - 10%
Robert Buczkowski - 13%

Buczkowski also alleges that MMC is a new limited liability company that was formed on
August 20, 2015 with ownership divided among the following persons:

Glenn A. Haslam
Gary Garofalo
Richard Lombardo
Lawrence Kraemer
Richard G. Armold

In the November 11, 2015 Demand Letter, Buczkowski alleges that the purpose of MMC is to
divert the business and client base of Madison Mechanical to MMC. He demands that any such
diversion cease and desist and threatens to file litigation unless a settlement is reached that
preserves his 13% interest in Madison Mechanical.

The November | 1 Demand Letter constitutes a Claim under the Policy, and it was first made
during the 2015 Policy (effective from 5/1/15 — 5/1/16), not the 2016 Policy (effective 5/1/16 -
5/1/17). Accordingly, because it now is clear that Buczkowski’s Claim was not first made
during the 2016 Policy Period, Twin City denies coverage, both for the Demand Letter and the
ensuing and interrelated Action, under the 2016 Policy. (As you know from our prior
correspondence, we were previously handling this matter under the 2016 Policy based on the
service date of Buczkowski’s Action).

While no coverage is available for the Claim under the 2016 Policy, on behalf of our Insureds,
Twin City takes this opportunity to consider the potential for coverage under the Twin City
Policy that was in effect when the November 1], 2015 Demand Letter was received: the 2015

Policy.
The Policies
2015 Policy
“Madison Mechanical, Inc. Madison Mechanical OS Corp.” is the Named Entity under the 2015

Policy. The Policy Period is 5/1/15 — 5/1/16. The combined aggregate limit of liability for all
Liability Coverage Parts is $2,000,000. There is a $10,000 retention under the Directors,

Copyright © 2017 by The Martlord. Classification: Publicly for bution. All nghis reserved.
No part of Wve docuntert may be raatacuewd, powtshed or poaked athe! fe rerio hee
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 111 of 139

Gary R. Jones, Esq.
April 19, 2017
Page 3

Officer and Entity Liability coverage part (the “D&O coverage part”) for Entity Liability
Coverage and Corporate Reimbursement of Insured Persons. There is a $15,000 retention
under the Employment Practices Liability coverage part (the “EPL coverage part’).
Endorsement No. 3 added Madison Contracting, LLC as a Subsidiary. Endorsement No. 16
added Madison Mechanical Contracting, LLC as a Subsidiary, effective on 1/1/16.

2016 Policy

Madison Mechanical, Inc. is the Named Entity under the 2016 Policy. The Policy Period is
5/1/16 — 5/1/17. Madison Mechanical OS Corp. and Madison Mechanical Contracting LLC were
named as Subsidiaries in Endorsement No. 2. Endorsement No.18 deleted Endorsement No. 2
and replaced it with Endorsement No. 19, which provides that the definition of Subsidiary is

amended by the addition of the following:

® Madison Contracting, LLC
¢ Madison Mechanical Contracting, LLC
© Madison Mechanical OS Corp.

The combined aggregate limit of liability for all Liability Coverage Parts is $2,000,000. There
is a $10,000 retention under the D&O coverage part for Entity Liability Coverage and Corporate
Reimbursement of Insured Persons. There is a $15,000 retention under the EPL coverage part.

Coverage Analysis

As noted above, the November 11, 2015 Demand Letter from Buczkowski is a Claim under the
Policy, and it was made during the 2015 Policy (effective from 5/1/15 — 5/1/16). Section X of
the terms and conditions of that Policy (“Interrelationship of Claims”) provides in relevant part

as follow:

All Claims based upon, arising from of in any way related to the same Wrongful Act or Interrelated Wrongful
Acts shall be deemed to be a single Claim for all purposes under this Policy first made on the eartiest date that:

{A) any of such Claims was first made, regardless of whether such daie is before or duting the Policy Period;

Our letter of October 18, 2016 discussed in some detail the lawsuit captioned Robert
Buczkowski v. Madison Mechanical Contracting, LLC, in the Circuit Court for Baltimore
County, Maryland (Case No. 03-C-16-005782). The lawsuit and the November 11, 2015
Demand Letter from Buczkowski are based upon, arising from, and related to the same
Wrongful Act or Interrelated Wrongful Acts, namely, the alleged diversion of corporate
opportunities from Madison Mechanical to MMC and the oppression of Buczkowski as a
minority shareholder in Madison Mechanical. Therefore they are deemed to be a single Claim
first made on the earliest date that any of such Claims was first made, which was November 11,

2015, the date of the Buczkowski Demand Letter.

‘Copyright © 2017 by The Hartiord. Ci ion: Publicly for approved distribution. All rights reserved.
No pert of this document may be reproduced, published or posted without the permission of The Hartlord.

 
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 112 of 139

Gary R. Jones, Esq.
April 19, 2017
Page 4

Prior Knowledge or Information

Madison Mechanical Contracting LLC submitted a Private Company Application to Twin City
dated 12/29/15 indicating that Madison Mechanical Contracting was a new operation effective
1/1/16 with projected revenue of $15m as a Mechanical and HVAC Contractor. The application
had the following questions and answers with respect to prior knowledge:

3. PRIOR KNOWLEDGE

&) Answer the following quesiion tary covragn arty pre a gl comeage ft puiatd ot ia
within 36 months of the date that this application le executed:
With respect to each coverage Currently purchased, did any Appiicent or any natural person for whom insurance is

intanded have any knowledge or inforrration, ea ofthe “dele coverage fret purcheead,” of any error, misstatement,
misleading statement, oct omiadion, Reales, breach of ny or ther meer tet may aie reg or CARS have given

fenton cake?
, [res i

EVES,” provide full detalls (etiach a separate shoot necessary),

 

 

 

b. The tong un nav eps een iF a vt nefuding
requesting coverage which iz not curently purchased.

Does an Applicant or any natural person for whoen Insurance ls indented heve ery knowdedge or information of
any error, misstatement, misleading element, act, omission, rege, breech of yo other mae that may ge

dse to a aim?
Dre [fo

it “VES.” provide full deledts (attach a peparate sheet if necessary).

 

ROM, ‘ORTH ANY WAY RELATING TO BUCH ERROR, MISSTATEMENT, MISLEADING STATEMENT. ACT, OMISS °

HR 00 H102 00 1714 © 201d, The Hartford Page 2 of 11

 

 
 
 
 

EXCLUDED FROM COVERAGE REQUESTED. HOWEVER, THIS EXCLUBK LL. APPA OER A SPECIFIC
VERAGE PART ONLY.TO. IME EXTENT.THATAHE

LECT, BREACH OF DUTY OR OTHER MATTER, OF. ahice HERE snowmen on INFORMATION a
TS” PURCHASED FOR THAT COVERAGE PAR

 

Copyright © 2017 by The Hanttord. Classifi Publicly Available for ap external distribution. All rights reserved.
No part of this document may be reproduced, published or posted without the permission of The Hartford.

 
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 113 of 139

Gary R. Jones, Esq.
April 19, 2017
Page 5

The application had the following questions and answers with respect to loss history:

9 LOSS HEBTORY (RENEWAL APPLICANTS OF THE HARTFORD NEED NOT ANSWER THIS QUESTION).

U-YES" to any ofthe queebors boom, fl Gotta wil be required ;

Wit respec othe Apptoants and any natural person for whom thi Insurance fs eerie:

2) Have ter Deen ary ach oer en ort yf win fa sep (]yes [7tto
Ofte coverade requested? ”

b} sus any Inner canceted of usd o renew any iecors end Ofer, Employnet []ves (afte
Practices, Fiduciary, Crime, Kidnap) Raneom or simer Insurance within, the past 36 ”

* MISSOURI APPLICANTS NEED NOT REPLY.

Applicable to Lieblity Coverage Parts Onty:

c} Are there any pending claims or demande against an Appliosnt or any natural parson lor [ves SANo
‘whorh thia insurance is intended that may fall within the scope of coversge afforded by
any previously or currently purchased Insurance policy?

4) Has an Applicant or any natural person for whom this insurance is intended given notice «= []Yes No
under the provisions of uny other previously or currently purchased insurance policy of ™
any facts or circurnetances which may give dee to a claien sgainst any of them?

 

 

Based on these representations in the Application, Twin City agreed to its Insureds’ request to
add Madison Mechanical Contracting to the 2015 Policy effective on 1/1/16 pursuant to

Endorsement No. 16.

The answers to question 3 (seeking information regarding the Insureds’ “Prior Knowledge”) and
question 9 (seeking information regarding the Insureds’ “Loss History”) on the Application
were not accurate. Indeed, based upon the November 11, 2015 Demand Letter recently provided
to Twin City in response to its October 18, 2016 request, it is clear that the Applicants did have
knowledge or information of an alleged error, misstatement, misleading statement, act, omission,
neglect, breach of duty or other matter that not only could give rise to a claim, but had already
given rise to a claim; namely, the November 11, 2015 Demand Letter from Buczkowski that
alleged the wrongful diversion of assets that later became the subject of the Action. Because
such knowledge or information existed, any claim—including the November 11, 2015 Demand
Letter and the lawsuit captioned Robert Buczkowski v. Madison Mechanical Contracting, LLC,
in the Circuit Court for Baltimore County, Maryland— are excluded from coverage under the
2015 Policy. Such demand letter demonstrates that the Action is based on, arises from, and/or is

Copyright © 2017 by The Harttard. Ch jon: Publicly je for approved: jon. All rights reserved.
No part ol ihis document may be reproduced, no ntared or posted uibut the porttésein af The Hartlord,

 
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 114 of 139

Gary R. Jones, Esq.
April 19, 2017
Page 6

related to such error, misstatement, misleading statement, act, omission, neglect, breach of duty
or other matter of which there was knowledge or information and shall be excluded from the
coverage based on the warranty exclusions included in both questions 3 and 9 of the
Application.

In addition, Section XVI of the common terms and conditions in both Policies provides as
follows with respect to the Application:

XVI. APPLICATION

(A) The insureds represent that the declarations and statements contained in (he Application are true, accurale and
complete, This Poticy is issued in reliance upon the Application.

{B) ifthe Application contains intentional misrepresentations or misrepresentations thal materially affect the acceptance
of the risk by the Insurer:

(1) For the purpose of determining coverage under all Coverage Parts olher than the Directors, Officers and Entity
Liability Coverage Part, no coverage shail be afforded under this Policy for any Insureds who knew on the
inception Date of this Policy of the facts that were so misrepresented, provided that:

(a) knowledge possessed by any Insured Person shall not be imputed to any other Insured Person; and

(b) knowledge possessed by any chief executive officer, general counsel, chief financial officer, human
resources director or any position equivalent to the foregoing of the Named Entity, or anyone signing the
Appileation, shall be imputed to all insured Entities. No other person's knowledge shall be imputed to an
Insured Entity.

(2) For the purpose of determining coverage under the Directors, Officers and Entity Liability Coverage Part, no
coverage shail be afforded under this Policy for:

{a} any insured Persons, under Insuring Agreement (A), who knew as of the Inception Date of this Policy the
facts thal were so misrepresented in the Application, provided, however, that knowledge possessed by
any Insured Person shall not be imputed to any other Insured Person. This shail be the insurer's sole
remedy under this insuring Agreement (A). Under no circumstances shail the Insurer be entitled to rescind
this Insuring Agreement (A).

{b) aninsured Entity, under insuring Agreement (8), fo the extent it indemnifies any Insured Person referenced
in subparagraph (2a), above, and

(c) an insured Entity, under insuring Agreements (C) and (0D), if any chief executive officer, general counsel,
chiet financial officer or any position equivalent to the foregoing of the Named Entity, or anyone signing
the Application, knew as of the inception Date of this Policy the facts that were so misrepresented in the

Application.

In light of the allegations raised by Buczkowski in the November 11, 2015 Demand Letter, it
appears that the Application contained inaccurate representations that, at a minimum, materially
affected the acceptance of the risk by the Insurer — by illustration and not limitation, Twin City’s
agreement to add coverage for MMC, the new company that claimant had already alleged was
created in order to divert corporate opportunities -- no coverage shall be afforded for (a) any
Insured Person who knew as of the Inception Date of the Policy the facts that were so
misrepresented; (b) an Insured Entity, to the extent it indemnifies any Insured Person
referenced in Paragraph (a); and (c) an Insured Entity, if any chief executive officer, general
counsel, chief financial officer or any position equivalent to the foregoing of the Named Entity,

 

 

Copyright © 2017 by The Hertord. Classification: Publicly Avaitebie lor app istribution. All rights reserved.
No part of this document may be reproduced. published or posted without the permission of The Hartford.

ayant eieinecneinancterpnieeitgrentcatac igh
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 115 of 139

Gary R. Jones, Esq.
April 19, 2017
Page 7

or anyone signing the Application, knew as of the Inception Date of the Policy the facts that
were so misrepresented in the Application.

Late Notice

The 2015 Policy requires that timely notice of a Claim be given to Twin City. Section VIII of
the common terms and conditions provides as follows:

VI. NOTICE OF CLAIM
Solely with respect to all Liabifity Coverage Parts:

(A) AS a Condition precedent to coverage under this Policy. the Insureds shall give the insurer written notice of any
Claim as Soon 4s practicable after a Notice Manager becomes aware of such Claim, bul in no event tater than
sixty (60) catendar days atter the termination of the Policy Period, or any Extended Reporting Period as
described in Section IX. Such notice shall specify the Coverage Part under which notice is being given.

(B) !f, during the Policy Period, the Insureds become awere of a Wrongful Act that may reasonably be expected
to give rise to a Claim, and, if written notice of such Wrangful Act is given to the Insurer during the Policy
Period, inctuding the reasons for anticipating such a Claim, the naiure and date of the Wrongful Act. the
identity of the insureds allegedly involved. the alleged injuries or damages sustained, the names of potential
Claimants, and the manner in which the Insureds first became aware of the Wrongful Act, then any Claim
subsequently arising from such Wrongfut Act shall be deemed to be a Claim first made during the Policy
Pertad on the date that the Insurer receives the above notice.

Twin City was only provided notice of the November 11, 2015 Demand Letter by Buczkowski
on February 27, 2017, and only in response to our request for this correspondence. Such notice
is plainly not “as soon as practicable” nor “within sixty (60) calendar days after the termination
of the Policy Period ....° Therefore, the Insureds failed to satisfy a condition precedent to
coverage under the 2015 Policy during which this Claim was first made. Twin City has been
prejudiced by the failure of the Insureds to provide timely notice, and also denies coverage on
this alternative basis.

Percentage Shareholder Exclusion

Endorsement No. 2 (“Percentage Shareholder Exclusion”) of the 2015 Policy adds the following
exclusion to Section IV (“Exclusions Applicable to All Insuring Agreements”) in the D&O part:

The Insurer sha]l not pay Loss:

@ in connection with any Claim brought of maintained by or on behalf of any owner of 10% or more of the outstanding
securities of an Insured Entity, either directly dr beneficially

The Application for the 2015 Policy, which was signed by the CFO of Madison Mechanical
(apparently Buczkowski) on 4/6/15 and submitted to Twin City, states at Question 5 that
Buczkowski owns 13% of the stock in Madison Mechanical:

Copynght © 2017 by The Hartlard. Ci ion: Pubscly Available for appr istribution. Ali rights reserved.
No pen of this document may be reproduced. published or posted without the permission of The Hartford.

 
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 116 of 139

Gary R. Jones, Esq.
Apmil 19, 2017
Page 8

 

In his Jetter of November 11 and in his lawsuit, Buczkowski similarly alleges that he owns 13%
of the outstanding shares of Madison Mechanical OS Corp. If that is true, his Claim is barred
from coverage under the D&O part by Endorsement No. 2.

You have advised me that at the time suit was filed, Buczkowski was no longer a 10%
shareholder because his interest was, by then, diluted below the 10% threshold when he failed to
make a required capital contribution. More specifically, you have provided me a copy of the
counterclaim filed by the defendants against Buczkowski, which alleges in Paragraph 9 that,
pursuant to the shareholders’ agreement, Buczkowski’s equity position was diluted to 7% when
he contributed only $143,000 in capital to the company at the time that his required contribution
was $283,609. Twin City reserves all rights under Endorsement No. 2.

Additional Coverage Issues

Under the D&O part of the 2015 Policy, and were coverage not otherwise excluded on the basis
of the Warranty Exclusions and Notice condition precedent discussed above, the November I 1,
2015 Demand Letter and the Action would qualify as both an Insured Person Claim (with
respect to Haslam, and Garofalo) and an Entity Claim (with respect to Madison Mechanical OS
Corp. and Madison Mechanical Contracting LLC). These Claims trigger Exclusion IV(H) (the
“Insured v. Insured Exclusion”), which provides that the Insurer shall not pay Loss:

Copyright © 2017 by The Hartford. Classification: Publicty Available for epproved externa! distribution. Ail rights reserved.
No part of this document may be reproduced, published or posted without ihe permission o( The Hartford.
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 117 of 139

Gary R. Jones, Esq.
April 19, 2017
Page 9

(H) in connection with any Claim brought or maintained by or on behalf of any Insureds (in any capacity) of any security
holder of an insured Entity, provided that this exclusion shail nol apply to the portion of Loss directly resulting from:

(1) a civil proceeding by a security holder of an Insured Entity, in their capacity as such. that is brought and
maintained without the solicitation, assistance, or active paricipation of any Insured Entity or Manager; or

(2) a Oertvative Action or a Derivative Demand.

Note: Sarbanes-Oxley Whistie-blowing alone shall not be deemed solicitation, assistance or partiapstion for
purposes of paragraphs (1) and (2) above.

(3) an Insured Person Cialm by or on behatf of an Employee who is not a past or present Manager if such Claim
is made without the assistance, partcipation or solicitation of any Manager.

(4) an Insured Person Clalm by or on behalf of a Manager for wrongful termination of such Manager;

(5) a civil proceeding by or on behalf of a former Manager who has not served in such capacity for al feast one.
year prior to such Claim being made, provided that such Claim is made without the assistance, particpation or
soficitation of any current Manager or any former Manager wha has served in such capacity during the one year

. prior to such Claim being made;

(6) a civil proceeding by or on behalf of an insured Person for contribution or indemnification if such Claim directly
results from a Claim that is otherwise covered under this Llability Coverage Part:

(?) an Insured Person Ciaim brought and maintained in a jurisdiction outside the United States of America, Canada,
Australia or any other common law country (including territories thereof} by a Manager due to a pleading
requirement of such jurisdiction: or

(8) a civil proceeding by any bankruptcy trustee, examiner, receiver, liquidator, creditor(s) committee of the Insured
Entity or rehabilitator (or any assignee thereof) after such bankruptcy trustee, examiner, receiver, liquidator or

tehabilitator has been appointed;

The “Ivi” Exclusion bars coverage for the Entity Claim in its entirety under the D&O part, and
none of the exceptions apply. However, the potential Insured Person Claim may fall within the
fourth exception to the Exclusion, which applies to “an Insured Person Claim by or on behalf
of a Manager for wrongful termination of such Manager.” Plaintiff is a former Manager, and
he alleges wrongful termination in the lawsuit, although there is no cause of action for wrongful

termination.

Coverage for the Entity Claim against Madison Mechanical OS Corp. under the D&O part is
also barred by Exclusion V(A)(1), which provides that the Insurer shall not pay Loss under
Insuring Agreement (C) in connection with any Claim based upon arising from, or in any way

related to any actual or alleged:

(1) tiability under any contsact or agreement, provided that this exclusion shall not apply to the extent that liability
would have been incurred in the absence of such contract or agreement,

Count 2 of the complaint alleges that Entity Claim against Madison Mechanical OS Corp. is
based upon arising from, and related to actual or alleged liability under a contract or agreement,
namely, the Stockholders Agreement dated December 31, 2007 among Madison Mechanical OS
Corp., Buczkowski, Haslam, Garofalo, Lombardo, and Kraemer. The complaint alleges that

Copyright © 2017 by The Hartiord. Classification: Public for ap ibubon. AU rights reserved.
Me eae ee a eat cod. nosinved or boston wattou' ts permission of The Harter.

 
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 118 of 139

Gary R. Jones, Esq.
April 19, 2017
Page 10

Haslam’s effort to terminate Buczkowski “for cause” on November 18, 2015 was an attempt to
force a transfer of his stock in Madison Mechanical OS Corp., in violation of the Stockholders

Agreement.

Plaintiff alleges he was wrongfully terminated and asks the court to reinstate his employment.
Exclusion V(A){2) provides that the Insurer shall not pay Loss under Insuring Agreement (C) in
connection with any Claim based upon arising from, or in any way related to any actual or
alleged:

(2) employment-relaled Wrongful Act:

Because Buczkowski alleges employment-related Wrongful Acts against entity defendants
Madison Mechanical OS Corp. and Madison Mechanical Contracting, LLC, coverage for these
Insured Entities is barred by Exclusion V(A)(2) and Twin City reserves its rights accordingly.

Counts |! and !2 of the complaint allege unfair competition and misappropriation of trade
secrets. Exclusions V(A)(6) and V(A)(7) provide that the Insurer shall not pay Loss under
Insuring Agreement (C) in connection with any Claim based upon arising from, or in any way
related to any actual or alleged:

(6) infringement, dilution or misappropriation of copyright, patent, trademark. trade name, trade dress, service mark,
trade secrets, or other intellectual property: provided, however that this exclusion shall nat apply to the portion
af Loss directly resulting from:

{a} a civil proceeding brought and maintained by a security holder(s) of an Insured Entity, in their capacity as
such; or

(b) 2 Derivative Action or a Derivative Demand: or

(7) unfair trade practices or any violation of the Federal Trade Commission Act or any similar law.

Twin City reserves its nights under these exclusions.

EPL Coverage Part

Under the EPL part of the 2015 Policy, in the absence of the threshold coverage issues raised
above, the suit would be an Employment Practices Claim with respect to Madison Mechanical
OS Corp., Haslam, and Garofolo. Count 1 seeks a declaration from the court with respect to
these defendants that plaintiff was wrongfully terminated and must be reinstated. However,
there does not appear to be any coverage under this coverage part with respect to Madison
Mechanical Contracting LLC because there is no Employment Practices Claim alleged against

this entity.
Other Coverage Issues

There are at least two additional coverage issues:

Copyright © 2017 by The Hertfard. Classification: Publicly Avadadie for approved external disiributon. All rights reserved.
No part of this document may be reproduced, published or posted without the permission of The Hartiord.
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 119 of 139

Gary R. Jones, Esq.
April 19, 2017
Page 11

First, Counts 9 and 10 of the complaint seek recovery for unjust enrichment. Recovery for unjust
enrichment—otherwise known as restitution and disgorgement—does not constitute covered
Loss or Damages, and is generally uninsurable.

Second, in addition to the claim for unjust enrichment, the complaint also includes causes of
action for breach of fiduciary duty and minority shareholder oppression. Although we
understand that the plaintiff has provided no evidence of this alleged misconduct to date, the
allegations implicate two additional exclusions under the D&O coverage part. Exclusions
(IV)(L) and (IV)(M) in the D&O part provide that the Insurer shall not pay Lass:

{L) of an Insured, based upon, arising from, or in any way related to the gaining of any personal profit, remuneration
or advantage fo which such Insured is not legally entitled if a judgment or other final adjudication establishes
that such a gain did occur; or

(M) of an Insured, based upon, arising from, or in any way related to any criminal or deliberately fraudulent act or
ornission of any willful violation of law by such Insured if a judgment or other fina! adjudication establishes such an
act, omission or violation; provided, however, thal this exctusion shall only apply to Insured Entities under Insuring
Agreement (C), ff elected, if a past of present chief executive officer, chief financial officer or general counsel of
the Named Entity committed such an act, omission or willful violation.

Twin City reserves its rights on these two issues. Please note that Exclusions (IV)(L) and
(IV)(M) both require a final adjudication.

Conclusion

Based upon the additional information recently provided to Twin City in connection with the
November 11, 2015 Demand Letter, this confirms that Twin City declines coverage under the
2016 Policy as the claim was first made during the 2015 Policy. This further confirms that Twin
City denies coverage under the 2015 Policy based upon: (1) the Warranty Exclusion within
question 3 (Prior Knowledge) of the Application; (2) the Warranty Exclusion within Question 9
(Loss History) of the Application; and (3) Late Notice. Twin City additionally reserves all nghts
including those described above. Our comments are based upon the facts received to date and
Twin City reserves the right to further investigate and to request additional information and

documents as may be indicated.

Please be advised that Twin City is reserving all of its rights and defenses under the Policy and
applicable law, whether or not specifically identified in this letter. If you have any information
or documents that you believe may affect the coverage position set forth herein, please forward it

to my attention immediately.

Please let me know if you have any questions or comments. You can call me at (212) 277-0859,
or you can reach me through e-mail at Michael. Knox@thehartford.com

Copyright © 2017 by The Hartford. C ion: Publicly Avaiab d jon, All rights reserved.
Te oe ra ced pibsated of Doxtet ntti the nerssin of The Hartord
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 120 of 139

Gary R. Jones, Esq.
April 19, 2017
Page 12

Sincerely,

Michael S. Knox, JD, RPLU
Claims Consultant

cc: Danielle Vranian

Baxter, Baker, Sidle, Conn & Jones, P.A.
dmvi@bbsclaw.com

Copyright © 2017 by The Harttord. Gi Publicly Availebie for approved external distribution. All rights reserved
No part of this document may be reproduced, puikished or posted without the permission of The Hartard.
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 121 of 139

THE
~ HARTFORD

Michael S. Knox, JD, RPLU
Commercial D&O
Hartlord Financial Products

October 18, 2016

By email only: gri@BBSCLaw.com

Gary R. Jones, Esq.

Baxter, Baker, Sidle, Conn & Jones, P.A.
120 E. Baltimore Street

Suite 2100

Baltimore, MD 21202-1643

Insured: Madison Mechanical, Inc.

Insurer: Twin City Fire Insurance Company
Coverage: Private Choice Ovation

Policy No.: 42 KB 0256935-16

Policy Period: 5/1/16 — S/I/17

Matter: Robert Buczkowski

Our File No.: 16413079

Dear Mr. Jones,

Hartford Financial Products is responsible for the handling of claims reported under the above-
referenced Policy (the "Policy") on behalf of Twin City Fire Insurance Company ("Twin City" or
the "Insurer"). In our email correspondence dated August 11, 2016 we previously acknowledged
receipt of and generally reserved Twin City’s rights with respect to your submission of a copy of
the complaint filed in an action captioned Robert Buczkowski v. Madison Mechanical
‘Contracting, LLC, Circuit Court for Baltimore County, Maryland, Case No. 03-C-16-005782.

This confirms that Twin City will provide a defense of the lawsuit for the covered entities and
persons, as described below, subject to its reservation of rights. By commenting on coverage
herein, we do not mean to suggest that the allegations in the complaint—which are completely
unsubstantiated—have any merit.

Background

According to the complaint, Madison Mechanical, Inc. is a construction subcontractor formed in
1993. Robert Buczkowski, the plaintiff, became its CFO in 2002. He was allegedly told by

277 Park Avenue, 16! Floor
New York, NY 10172
Telephone 212 277-0859
Facsimile 917 464-6837
michael.knox@theharford.com

 
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 122 of 139

Gary R. Jones, Esq.
October 18, 2016
Page 2

defendant Glenn Haslam, the CEO, that he would receive a 20% ownership interest and 10% of
. the profits when Haslam exercised his right to purchase the company from the founder.

In December 2007, Buczkowski, Haslam, and three other partners formed a new entity called
Madison Mechanical OS Corp. The purpose of this company was to purchase all the stock of
Madison Mechanical, Inc. and operate Madison Mechanical, Inc. as a wholly-owned subsidiary.
The shares of Madison Mechanical OS Corp. were owned as follows:

Glenn Haslam: 54%
Garv Garofalo: 13%
Robert Buczkowski: 13%
Richard Lombardo: 10%
Lawrence Kraemer: 10°

The company was profitable from 2007 to 2012. Then the company took on six large projects
simultaneously. The projects were allegedly incorrectly bid, insufficiently staffed, and
mismanaged. As a result, Madison Mechanical, Inc. allegedly incurred severe financial
difficulties in 2013-2015. The complaint further alleges that, unbeknownst to Buczkowski, in
August 2015 the other shareholders of Madison Mechanical OS Corp., along with defendant
Richard Amold, formed a new entity called Madison Mechanical Contracting, LLC, which
consisted of the following members:

Richard Arnold: 34%
Glenn Haslam: 34°
Gary Garofalo: 12%
Richard Lombardo: 10%
Lawrence Kraemer: 10%

The alleged purpose of this new company was to take business and corporate opportunities from
Madison Mechanical, Inc. and Madison Mechanical OS Corp. On November 11, 2015,
Buczkowski demanded, through counsel, that the members of the new company cease their
diversion of business and corporate opportunities from Madison Mechanical, Inc. and Madison

Mechanical OS Corp.

On November 18, 2015, Buczkowski was terminated from the company, effective November 24,
2015. He was given a letter of termination on Madison Mechanical, Inc. letterhead, even though
he was actually employed by Madison Mechanical OS Corp. The letterhead stated that he was
being terminated for cause, but the cause was not identified and Buczkowski alleges there was no
valid cause and Haslam admitted as much to him. Instead, Buczkowski alleges, the termination
was an attempt to force a transfer of his stock in Madison Mechanical OS Corp.
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 123 of 139

Gary R. Jones, Esq.
October 18, 2016
Page 3

On January 14, 2016, counsel for Madison Mechanical OS Corp. demanded that Buczkowski sell
his shares back to the company based on the book value in 2014, which was negative, so the
purchase price would be $0. Buczkowski refused to sell his shares.

Unbeknownst to Buczkowski, according to the Complaint, on December 21, 2015, the
defendants allegedly dissolved Madison Mechanical, Inc. without holding a meeting of the
stockholders of Madison Mechanical OS Corp. Thereafter, the defendants allegedly diverted
corporate opportunities from Madison Mechanical, Inc. and Madison Mechanical OS Corp. to
Madison Mechanical Contracting, LLC, including projects that were previously being performed
by Madison Mechanical, Inc., as well as several contracts that had been negotiated under
Madison Mechanical, Inc.’s name, and began performing the projects for the benefit of Madison
Mechanical Contracting, LLC. All Madison Mechanical, Inc. employees became employed by
Madison Mechanical Contracting, LLC. Plaintiff alleges that Madison Mechanical Contracting
LLC misappropriated the name, goodwill, records, trade secrets, assets, and accounts receivable
of Madison Mechanical, Inc. for no consideration.

Plaintiff alleges the following causes of action:

e Count 1 — Declaratory Judgment (against Madison Mechanical OS Corp., Glenn Haslam,
Gary Garofalo, Richard Lombardo, and Lawrence Kraemer)

¢ Count 2 —Breach of Contract (against Madison Mechanical OS Corp., Haslam, Garofalo,
Lombardo, and Kraemer)

e Count 3 — Oppression of Minority Shareholder (against Haslam, Garofalo, Lombardo,
and Kraemer)

© Count 4 — Oppression of Minority Shareholder (Derivative Action on Behalf of Madison
Mechanical OS Corp.) (against Haslam, Garofalo, Lombardo, and Kraemer)

e Count 5 — Breach of Fiduciary Duty (against Haslam, Garofalo, Lombardo, and Kraemer)

e Count 6 — Breach of Fiduciary Duty (Derivative Action on Behalf of Madison
Mechanical OS Corp.) (against Haslam, Garofalo, Lombardo, and Kraemer)

e Count 7 —Tortious Interference with Economic Relations (against Haslam, Garofalo,
Lombardo, Kraemer, Richard Arnold, and Madison Mechanical Contracting, LLC)

¢ Count 8 —Tortious Interference with Economic Relations (Derivative Action on Behalf
of Madison Mechanical OS Corp.) (against Haslam, Garofalo, Lombardo, Kraemer,
Arnold, and Madison Mechanical Contracting, LLC)
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 124 of 139

Gary R. Jones, Esq.
October 18, 2016
Page 4

« Count 9— Unjust Enrichment (against Haslam, Garofalo, Lombardo, Kraemer, Arnold,
and Madison Mechanical Contracting, LLC)

e Count 10 — Unjust Enrichment (Derivative Action on Behalf of Madison Mechanical OS
Corp.) (against Haslam, Garofalo, Lombardo, Kraemer, Amold, and Madison Mechanical

Contracting, LLC)

e Count 11 — Unfair Competition — Misappropriation of Trade Secrets (against Haslam,
Garofalo, Lombardo, Kraemer, Arnold, and Madison Mechanical Contracting, LLC)

e Count 12 — Unfair Competition — Misappropriation of Trade Secrets (Derivative Action
on Behalf of Madison Mechanical OS Corp.) (against Haslam, Garofalo, Lombardo,
Kraemer, Arnold, and Madison Mechanical Contracting, LLC)

* Count 13 — Constructive Trust (against Haslam, Garofalo, Lombardo, Kraemer, Amold,
and Madison Mechanical Contracting, LLC)

¢ Count 14 - Constructive Trust (Derivative Action on Behalf of Madison Mechanical OS
Corp.) (against Haslam, Garofalo, Lombardo, Kraemer, Arnold, and Madison Mechanical
Contracting, LLC)

With respect to damages and other relief, plaintiff demands: (a) a declaratory judgment from the
court that he remains an employee and shareholder of Madison Mechanical OS Corp. along with
injunctive relief ordering defendants to take all actions necessary to recognize his continued
employment and ownership of shares; (b) compensatory damages; (c) a full accounting of all
financial dealings and transactions of Madison Mechanical OS Corp. and Madison Mechanical,
Inc. from December 13, 2007 to the present; (d) an injunction prohibiting defendants from using
the assets or usurping the corporate opportunities of Madison Mechanical OS Corp. or Madison
Mechanical, Inc.; (e) that the court charge a constructive trust upon defendants for assets they
wrongfully acquired from Madison Mechanical OS Corp. and Madison Mechanical, Inc.; and (f)
attorney’s fees, costs, and expenses as provided in the Stockholders Agreement and available at

law.

The Policy

Madison Mechanical, Inc. is the Named Entity under the Policy. Madison Mechanical OS
Corp. and Madison Mechanical Contracting LLC were named as Subsidiaries in Endorsement
No. 2. Endorsement No.18 deleted Endorsement No. 2 and replaced it with Endorsement No.

19, which provides that the definition of Subsidiary is amended by the addition of the following:

e Madison Contracting, LLC
e Madison Mechanical Contracting, LLC
¢ Madison Mechanical OS Corp.
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 125 of 139

Gary R. Jones, Esq. |
October 18, 2016
Page 5

The Policy Period is 5/1/16 — 5/1/17. The combined aggregate limit of liability for all Liability
Coverage Parts is $2,000,000. There is a $10,000 retention under the Directors, Officer and
Entity Liability coverage part (the “D&O coverage part”) for Entity Liability Coverage and
Corporate Reimbursement of Insured Persons. There is a $15,000 retention under the
Employment Practices Liability coverage part (the “EPL coverage part”).

Coverage Analysis

The Policy has four coverage parts. The lawsuit is being analyzed for coverage under the D&O
and EPL coverage parts, which are the only ones with potential applicability here. If coverage is
being sought under any other part, please advise me immediately.

Madison Mechanical OS Corp., and Madison Mechanical Contracting LLC are Insured Entities
under the Policy pursuant to Endorsement No. 19 (Madison Mechanical, Inc., the Named Entity
under the Policy, is also an Insured Entity, but it is not a defendant in the lawsuit).

You advised me on October 13 that:

Richard Lombardo and Lawrence Kraemer are shareholders in all three entities (MMI,
OS Corp., and MMCLLC). Their membership shares in MMCLLC are held in a voting trust.

Rick Amold is a Managing Member, Manager, resident agent, and holds Class A
membership shares in MMCLLC. He has no affiliation with MMI and OS Corp.

Glenn Haslam is an officer (president), director, general manager, and shareholder of
both MMI and OS Corp. He is also a Managing Member, Manager, and holds class A
membership shares in MMCLLC.

Gary Garofalo was a Manager along with being a financial and business consultant and
Officer (corporate secretary) and shareholder in both MMI and OS Corp. He also holds
membership shares in MMCLLC through a voting trust.

Rick Arnold therefore qualifies as an Insured Person because he is a Manager of Madison
Mechanical Contracting, LLC. Glenn Haslam qualifies as an Insured Person because he is a
Manager of Madison Mechanical, Inc., Madison Mechanical OS Corp., and Madison
Mechanical Contracting, LLC. Gary Garofalo qualifies as an Insured Person because he is a
Manager of Madison Mechanical, Inc. and Madison Mechanical OS Corp.

However, Richard Lombardo and Lawrence Kraemer do not qualify as Insured Persons,
because they are not Managers or Employees of the Insured Entities. Shareholders do not
qualify as Insured Persons. Twin City will not provide a defense for Lombardo and Kraemer.
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 126 of 139

Gary R. Jones, Esq.
October 18, 2016
Page 6

D&O and EPL coverage parts

Madison Mechanical Contracting LLC submitted a Private Company Application dated 12/29/15
indicating that Madison Mechanical Contracting is a new operation effective 1/1/16 with
projected revenue of $15m. The application had the following questions and answers with
respect to prior knowledge:

3. PRIOR KNOWLEDGE

a) Answer the following question If any coverage currently purchased has a “dete coverage first purchased” that falls
within 36 months of the date that this application fe executed:

With reepect to each coverage currently purchased, did any Applicant or any natural person for whom Ineurance is

Wtended have any knowledge or information, 8s of the "date coverage first purchased,” of any error, misetatement,
misleading statement, act, omission, neglect, breech of duty or other matter that may give rise or could have given

rige to a claim?
Lives [fe

if "YES," provide full detalie (attach a separate sheet if necessary).

 

ROM, ORIN ANY WAY RELATING TOSUCH ERROR, : MASSTATEMENT.| MISLEADING STATEMENT, ACT, OMMBBION
NEGLECT, BREACH OF DUTY OR OTHER MATTER OF WHICH’ THERE WAS $ KNOWLEDGE OR INFORMATION 8} HAL
BE EXCLUDED FROM COVERAGE REQUESTED. - ; .

b. The following question must be answered i the Applicants ere requesting higher Imits than current limbs, including
requesting covarage which Is not currently purchased.

Does an Applicant or any natural person for whom insurance In intended have eny knowledge or information of
- any error, misstatement, misteeding statement, act, omission, neglect, breech of duty or other matter thet may give

tise to a claim?
Cre pf

It “YES,” provide full detalle (attach a separate shoot if necessary).

   

1S AGREEO I a : WLE IRMATIO 3
ROM, OR IN ANY WAY RELATING TO SUCH ERROR, MISsT, ATEMENT, MISLEADING STATEMENT, ACT, OMISSION

HR 00 H102 00 1114 © 2014, The Hertford Page 2 of 11

 

LECT, BREACH OF DUTY OR OTHER MATTER OF WHICH THERE [8 KNOWLEDGE OR INFORMATION SHAL

EXCLUDED FROM COVERAGE REQUESTED. HOWEVER, THIS EXCLUSION SHALL APPLY UNOER A SPECIFI

RAGE PART ONLY TO THE EXTENT THAT THE “LIMITS REQUESTED” ARE HIGHER THAN THE “CURREN
IMTS” PURCHASED FOR THAT COVERAGE PART.
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 127 of 139

Gary R. Jones, Esq.
October 18, 2016
Page 7

The application had the following questions and answers with respect to loss history:

9. LOSS HISTORY (RENEWAL APPLICANTS OF THE HARTFORD NEED NOT ANSWER THIS QUESTION).

Hf “YES" to any of the questions below, full detalis will be required.
With reapact fo the Applicants and any naturel person for whom this Insurance {s Intended:

8) Have thera been any ectual or potential laweults or cisime that may fall within the scope = [“]Yes [flo
of the coverage requested?

b) Has any insurer cancefted or refused to renew any Directors and Officers, Employment [Yes rae
Practices, Fiduciary, Crime, Kidnap Rensom or similar ineurance within the past 36
months?

* MISSOURI APPLICANTS NEED NOT REPLY.

Applicable to Liability Coverage Parts Onty:

¢) Are there any pending claims or demands against an Applicant or any natural person for [Yes |
whom this insurance is intendad that may fall within the scope of coverage afforded by
any previously or currently purchased insurance policy?

d) Hasan Applicant or any naturel person for whom this insurance is intended given notice ~= [Yea [/JNo
under the provisions of any other previously or currently purchased Insurance policy of
eny facts or circumstances which may give tise to a claim against any of them?

 

 

A Private Company Renewal Application was then submitted for Madison Mechanical
Contracting, LLC, Madison Mechanical Inc, and Madison Mechanical OS Corp. This
application was dated 4/14/15, just prior to the renewal on 5/1/16. It contained the following
question and answer with respect to prior knowledge:
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 128 of 139

Gary R. Jones, Esq.
October 18, 2016
Page 8

 

3. PRIOR KNOWLEDGE

The following question must be anewered If the Applicants sre requesting higher limits at renewal.

Does an Applicant or any natural person for whom ineurance is intended have any knowledge or information of
red a tana rat ey eG a ey

ree to a cain?

W VES,” provide fu! details (attech a seperete sheet f necessary).

 

 

 

 

"1S AGREED THAT IF ANY SUCH KNOWLEDGE OR INFORMATION EXISTS, ANY CLAIM BASED ON, ARISING

ANY WAY RELATING TO SUCH ERROR, MISSTATEMENT, MISLEADING STATEMENT, ACT,

 

With respect to these questions and answers on prior knowledge and loss history, please send us
the November 11, 2015 correspondence from Buczkowski wherein he allegedly demanded,
through counsel, that the members of the new company cease their alleged diversion of business
and corporate opportunities from Madison Mechanical, Inc. and Madison Mechanical OS Corp.
Please also send us all other correspondence among Buczkowski, the Insured Entities, and the
Insured Persons with respect to this matter prior to the filing of the lawsuit, including the
January 14, 2016 letter whereby counsel for Madison Mechanical OS Corp. demanded that
Buczkowski sell his shares back to the company based on the book value in 2014, and
Buczkowski’s response to that letter.

Twin City reserves its rights with respect to the applications, including its rights to disclaim
coverage for any prior claims or any claim based upon, arising from, or in any way related to any
error, misstatement, misleading statement, act, omission, neglect or breach of duty of which there
was knowledge or information at the time any application was signed.

Section XVI of the common terms and conditions provides as follows:
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 129 of 139

Gary R. Jones, Esq.
October 18, 2016
Page 9

XVI. APPLICATION

{A) The Insureds represent that the declarations and statements contained in the Application are tue, accurate and
complete. This Policy is issued in reliance upon the Application.

{B) If the Application contains intentional misrepresentations or misrepresentations that materially affect the acceptance
of the risk by the Insurer:

(1) For the purpose of delermining coverage under ali Coverage Parts other than the Directors, Officers and Entity
Liability Coverage Part, no coverage shall be afforded under this Policy for any insureds who knew on the
inception Date of this Policy of the facts that were so misrepresented, provided that:

(a) knowledge possessed by any Insured Person shall not be imputed to any other Insured Person; and

{b) knowledge possessed by any chief executive officer, general counsel, chief financial officer, human
resources director of any position equivalent to the foregoing of the Named Entity, or anyone signing the
Application, shail be imputed to all Insured Entities. No other person's knowledge shall be imputed to an
insured Entity.

(2) For the purpose of determining coverage under the Directors, Officers and Entity Liability Coverage Part, no
coverage shall be afforded under this Policy for-

(a) any insured Persons, under Insuring Agreement (A), who knew as of the Inception Date of this Policy the
facts that were so misrepresented in the Application, provided, however, that knowledge possessed by
any Insured Person shall not be imputed to any other insured Person. This shall be the insurer's sole
temedy under this Insuring Agreement (A). Under no circumstances shall the Insurer be entitled to rescind
this Insuring Agreement (A).

(b) an Insured Entity, under insuring Agreement (8), to the extent it indemnifies any Insured Person referenced
in subparagraph (2a), above, and

(c) an insured Entity, under Insuring Agreements (C) and (D), if any chief executive officer, general counsel,
Chief financial officer or any position equivalent to the foregoing of the Named Entity, or anyone signing
the Application, knew as of the inception Date of this Policy the facts that were so misrepresented in the
Application.

Twin City reserves its rights under this section while we investigate whether the Application
contained intentional misrepresentations or misrepresentations that materially affected the
acceptance of the risk by the Insurer.

D&O coverage part

Endorsement No. 4 (“Percentage Shareholder Exclusion”) adds the following exclusion to the
Section IV (“Exclusions Applicable to All Insuring Agreements”) in the D&O part:

The Insurer shall not pay Loss:

@ in connection with any Claim brought of maintained by or on behalf of any owner of 10% or more of the outstanding
securities of an Insured Entity, either directly or beneficially

Buczkowski alleges that he owns 13% of the outstanding shares of Madison Mechanical OS
Corp. If that is true, his Claim is barred from coverage under the D&O part by this
endorsement. You have advised me that at the time suit was filed, Buczkowski was no longer a
10% shareholder because his interest was, by then, diluted below the 10% threshold when he
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 130 of 139

Gary R. Jones, Esq.
October 18, 2016
Page 10

failed to make a required capital contribution. More specifically, you have provided me a copy
of the counterclaim filed by the defendants against Buczkowski, which alleges in Paragraph 9
that, pursuant to the shareholder’s agreement, Buczkowski’s equity.position was diluted to 7%
when he contributed only $143,000 in capital to the company when his required contribution was
$283,609. Could you point me to the relevant language in the shareholder’s agreement that leads
to this dilution as a result of failing to make the capital contribution? In addition, please provide
me any additional documentation that establishes the correct amount of shares owned by
Buczkowski at the time the suit was filed. For example, you indicate in your letter to Twin City
dated July 28, 2016 that, by the time the suit was filed, Buczkowski was no longer a shareholder.
I understand from our subsequent discussions that it is the Insured’s position that plaintiff
automatically ceased to be a shareholder due to his termination. Please promptly provide to us
any documents or other information that you may have to demonstrate this relinquishment of
shares by operation of his termination. While our investigation of this issue continues, Twin
City reserves all rights under Endorsement No. 4.

Under the D&O part, the lawsuit is both an Insured Person Claim (with respect to Arnold,
Haslam, and Garofalo) and an Entity Claim (with respect to Madison Mechanical OS Corp. and
Madison Mechanical Contracting LLC). These Claims trigger Exclusion [V(H) (the “Insured v.
Insured Exclusion’), which provides that the Insurer shail not pay Loss:

(H) in connection with any Claim brought or maintained by or on behalf of any Insureds (in any capacity) or any security
holder of an Insured Entity, provided that this exclusion shall not apply to the portion of Loss directly resulting from:

(1) a civil proceeding by a security holder of an Insured Entity, in their capacity as such, that is brought and
maintained without the solicitation, assistance, or active participation of any Insured Entity or Manager, or

(2) a Derivative Action or a Derivative Demand:

Note: Sarbanes-Oxley Whistle-blowing alone shall not be deemed solicitation, assistance or participation for
purposes of paragraphs (1) and (2) above.

(3) an Insured Person Clalm by or on behalf of an Employee who is not a past or present Manager if such Claim
is made without the assistance, participation or solicitation of any Manager,

(4) an insured Person Claim by or on behalf of a Manager for wrongful termination of such Manager,

(5) a civil proceeding by or on behalf of a former Manager who has not served in such capacity for at least one
year prior to such Claim being made, provided that such Claim is made without the assistance, participation or
solicitation of any current Manager or any former Manager who has served in such capacity during the one year
prior to such Claim being made;

(6) a civil proceeding by or on behaif of an insured Person for contribution or indemnification if such Claim directly
results from a Claim that is otherwise covered under this Liability Coverage Part:

(7) an Insured Person Cialm brought and maintained in a jurisdiction outside the United States of America, Canada,
Australia or any other common law country (including terntories thereof) by a Manager due to a pleading
requirement of such jurisdiction; or

(8) a civil proceeding by any bankruptcy trustee, examiner, receiver, liquidator, creditor(s) committee of the Insured
Entity or rehabilitator (or any assignee thereof) after such bankruptcy trustee, examiner, receiver, kquidator or
rehabilitator has been appointed;
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 131 of 139

Gary R. Jones, Esq.
October 18, 2016
Page 11

The Exclusion bars coverage for the Entity Claim, and none of the exceptions apply. However,
the potential Insured Person Claim falls within the fourth exception to the Exclusion, which
applies to “an Insured Person Claim by or on behalf of a Manager for wrongful termination of
such Manager.” Plaintiff is a Manager, and he is alleging wrongful termination. Subject to our
ongoing coverage investigation and reservation of rights, Twin City will provide a defense for
the Insured Person Claim against Amold, Haslam, and Garofalo.

Coverage for the Entity Claim against Madison Mechanical OS Corp. under the D&O part is
also barred by Exclusion V(A)(1), which provides that the Insurer shall not pay Loss under
Insuring Agreement (C) in connection with any Claim based upon arising from, or in any way
related to any actual or alleged:

(4) liability under any contract or agreement, provided that this exclusion shafl not apply to the extent that liability
would have been incurred in the absence of such contract or agreement;

Count 2 of the complaint alleges that Entity Claim against Madison Mechanical OS Corp. is
based upon arising from, and related to actual or alleged liability under a contract or agreement,
namely, the Stockholders Agreement dated December 31, 2007 among Madison Mechanical OS
Corp., Buczkowski, Haslam, Garofalo, Lombardo, and Kraemer. The complaint alleges that
Haslam’s effort to terminate Buczkowski “for cause” on November 18, 2015 was an attempt to
force a transfer of his stock in Madison Mechanical OS Corp., in violation of the Stockholders
Agreement. ,

Plaintiff alleges he was wrongfully terminated and asks the court to reinstate his employment.
Exclusion V(A)(2) provides that the Insurer shall not pay Loss under Insuring Agreement (C) in
connection with any Claim based upon arising from, or in any way related to any actual or
alleged:

(2) employment-related Wrongful Act;

Because Buczkowski does allege employment-related Wrongful Acts against entity defendants
Madison Mechanical OS Corp. and Madison Mechanical Contracting, LLC, coverage for these
Insured Entities is barred by Exclusion V(A)(2) and Twin City reserves its rights accordingly.

Counts 11 and 12 allege unfair competition and misappropriation of trade secrets. Exclusion
V(A)(6) and V(A)(7) provide that the Insurer shall not pay Loss under Insuring Agreement (C)
in connection with any Claim based upon arising from, or in any way related to any actual or
alleged:
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 132 of 139

Gary R. Jones, Esq.
October 18, 2016
Page 12

(6) infringement, dilution or misappropriation of copynght, patent, trademark, trade name, trade dress, service mark,
trade secrets, or other intellectual property; provided, however that this exclusion shall not apply to the portion
of Loss directly resulting from:

(a) a civil proceeding brought and maintained by a security holder(s) of an Insured Entity, in their capacity as
such; or

(b) a Derivative Action or a Derivative Demand; or

(7) unfair trade practices or any violation of the Federal Trade Commission Act or any similar taw.

Twin City reserves its mghts under these exclusions.

EPL coverage part

Under the EPL part, the suit is an Employment Practices Claim with respect to Madison
Mechanical OS Corp., Haslam, and Garofolo. Count 1 seeks a declaration from the court with
respect to these defendants that plaintiff was wrongfully terminated and must be reinstated.
Twin City will provide a defense for this Claim as well with respect to these defendants.

However, there does not appear to be coverage under either coverage part with respect to
Madison Mechanical Contracting LLC because there is no Employment Practices Claim
alleged against this entity. Twin City will not provide a defense or indemnity to this entity.

Because both the EPL part and the D&O part are, in part, triggered, please note that the Section
VIII (“Coordination of Coverage”) in the EPL part provides that Loss shall be first covered and
paid under the EPL part:

Viti, COORDINATION OF COVERAGE

ff this Liability Coverage Part and either the Directors, Officers and Entity Liability Coverage Part of Fiduciary Liability
Coverage Part are inciuded under this Policy, and a Claim is covered under this Liability Coverage Part and any such
other Liability Coverage Part, Loss shail be first covered and paid under this Liability Coverage Part.

If notice of a Claim has been given under either the Directors, Officers and Entity Liability Coverage Part or Fiduciary
Liability Coverage Part and a determination is made by the Insurer that such Claim would be covered under this Liabifity
Coverage Part if notice had been given under this Liability Coverage Part, then the Insureds shall be deemed to have
given notice of such Claim under this Liability Coverage Part at the same time that notice was given under such other
Liability Coverage Part.

Other coverage issues
There are at least two additional coverage issues:

First, Counts 9 and 10 of the complaint seek recovery for unjust enrichment. Recovery for unjust
enrichment—otherwise known as restitution and disgorgement—does not constitute covered
Loss or Damages, and is generally uninsurable.
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 133 of 139

Gary R. Jones, Esq.
October 18, 2016
Page 13

Second, in addition to the claim for unjust enrichment, the complaint also includes cause of
action for breach of fiduciary duty and minority shareholder oppression. Although we
understand that the plaintiff has provided no evidence of this alleged misconduct to date, the
allegations implicate two additional exclusions under the D&O coverage part. Exclusions
(IV)(L) and (IV)(M), as modified by Endorsement No. 6, provide that the Insurer shall not pay
Loss:

(L) of an insured, based upon, arising from, or in any way related to the gaining of any personal profit, remuneration
or financial advantage to which such Insured is not legally entitled if a judgment or other non-appealable final
adjudication in the underlying action establishes that such a gain did occur, or

(M) of an Insured, based upon, arising from, or in any way related to any criminal or deliberately fraudulent act or
omission or any willful violation of law by such Insured if a judgment or other non-appealabie final adjudication
in the undertying action establishes such an act, omission or violation, provided, however, that this exclusion
shall only apply to Insured Entities under Insuring Agreement (C), if elected, if a past or present chief executive

officer, chief financial officer, general counsel or any position equivalent to the foregoing of the Named Entity
committed such an act, omission or willful violation.

Twin City reserves its rights on these two issues. Please note that Exclusions (IV)(L) and
(IV)(M) both require a final adjudication before they apply.

Conclusion
Please send us the following information as soon as possible:

e The November 11, 2015 correspondence from Buczkowski wherein he demanded,
through counsel, that the members of the new company cease their diversion of business
and corporate opportunities from Madison Mechanical, Inc. and Madison Mechanical OS

Corp.

e All other correspondence among Buczkowski, the Insured Entities, and the Insured
Persons with respect to this matter prior to the filing of the lawsuit, including the January
14, 2016 letter whereby counsel for Madison Mechanical OS Corp. demanded that
Buczkowski sell his shares back to the company based on the book value in 2014, and
Buczkowski’s response to that letter.

¢ Could you point me to the relevant language in the shareholder’s agreement that leads to
the dilution of Buczkowski’s shareholdings as a result of failing to make the capital

contribution?

e Any additional documentation that establishes the correct amount of shares owned by
Buczkowski at the time the suit was filed. For example, you indicate in your letter to
Twin City dated July 28, 2016 that, by the time the suit was filed, Buczkowski was no
longer a shareholder at all. I understand from our subsequent discussions that it is the
Insured’s position that plaintiff automatically ceased to be a shareholder due to his
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 134 of 139

Gary R. Jones, Esq.
October 18, 2016
Page 14

termination. Please promptly provide to us any documents or other information that you
may have to demonstrate this relinquishment of shares by operation of his termination.

Twin City reserves the right to further investigate and to request additional information and
documents as this matter develops. Our comments are based upon the facts received to date. We
reserve our rights to amend our coverage assessment at any time, for example, if further
investigation or additional information indicates that other policy provisions apply to this claim.

Twin City recognizes a full and mutual reservation of rights in this matter. Please be advised
that Twin City is reserving all of its rights and defenses under the Policy and applicable law,
whether or not specifically identified in this letter.

If you have any information or documents that you believe may affect the coverage position set
forth herein, please forward it to my attention immediately. We look forward to working with
you towards a successful resolution of this matter.

Please let me know if you have any questions or comments. You can call me at (212) 277-0859,
or you can reach me through e-mail at Michael.Knox@thehartford.com

Sincerely,

Michael S. Knox, JD, RPLU
Claims Consultant

cc: Danielle Vranian
Baxter, Baker, Sidle, Conn & Jones, P.A.

dmv@bbsclaw.com
Case 1:17-cv-01357-SAG Document 91-17 - Filed 10/10/19 Page 135 of 139

 

From: Gary Garofalo

Sent: Tuesday, June 23, 2015 5:15 PM

To: Bill Franey, Sr.

Subject: RE: City Market - Colony Hardware - 040515027040 // Advanced Thermal Solutions
047515018335

FYI Glenn let Bob know he was not part of Madison’s or Newco’s future. Not sure if he will be retained on a 1099
basis going forward to closeout old Madison issues. Really going to miss getting emails forwarded from Derrick
because Bob can’t communicate.

Gary J Garofalo

CFO/Senior VP of Finance
Harkins Builders Inc.

2201 Warwick Way
Marriottsville, MD 21104
410.480.4232 (Office)
443.277.1555 (Cell)
410.480.4020 (Fax)
ggarofalo@harkinsbuilders.com

From: Bill Franey, Sr. [mailto:wfraney@alliant.com]
Sent: Tuesday, June 23, 2015 3:35 PM

To: Gary Garofalo
Subject: Fwd: City Market - Colony Hardware - 040515027040 // Advanced Thermal Solutions 047515018335

FYI
Sent from my iPhone

Begin forwarded message:

From: <dpopcil@chubb.com>
Date: June 23, 2015 at 8:27:59 PM GMT+1

To: Bob Buczkowski <bobb@madisonmechanical.nct>

Ce: Glenn Haslam <glennh@madisonmechanical.net>, "{quillinan@chubb.com"

<jquillinan@chubb.com>, "Bill Francy, Sr. (wfraney@alliant.com)" <wfrancy@alliant.com>
Subject: RE: City Market - Colony Hardware - 040515027040 // Advanced Thermal

Solutions 047515018335
Bob:

As you can tell from the e-mail exchanges with Colony today, they do not currently agree that they have
been paid in full. Please advise as to Madison's position on the credit issue raised by Colony.

As for Advanced Thermal, unless you can point to a paid when paid or paid if paid provision in a
subcontract with them, this claim needs to be paid. Piease advise as to how you intend to proceed.

Derek
Derek Popeil

MM001243

 
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 136 of 139

Assistant Vice President & Senior Surety Claims Counsel

Chubb & Son, a division of Federal Insurance Company
15 Mountainview Road, Warren, NJ 07059
Phone: 908-903-3182 | Fax: 908-903-5537 | dpopeil@chubb.com

 

 

 

This email (which includes any attachments) is is intended | to be read only by the person(s) to whom it is addressed. This email may contain confidential,
proprietary information and may be a confidential t from iosure under applicable law. If you have received this email in
error, do not print it, forward it or disseminate or use it or its ‘contents. in such event, please notify the sender by return email (or by phone at the number shown
above) and delete the email file immediately thereafter. Thank you for your cooperation.

 

From: Bob Buczkowski <bobb@madisonmechanical.net>

To: “dpopeil@chubb.com" <dpopeil@chubb.com>, Glenn Haslam <glennh@madisonmechanical.net>

Ce: "Bill Franey, Sr. (wiraney@alliant.com)” <wfran i >, "jquillinan@chubb.com" <jquillinan@chubb.com>
Date: 06/22/2015 04:58 PM

Subject: RE: City Market - Colony Hardware - 040515027040 // Advanced Thermal Solutions 047515018335

 

 

Derek,

See comments:

Advanced Thermal the money is owed to them for services provided and we do not have any defense other than
waiting on money from Clark.

Colony Hardware- the invoices they provided were both City Market and Non-City Market jobs. For the City Market
invoices- #322602 and 294037- these were paid as part of a joint check disbursement from Clark back around May
18, 2015. Copy of this is attSached. These two invoices were paid and were offset by credit invoices for a net check
of $312.19.

The other invoices that were not City Market have also been paid with the exception of # 115602 for $98.05. We
have no record of that in our system and will get it cleared up between us.

Thanks-Bob

Bob Buczkowski. CPA
Madison Mechanical, Inc. CFO
410-461-7301 (0)
410-461-8470 (F)
410-984-1636 (C)

From: dpopeil@chubb.com [mailto:dpopeil@chubb,com]
Sent: Thursday, June 18, 2015 10:25 AM
To: Bob Buczkowski; Glenn Haslam

Cc: Bill Franey, Sr. (wfraney@alliant.com); jquilli
Subject: RE: City Market - Colony Hardware - 040515027040 // Advanced Thermal Solutions

2

MM001244
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 137 of 139

047515018335

Bob and Glenn:

It's been nearly 2 weeks and | still have not had a response to my requests regarding the 2 above claims.
Please advise.

Derek
Derek Popeil

Assistant Vice President & Senior Surety Claims Counsel

Chubb & Son, a division of Federal insurance Company
15 Mountainview Road, Warren, NJ 07059

 

 

 

This email (which includes any attachments) is intended to be read only by the person(s) to whom it is addressed. This email may contain confidential,
proprietary information and may be a confidential attorney-client pt from disclosure under applicable law. if you have received this email in
error, do not print if, forward it or disseminate or use it or its contents. In such event, please notify the sender by return email (or by phone af the number shown
above) and delete the email file immediately thereafter. Thank you for your cooperation.

 

Fram: Derek Popeil/ChubbMail

To: Bob Buczkowski < nical.net>
Ce: Glenn Haslam <glenn! jadisonmechanical.net>
Date: 06/11/2015 12:49 PM

Subject: RE: City Market - Colony Hardware - 040515027040 // Advanced Thermal Solutions 047515018335

 

Bob:
Please advise.

Derek
Derek Popeil

Assistant Vice President & Senior Surety Claims Counsel

Chubb & Son, a division of Federal Insurance Company
15 Mountainview Road, Warren, NJ 07059
Phone: 908-903-3182 | Fax: 908-903-5537 | dpopej/@chubb.com

 

 

 

 

JThis email (which includes any attachments) is intended to be read only by the personis) to whom if is addressed. This email may contain confidential,

Proprietary information and may be a confidential attorney-client losure under applicable law. If you have received this email in
error, do not print it, forward it or disseminate or use it or its contents. in such event, please notify the sender by return email (or by phone at the number shown

above) and delete the email file immediately thereafter. Thank you for your cooperation.

 

From: Glenn Haslam <glennh@madisonmechanical.net>

MM001245
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 138 of 139

To: "dpopeil@chubb.com" <dpopeil@chubb.com>
Date: 06/08/2015 11:22 AM

Subject: RE: City Market - Colony Hardware - 040515027040 // Advanced Thermal Solutions 047515018335

 

Bob can u respond

Sent via the Samsung GALAXY S® 5, an AT&T 4G LTE smartphone

wrena-- Original message --------

From: dpopeil@chubb.com
Date: 06/05/2015 10:19 (GMT-05:00)

To: Bob Buczkowski <bobb@madisonmechanical.net>
Cc: Glenn Haslam <glennh@madisonmechanical.net>, wfraney@alliant.com

Subject: City Market - Colony Hardware - 040515027040 // Advanced Thermal Solutions
047515018335

Bob:

Previously you were provided with the claim information on the 2 above matters. Madison has not
provided me with its position and | need to provided responses. Please advise.

Regards,

Derek
Derek Popeil

Assistant Vice President & Senior Surety Claims Counsel

Chubb & Son, a division of Federal Insurance Company
15 Mountainview Road, Warren, NJ 07059
Phone: 908-903-3182 | Fax: 908-903-5537 | dpopeil@chubb.com

 

 

 

This email (which includes any attachments) is intended to be read only by the person(s) to whom it is addressed. This email may contain confidential,
proprietary information and may be a confidential attorney-client { from di 6 under applicable law. if you have received this email in
error, do not print it, forward it or disseminate or use it or its contents. in such event, please notify the sender by return email (or by phone at the number shown
above) and delete the email file immediately thereafter. Thank you for your cooperation.

 

{attachment "Colony NON CMO Invoices.pdf” deleted by Derek Popeil/ChubbMail] [attachment
"Colony CMO Invoices.pdf” deleted by Derek Popeil/ChubbMail]

MMO001246
Case 1:17-cv-01357-SAG Document 91-17 Filed 10/10/19 Page 139 of 139

This e-mail and all attachments to it are for the sole use of the intended recipients and may contain proprietary
information and trade secrets of Alliant Insurance Services, Inc. and its subsidiaries. This e-mail may also
contain information which is confidential or which is protected from disclosure by privilege. Any unauthorized
use, disclosure or distribution of this e-mail and its attachments is prohibited. If you are not the intended
recipient, let us know by reply e-mail and then erase and destroy all electronic or other copies of this message.

MM001247
